– The next item is the debate on the report by Mrs Rosa Díez González, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the EU anti-terrorism Action Plan (2004/2214(INI)) (A6-0164/2005),
the report by Mr Jaime Mayor Oreja, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on terrorist attacks: prevention, preparation and response (2005/2043(INI)) (A6-0166/2005),
the report by Mr Stavros Lambrinidis, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the protection of critical infrastructures in the framework of the fight against terrorism (2005/2044(INI)) (A6-0161/2005),
the report by Mr Mario Borghezio, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on combating the financing of terrorism (2005/2065(INI)) (A6-0159/2005),
the reports by Mr Antoine Duquesne, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the exchange of information as regards serious offences, including terrorist acts (10215/2004 – C6-0153/2004 – 2004/0812(CNS)) (A6-0162/2005),
the exchange of information and cooperation concerning terrorist offences (decision) (15599/2004 – C6-0007/2004 – 2004/0069(CNS)) (A6-0160/2005)
and the exchange of information and cooperation concerning terrorist offences (2005/2046(INI)) (A6-0165/2005),
the report by Mr Alexander Nuno Alvaro, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the prevention, investigation, detection and prosecution of crime and criminal offences including terrorism (8958/2004 – C6-0198/2004 – 2004/0813(CNS))(A6-0174/2005)
and of the oral questions by Mr Karl-Heinz Florenz to the Council and the Commission on European Union capabilities to respond to public health threats posed by bioterrorism (B6-0243/2005 and B6-0244/2005).
. Mr President, today is an important day. This global debate once again places the European Parliament at the forefront of the fight against terrorism. We are a political House and this is a political debate on the measures to be taken by Europe to defend human rights and beat terrorism, and it is a debate that is also intended to provide lessons in democracy.
We are convinced that, in order to be effective in the fight against terrorism, Europe must have a common policy in this area as well, in order to go beyond the increasingly close and effective cooperation amongst the countries of the Union – of which Spain and France are a good example – and between the Union and third countries; a policy that responds to the concerns of the citizens and that can be promoted as a model throughout the world.
Beating terrorism requires, firstly, a belief in the supremacy of democracy. Beating terrorism requires that we be prepared to use all the instruments of the rule of law, all of them, but no more than those that the rule of law allows us. Beating terrorism requires that we combat impunity and deprive terrorist action of any legitimacy. Beating terrorism requires that we keep the memory of its victims alive in our hearts.
Terrorism, ladies and gentlemen, is a form of totalitarianism, of fanaticism. Terrorism seeks to destroy free and plural societies. Terrorism is incompatible with democracy. I would therefore state that only a strong, vigorous and committed democracy will be able to beat it.
This House has been at the forefront in this field on more than one occasion. On 6 September 2001, just days before the attack on the Twin Towers, two recommendations were adopted here: the arrest warrant and the common definition of the crime of terrorism, which were able to be adopted by the Council in December of that same year thanks to the fact that we, the European Parliament, had done our work on time. It is true that there are some countries of the Union that have yet to transpose them into their legislation and there are others that have not done so adequately. The report for which I am rapporteur therefore calls for an urgent evaluation, but these two decisions are an example of the extent to which the European citizens need a Parliament that is able to be at the forefront of political decisions.
Europe is a model of democracy and respect for human rights. That is our vocation, that is the purpose of our political union. We therefore combat terrorism in order to defend and promote democracy and in order to guarantee respect for human rights, because we know that terrorism is the enemy of democracy. We therefore propose a European policy to combat terrorism in order to guarantee respect for collective and individual human rights, the right to life, freedom of expression, freedom of movement, ideological freedom and religious freedom: a European policy that combats terrorism in order to make collective security compatible with individual freedom and dignity.
I am not going to bore you with the details of every recommendation in the report. They are all pioneering, but they are all possible. They only require political will and they are all necessary. They range from enhancing the role of the European anti-terrorism coordinator to promoting the creation of the post of European public prosecutor.
I would like to highlight the recommendation that we institutionalise a European recognition of the victims of terrorism. Also politically significant is our commitment to promote an international definition of the crime of terrorism, something which is increasingly necessary if we want, as proposed by Kofi Annan in the Madrid Agenda, these crimes to be pursued and punished throughout the world.
I would finally like to draw attention to a truly ambitious recommendation: the request that the Member States not allow terrorist crimes to be time-barred, thereby reflecting the reprobation of the international community, which considers them to be some of the most serious and inadmissible crimes against humanity.
I will end, ladies and gentlemen, by saying that I know that this is a small step that we are taking today, but it is an important step. And I am proud of having contributed to placing the European Parliament once again at the forefront of the fight against the impunity of criminals and at the forefront of the defence of human rights. I would like to thank all of my fellow Members, and all of the political groups, for their contributions to this long debate. Thanks to all of them, this House is going to propose proactive initiatives to the Council that will change the dynamic of the past. This series of initiatives is aimed at drawing up a European policy that is capable of preventing terrorism as far as possible.
As a Socialist, as a Basque, as a Spaniard and as a European, I am proud that this Parliament is once again acknowledging the memory of the victims of terrorism.
The President of the Spanish Government, José Luis Rodríguez Zapatero, reiterated his commitment last Saturday at a Civil Guard diploma ceremony, where he stated that all of the victims will remain in our memories forever. For every democrat, that commitment, to remember the victims, must make societies such as the ones which the terrorists pursue through their crimes impossible.
Europe knows about totalitarianism and it knows about the importance of keeping memories alive in order to prevent history from being repeated. Primo Levi explained it very well in a magnificent book: ‘To understand is impossible, but to know is necessary and to remember is a duty’.
–I should like to welcome our former colleague, Mr De Vries, who is following the debate from the Council benches.
. Mr President, I would like firstly to thank Commissioner Frattini and the Council’s coordinator of the fight against terrorism, Mr Gijs de Vries, for being here this morning. I would also like to thank all the MEPs who have worked and cooperated, sometimes on the basis of discrepancies and sometimes on the basis of agreement, on this report on the prevention of and response to terrorist attacks and I would like in particular to thank my good friends Rosa Díez and Antoine Duquesne for their cooperation and their contributions to this report.
In the few minutes available to me I would like to be very concise and in particular to summarise the reasons and objectives that have inspired me to present this report in the European Parliament today. What have I wanted to contribute today in this House by means of this report? Simply the little I have been able to learn, my limited and modest experience of what fighting a terrorist organisation has meant, for more than twenty-five years, in my country, Spain, and in the Basque Country.
I therefore believe that the most important thing today is to turn the European Union's traditional approach to combating terrorism, which has usually been by means of an exhaustive list of measures, into what I believe must be a European political project.
You may ask me what the difference is between an exhaustive list of measures and a political project. A political project is much more ambitious than a list of measures. A political project is always the result of a priority, of an emphasis and, above all, of an appropriate and correct mindset. And a political project, above all, has the capacity to be summed up and understood simultaneously by a public opinion that appreciates the efforts of a politician to turn that list of measures into a political project.
Allow me to point out that the recent results in Europe confirm to us that we need a limited number of political projects, because there cannot be infinite political projects. We must have just a few political projects, which are understood by the European citizens and able to tackle their problems. And I believe that one of them is unquestionably terrorism.
Terrorism cannot be fought in a generalised fashion. The security forces cannot take on the correct mindset if we are fighting terrorism in a generalised fashion. We must combat a particular type of terrorism, a particular organisation. It is true that it must always be fought on the basis of the same principles of freedom, of respect for human rights, of the ideas upon which Europe is based, but in each case we must be able to create a particular concrete political project, and we must always be able to specify, determine and measure the organisation being fought; amongst other reasons, as I said before, because that is the only way to stimulate the security forces to put every possible effort into combating a particular organisation.
What is a terrorist organisation’s main ally? Its dispersed nature: we never know where it begins and ends; we do not know what social structure sustains it nor which States, on occasions, are behind that group. But it always has social support, and one of the keys to combating the phenomenon of terrorism is to be aware of the range of the organisation and of the social strata supporting it.
For this reason – and I regret certain amendments to this effect - I regret that we have not had the courage to call the organisation that the Europeans are faced with, which is a radical, Islamist organisation, or one that claims to defend Islam, that is to say Al Qaeda, by its name. It is essential to call it by its name, because that is the only way to combat an organisation: we must be able to say what we are currently facing in the European Union.
The main risk facing the European Parliament is paralysis, inaction, being sure of our principles and values and being in general agreement, but not creating a common European political project to deal with this great issue that is going to affect our present and our future, and treating it as if it were somebody else’s problem: as if it were something that happened to the Americans on 11 September, a few years ago, or specifically to Spain, for particular reasons, on 11 March, but I do not believe that that is what we should do.
In conclusion, I would like to remember the victims and say that they must always be at the centre of our debate, the main focus of our attention, I would repeat that, on this issue, we must all have the moral strength together with them fundamentally to tackle this issue which is essential in terms of our future.
. – Mr President, Commissioner, in the fight against terrorism, fear is the worst enemy and advocate. It paralyses the population and affects its sense of security and that is how terrorists win. It also reduces the resistance of the population and causes governments anxiety about suppressive measures, which often infringe fundamental freedoms. Here again terrorists win. The best way, therefore, to limit this fear is for us to be ready, as Europe, both to prevent terrorist attacks and their repercussions and – if a terrorist attack ultimately occurs – to be ready to deal with the repercussions of the attack in the best possible way, in other words by mitigating them both for the population as a whole and for the victims.
Why should we do this together, rather than each of us separately?
Firstly, because terrorism has no borders and our critical infrastructures often have no borders now either. We cannot each deal with an issue which has pan-European repercussions alone.
Secondly, because we have committed to this Europe, not only through economic ties, but also through ties of solidarity. In the case of terrorism in particular, we declared in the new European Constitution on 25 March 2004 that we clearly need to operate together. But what should we do together? In prevention and in the protection of critical infrastructures, I would say to you that it is extremely important for there to be a Commission proposal approved by Parliament for a programme to protect critical infrastructures. The Member States, in cooperation with the infrastructure operators, who are mostly private operators, must each define these critical infrastructures using a harmonised European method. We need to analyse their sensitivity and assess the threats, which means that we need to exchange information on these systems. For example, my country might have information about a possible threat to another country. We need to find solutions for their protection, as well as for an adequate reaction if an attack takes place. At the same time, we need to safeguard confidentiality, so that the owners of these infrastructures can exchange information in advance. In other words, they must be able to warn each other about possible attacks. We need to safeguard financing. We need to safeguard, above all, the protection of fundamental freedoms in this process. The ends do not justify the means. We need to safeguard a recognisable and achievable timetable and independent monitoring by Europe as regards support for this timetable for prescribing infrastructures. We cannot simply shell out money with no timetable.
What can we do for the purpose of crisis management? We need here to create a European civil protection force and safeguard European financing for its movements. This is the biggest cost. You can have a database so that you can coordinate throughout Europe – if a disaster strikes one country, which other countries will help and with what forces – but it costs money. We must have cooperation with non-governmental organisations and local authorities. They are all involved in the event of a disaster, be it a terrorist attack or a natural disaster. All the early-warning systems must be unified in ARGUS. There must be a crisis management, coordination and monitoring and information processing centre in Europe.
We also need, as Europe, to consult the national authorities with experience. I mention this because, with the Olympic Games in Greece in 2004, we organised what was probably the biggest civil protection and infrastructure protection operation in the history of the entire world. The European Commission cannot organise such a large-scale programme without consulting authorities such as these.
What should we not do together? We do not want green, red or orange alerts to the world. We cannot create a climate of panic. In creating a climate of panic, we have created what the terrorists want: the fear I mentioned at the beginning. Nor do we want preventive wars against terrorism. They are either wars against nation states or they are wars against fundamental rights. There is a huge temptation at the moment, in numerous countries around the world, to restrict fundamental rights, allegedly so that we can combat terrorism. Nor do we want to address terrorism solely as a police matter. That is not and should not be the way we combat it. Nor do we want specific terrorists to be demonised, because that way we turn them into heroes, or the victims to be ignored. We have to remember these people. Terrorists want the opposite; they want us to ignore them.
Thank you for listening and thank you to all my honourable friends for adopting this report unanimously in the Committee on Civil Liberties, Justice and Home Affairs. I hope that we shall achieve a great deal together in the future.
. Mr President, ladies and gentlemen, the measures listed in the Hague Programme, primarily concerning money laundering, the funding of terrorism and exchanges of information among the Member States, must be carried out quickly and effectively. That is one of the aims proposed in my report. Such an objective must be fulfilled while observing the privacy of personal data – a point on which many Members have insisted during the debate – with a view to strengthening freedom, security and justice in the European Union, which are severely threatened by international terrorism.
Terrorism is funded primarily through the traffic in arms and drugs, and it is clear that transactions made by such groups controlling trafficking of this kind involve official banking and financial institutions. Measures for preventing and countering the funding of terrorism, therefore, must centre on these institutions. From this standpoint, we warmly welcome the commitment made on behalf of the Commission by Mr Frattini – whom we thank for his report – for the immediate presentation to the European Parliament of a proposal for a regulation on the traceability of financial transactions. We believe that this initiative, for which we acknowledge the Commission, is practical, speedy and effective.
There is another equally substantial issue, moreover, of judicial cooperation. How is it possible for an individual judge – and in Italy there are many of them engaged intensely and effectively in the fight against terrorism – to act without adequate instruments of cooperation and exchange of information? That is a problem that still needs to be resolved.
I do not intend to underestimate the concerns voiced by many Members about the issue of personal data protection, but one requirement must take priority: to crush the terrorist headquarters that threaten citizens. It is necessary to reflect carefully, therefore, on the need for cooperation in the exchange of information and on the requirement for an instrument that will allow us to stop terrorism in real time, by means of effective measures and intervention, in order to prevent crocodile tears from being shed at a later date for the hundreds of dead victims of the attacks, or, worse still, of biological terror attacks.
It is obvious that the organisation and operational development of terrorist networks entails constantly evolving methods and techniques, which also include infiltrations. From this standpoint, and whilst having the highest regard for the work and the selflessness of not-for-profit organisations, I felt it necessary to stress the real danger of not-for-profit charitable organisations being infiltrated by terrorist groups, as many investigations have already documented. These organisations must ensure maximum transparency in managing their funds, must exclusively use official bank accounts and standard financial channels, and must publish their budget plans – this also protects the not-for-profit sector, which is a source of pride for European civil society.
Let us not forget, moreover, the implementation of the FATF (Financial Action Task Force on Money Laundering) recommendations, which take on great importance in devising new rules for bank transfers. These rules are an absolute prerequisite in enabling us to single out the source and recipients of the transfers, who must not take cover behind ghost companies. I would like to conclude by recalling the still entirely unresolved issue of financial and tax havens, both inside and outside the European Union, which even today can offer a veil of protection to the international terrorist organisations that threaten the peace and security of European citizens.
Mr President, terrorism is an amorphous and multifaceted phenomenon which has hit Europe hard and which, unfortunately, will continue to pose a major threat to our democracies if we fail to reach a wide-ranging consensus in order to fight it, if there is not a firm commitment to cooperation between us and if we do not adopt an overarching strategy to eradicate it.
It is not enough to react, we need to anticipate and be ahead of the game. Above all, terrorism must be unanimously condemned at a political level, and in order to do that, Europe must equip itself with effective means to do so.
I am therefore delighted with the five reports that we are to vote upon today, as each of them sets out very specific actions against this blight on our world, and I feel reassured by the conviction that I share with Mrs Diéz González, Mr Mayor Oreja, Mr Lambridinis and Mr Borghezio. I hope that these reports will be adopted, if not unanimously - which would be ideal - then at least by a very substantial majority.
Exchanges of information have a key part to play in preventing the menace of terrorism and in effectively combating major crime. However, if such exchanges of information are to be truly effective, we must, as a matter of urgency, impose some order and coherence on the controls already in force and check, by means of a thorough assessment, that they offer real added value. We must avoid sacrificing security on the altar of efficiency, while at the same time not letting efficiency be undermined by bland platitudes.
Let there be no mistake about this: when it comes to the war on terror, we have nothing to fear from waging that war democratically and with determination while respecting the law. The danger lies in not reacting at all. To that extent, I believe that the proposal for a Council decision is helpful, because it strengthens vertical cooperation by involving Europol and Eurojust, and provides for analysis. The Swedish proposal is helpful because it provides for swift bilateral exchanges as part of horizontal cooperation between the services in the Member States. To my mind, these proposals complement one another.
The amendments adopted in committee serve to make these measures more effective, in particular by providing for information to be available on previous convictions, by facilitating spontaneous exchanges of useful information, by setting deadlines for the exchange of information, by providing for an obligation to justify any refusal to supply information, by providing for an annual report to be presented to Parliament and by giving the Court of Justice the power of interpretation. Furthermore, we are proposing for the first time that there should be a coherent set of controls that establishes common standards of data protection under the third pillar equivalent to those under the first pillar, in particular by creating a new joint supervisory body. In this way it will finally be possible to convey to the police in very simple and specific terms, possibly by means of a code, what amounts to good practice. This will allow objections which are very often used to justify inaction to be set aside.
Although we are simply being asked for our opinion, we are taking the initiative by formulating precise proposals. If the vote is largely in favour, as was the case in committee, it will be impossible for the Council and the Commission to turn a deaf ear and to ignore proposals that I believe to be well balanced. We have a very important political role to play here, and I am convinced that Mr Frattini and Mr de Vries will heed what we say and convey our views.
We also need to react as a matter of urgency to other vitally important dossiers, such as the European register of convictions and the fight against the financing of terrorism, because terrorism is dependent upon money. Hence the vital importance of regulations to prevent money laundering and identify the holders of bank accounts financing major crime.
Ladies and gentlemen, as I have said, terrorism has many facets. The most important threat we face today is the violence committed by the amorphous terrorist groupings that wrongly claim the right to invoke Islam. There are also other threats, however. In waging the war on terror, we must make sure to identify our various targets properly. We need to be aware of the links between terrorism and major crime. We also need to set up an early warning system by strengthening cooperation between information services and by providing better protection for locations most at risk.
There is also a great deal to be done as regards prevention. We must not let ourselves be fooled by the excuses that terrorists use to justify the unjustifiable. Nevertheless they do relate to problems that often genuinely exist and need to be addressed and that represent a breeding ground for people driven to despair and therefore susceptible to terrorist lunacy. Prevention also involves educating people to the danger of certain statements, and requires us to convey the importance of democracy as regards tolerant debate and respect for the opinions of others.
We must also have the capacity to react appropriately when the worst happens. In such cases, solidarity must be the order of the day: specific political solidarity that marshals all our resources and energy both to provide assistance and to crack down on such acts.
We need to think still more about the victims of terrorism. They need to be involved in the process not only so that we might respond to their concerns but also so that we might demonstrate to them that efforts are being made to ensure that such disasters never happen again.
Mr President, ladies and gentlemen, our greatest weapon in the face of barbaric acts is our passionate commitment to freedom and democracy, underpinned by human rights. Once again, if we are proactive and unanimous we can defeat those whose dream is to destroy the ideals at the heart of Europe.
. Mr President, Commissioner, Mr de Vries, ladies and gentlemen, Mr Duquesne has already given a detailed explanation of the need for action to curb, combat and prevent terrorism in Europe and throughout the world.
In the context of the reports on the table, and particularly the one for which I am responsible, the report on the retention of data, I should like to remind the House of what the European Court of Justice has said with regard to the war on terrorism, namely that governments must constantly consider whether all the resources they deploy and all the measures they enact, however legitimate they may be, are not actually endangering what they are intended to protect. In some cases, this may be the existence of a free society; in others it may be the right of personal privacy.
I heartily agree with the shadow rapporteurs, and I should like to take this opportunity to express my thanks to them, that we are not fundamentally opposed to the proposals made by the governments of the United Kingdom, Ireland, France and Sweden. We would certainly insist, however, that measures involving significant curtailments of fundamental rights, which – as all law students learn in the first term at every European university – must always be properly justified, are based on a needs assessment which endorses the measures in question. This assessment should not be confined to identifying the need for action but should also outline the benefits of retaining, as a matter of course, data from public telecommunications networks – the Internet, landlines, mobile phones and SMS – which could relate to any of 450 million people.
The main problem I should like to re-examine in this context is that of the procedural method. I am grateful for the communication we have received. With the best will in the world, however, I have to say that the procedure leaves a great deal of scope for improvement. The report on which you will vote today is based on a draft dating from April of last year. In the meantime, the Council’s proposal has undergone several amendments. The most recent proposal dates from 24 May. Since then the Commission has taken the initiative to introduce its own proposals. Since Parliament is not up to date on these, not having been involved in the latest discussions to the extent of receiving a new document through official channels, we can scarcely be expected to express unbounded enthusiasm about the cooperation of the other institutions in this matter. Perhaps some thought should be given to ways of improving interinstitutional cooperation if we want to succeed in combating terrorism.
To deal briefly with the report itself, in the old version – and similar problems may well exist in the new version too – we identified technical defects with regard to the means of enforcement. It is a matter of creating databases designed to store as much data as it is possible and necessary to retain; it is a matter of ascertaining how easily ways can be found to circumvent the provisions contained in the present proposal and how easy or difficult it may and must be for the relevant industry to effect the requisite structural changes – and this is the economic crux of the matter – without the need for compensation. Perhaps some of the new proposals set out different rules on this last point, but there was certainly no provision for compensation in the version on which we had to base our deliberations.
The other question we had to examine was a legal one: to what extent is the proposed system compatible with the right to respect for private and family life as defined in Article 8 of the European Convention on Human Rights? To what extent is it compatible with the fundamental rights enshrined in our national constitutions, such as the right to determine the disclosure and use of one’s own personal data, as in Germany, and the right of telephone privacy, which presumably exists in every Member State, to store the data of all European citizens? In which country will the framework decision first be declared unconstitutional, if it is adopted at all?
Another aspect is the political message conveyed in the justification of the first document, which states that the system should be deliberately designed to include those who have never come under suspicion so that it can achieve the goal of combating terrorism and organised crime as comprehensively and efficiently as possible. Perhaps an alternative solution could be sought among the other available options. We have the Convention on Cybercrime, which proposes ways of striking a reasonable balance between the storage and protection of data, such as the use of a data freeze or a system of data preservation. This Convention proposes several solutions that have not yet been implemented in a single country. At this point one begins to wonder whether the desire to take rapid action did not triumph over rational reflection in this case, particularly in view of the fact that the Council received its mandate on 25 March of last year, exactly two weeks after the dreadful atrocities in Madrid.
I hope that the message we are sending out from here will be properly interpreted. We are willing to cooperate, but we also want the right procedure to be chosen. As the report shows, we believe, and the legal services believe, that this matter should be part of the first pillar of the EU Treaty, in other words one of the areas in which our Parliament engages in joint decision-making and is not merely consulted. Perhaps that can be taken on board, and perhaps we shall then be accorded the same level of respect that we give the other institutions in the course of our work.
. Mr President, Mr President of the Commission, in the context of this debate, I should be very interested to learn how sharply the European Union in general and the Council in particular are focusing on the issue of bioterrorism. I have no doubt that a good foreign policy which functions properly is the best preventive mechanism. This, unfortunately, has not been fully understood by part of the European electorate in recent weeks, and some of the responsibility for that surely lies with us.
Be that as it may, we cannot close our eyes to the fact that we are liable to be confronted with the problem of bioterrorism. We hope it will not come to that, but I should like to know from the Commission and the Council how they are preparing for such an eventuality. I should also like to know how these preparations have progressed over the past year and over the last few months since the appointment of a common European coordinator. If the rumours are true – and I hope they are not – that cooperation has been dreadful in the entire area around my country, I should like to know what steps the Commission and the Council are taking to tackle this issue resolutely. There is no doubt that this is a European mission and that the European dimension brings added value. I keenly await the Commission’s comments.
. Mr President, ladies and gentlemen, I will address all at the same time the many sensitive issues raised by the rapporteurs, to whom I have listened with great attention and whom I sincerely thank for having drawn attention to matters of exceptional interest for the democratic life of Europe.
I believe that terrorism is genuinely the new tyranny of the 21st century, a tyranny which seeks to limit our freedoms and to attack people’s fundamental rights – the right to life and physical safety – and I therefore agree with your approach. A response is needed that involves European intervention and strong international cooperation. It is not a case of an emergency response: we must regard terrorism as a permanent threat, which therefore requires a strategy and, as many have said, concrete action, above all.
Only last Friday in Luxembourg, the Council, on this basis, endorsed the action plan proposed by the Commission, which contains some new, and in my opinion, effective proposals. These will be implemented as early as in the next few months and will add to the measures already in place. As Mr Mayor Oreja correctly stated, we are dealing with aspects of a single strategy, not a list of measures. It will be a question of a political plan on which Parliament, the Council and the Commission obviously must and can work together.
I believe that one of the fundamental principles resides in the fact that the fight against terrorism does not mean restricting people’s freedoms; quite the opposite! The greatest political mistake would be if people’s fundamental freedoms were also to fall victim to terrorism, in the sense of being sacrificed, or, even, wiped out. The balance between preventative action and repression, on the one hand, and the safeguarding of fundamental rights and freedoms, on the other, is therefore the focus of all of the reports.
If I may now make some brief observations on the reports presented. Mrs Díez González is certainly right in stressing the importance of an available action plan, allowing us in particular to monitor the actions of the Member States in implementing the measures decided upon. It would be truly paradoxical if, after having identified a strategy, there was not a mechanism for overseeing the implementation of the measures outlined in the strategy itself. The action plan and its implementation will therefore be a priority for the Commission. As many of you are already aware, one of the main elements of the action plan approved on Friday in Luxembourg was precisely the creation of a permanent monitoring instrument.
The Commission proposes to issue a report periodically – on a six-monthly basis, I believe. It will, of course, be made public and will concern the methods and the quality of implementation of all of the measures by the Member States. For instance, with regard to certain points outlined in Mrs Díez González’s report, we are working on a communication on explosives, detonators and firearms, and on a second communication that concerns the radicalisation and recruitment of terrorists. In addition to these measures, we will clearly and promptly put forward a number of proposals on the issue of the funding of terrorism – I will return to this issue – with particular reference to certain organisations that assist and support terrorism. We will obviously work towards the implementation of the ARGUS system, with which many of you will be familiar. I am certain that this system will allow us to create a network of all of the existing rapid response systems within the Commission. The aim is to create a European network that will enable the immediate exchange of information – I would say in real time – between all of the Member States in the event of a terrorist attack.
Mr Mayor Oreja’s report very rightly stresses the importance of strengthening information exchange, cooperation with third countries, dialogue with civil society – which is a fundamental aspect – and assistance and support to the victims of terrorism, which is another aspect on which the Commission will work intensely. I believe that this period of work, which Parliament has begun today with the presentation of the reports, will increasingly have to take into account the victims of terrorism, as well as the perpetrators of terrorist acts, of course.
I believe that the key to the success of this strategy lies in the principle of inclusiveness: all of the actors in society, both public and private, must be able to participate in the democratic debate on terrorism. I believe that providing the public with appropriate information, which is neither threatening nor exaggerated, but is in contrast clear, can be a reassuring response. If we tell the citizens that there exist practical measures and that together we are fine-tuning them, I believe that the citizens can feel reassured by the fact that the great institutions of Europe are working, and will continue to work, proactively.
With regard to the protection of critical infrastructures, I greatly welcomed the report by Mr Lambrinidis. Without doubt, one of the principal terrorist threats affects infrastructures, and it is precisely within this sector that cooperation is essential between public institutions, every level of government and the private sector. By the end of the year, the Commission aims to present to Parliament a proposal for a European programme for critical infrastructure protection. One of the items in the programme relates to the possibility of providing access to immediate and well-timed information – a kind of early warning – in the event of the danger of a terrorist attack.
I can tell you that an important seminar is taking place in Brussels on this issue as we speak, with 150 representatives of the 25 Member States in attendance. This meeting provides a positive response: there is broad consensus on the principle elements of this future programme. We will organise a second European public seminar in September in order to then be able to present a tangible programme by the end of the year. In this context, we will have a sum of EUR 1.5 million available for studies relating to best practice in the exchange of information among Member States on the security standards for critical infrastructures. Each Member State must obviously invest in the structures in place on its own territory.
With regard to the funding of terrorism, which is the subject addressed in Mr Borghezio’s report, I am in agreement with the main points outlined in the report. With reference to the not-for-profit sector, the Commission is working on a kind of European code of conduct with a view to tackling the vulnerability of the sector, which, in certain instances – as has been discovered – directly or indirectly supported terrorist organisations. In order to do so, however, we call for large-scale cooperation from the not-for-profit sector itself and from civil society, which is, like us, keen to root out all those who assist terrorist activity in any way. In addition, we certainly have in mind a better exchange of information among national authorities with regard to the funding of terrorism. We are assessing this issue, and a communication is being prepared by the Commission.
There is a further, extremely sensitive issue: the traceability of financial transactions. It is obvious that, in the absence of the necessary instruments for investigating the trail of financial transactions, we are deprived of an effective instrument for clamping down on terrorist funding. With regard to this issue, we therefore aim by this summer to propose to Parliament and the Council a draft regulation on information and the instruments that will be used in tracing financial transactions.
Then there are the three reports by Mr Duquesne, which touch on a subject which is particularly close to my heart: the link between action against terrorism and personal data protection. I believe that the amendments tabled with a view to supplementing and improving the Swedish proposal must be upheld. They are amendments that take account of the important conference held a few days ago in Poland, and which highlight the importance of every person’s right to personal data protection, even when we are confronted by terrorism. That means establishing a balance: no one can envisage abandoning the prevention of, and fight against, terrorism, but individuals’ fundamental rights must be preserved.
I agree with Mr Duquesne’s thoughts on the role of Europol and Eurojust. It is important to allow these bodies access to a wide spectrum of information, so that they may effectively carry out the exchange and coordination work which is the role of Europol, as is evident from the organisation’s new remit, received a few days ago by its new director.
The principal of respect for fundamental rights is a subject addressed by Mr Alvaro, and it is a subject on which I myself have spoken many times. The principle of personal data protection must respond to real needs. Personal data cannot be safeguarded if the safeguard does not correspond to established objectives and for a specific period of time, and neither can permission be granted to access those data except to the competent police and investigation authorities that have a right to access them by law. We are preparing a provision in this respect, founded on a legal basis which, in my opinion, is more appropriate than the existing one, and which I outlined on Friday to the Council of Justice and Home Affairs Ministers. I shall be presenting the actual text by the end of this summer.
The final subject that I would like to address quickly is bioterrorism. The rapporteur is aware that the Commission has some powers, but not all. It can take charge of food safety, the trade in medicinal products, coordination between the Member States, civil protection and the funding of research. That is no small thing. It is the responsibility of the Member States, however, to adopt practical measures for effective preventative action and potential reactive action in the event of a terrorist attack. You are aware that, following the 2005 bioterrorist attack using traces of anthrax, a high level committee for public health safety was set up with an effective programme of cooperation for prevention and rapid response. The cooperation in progress is working and we are able to tell you that there is a system that can provide a rapid alert in the event of a biological, chemical or radiological attack, 24 hours a day, seven days a week. Many steps taken by the Commission will improve the level of preparedness and prevention: we are developing simulation exercises in case of potential bioterrorist attacks, two of which will be performed this year to provide a practical assessment of the standard of prevention and rapid response.
We are drawing up guidelines, moreover, for managing medical diagnoses in the event of agents being spread by bioterrorists; we are preparing training courses in collaboration with Europol, and we are supporting national emergency plans that aim to make available an adequate number of vaccines and emergency assistance. As you are aware, MrKyprianou unveiled an important European Centre for Disease Prevention and Control barely a week ago. We will continue to encourage the Member States on these issues.
There are two final and practical proposals that I would like to point out. Firstly, the drafting of a new European programme on health and consumer protection, under which we aim to increase the level of funding allocated to prevention and rapid response in the event of public health emergencies. We have also proposed the reimbursement of costs for public health emergencies under the Solidarity Fund, up to a sum of EUR 1 billion. Secondly – and this is my final point - I will mention an important initiative that we have identified as a framework programme. It is a programme, planned and approved for the next Community budget, which is focused on preparedness and prevention relating to security. Obviously, this will include funds to be allocated in the event of potential bioterrorist attacks.
. Mr President, in this very brief speech, I would like to stress the importance of the exchange of information for combating the kind of terrorism we are discussing.
This is why Mr Duquesne’s report is so appropriate, since it places the emphasis on this extremely important issue. We must have the courage to call the organisation we are fighting by its name and there is no question that we are facing a series of fundamentalist groups which do not represent Islam, but which claim to operate in the name of Islam.
That is why I believe information to be so important, because it is an emerging phenomenon that we have practically no knowledge of, and in the case of this type of phenomenon, information is essential. We certainly do not know how they act and above all we do not understand their sense of time. They are not like other organisations that have the same sense of time as us. That is why it is so important that we be able to work to understand the social support for these organisations, in the knowledge that they are prepared to die, to sacrifice their lives in these attacks, something that does not happen in the case of other kinds of organisation.
That is why it is so important that we are able to place the emphasis on the exchange of information from national police forces and not just with Europol. The European project must have sufficient capacity to promote the exchange of information amongst national police forces, who are the bodies working in particular on this phenomenon.
The Council, the Commission and this Parliament must therefore create more fora for exchanging information amongst the police forces working on this sensitive and difficult issue.
. One of the greatest and most complex challenges facing liberal democracies is international terrorism. Terrorism first and foremost targets our security, but it also fundamentally jeopardises our freedom. We must find ways of defending ourselves against terrorism and protecting our security whilst ensuring that our civil and human rights and our freedom do not fall victim as a result. Mr Duquesne’s report confronts this dilemma, and I congratulate him on this, because he knows that on the one hand, rapid and effective exchange of information is the key to this whole problem, while at the same time it is precisely due to this exchange of information that concerns arise regarding protection of personal data. In this regard, Mr Duquesne makes a very good suggestion – which I support – namely to set up a body to monitor developments throughout the whole process. But until we have put these new measures in place, we need to take as our standard, the statutory provisions prevailing in those countries, that provide the strongest protection of their citizens’ personal data.
For the second time, we propose that countries which are not yet members, but are candidates for membership, should be involved in this exchange of information – at least let us consider their inclusion as an option – in other words, countries that will soon be members of the European family and neighbouring countries that are affected in this regard. Finally, we recommend and urge that the Member States of the European Union ratify the various international agreements and treaties relating to combating terrorism as soon as possible. Many Member States have unfortunately not yet ratified many of these international agreements and we therefore have no unified means at our disposal to fight terrorism effectively.
. Mr President, Commissioner, at this point in time, combating terrorism, preventing it and wiping it from the face of the Earth must be the sole priority objective of this European Union’s policies.
We must not forget that on 11 March, Spain and Europe were attacked in a cruel and cowardly fashion because they represent a model of the freedoms that we in this House are always trying to safeguard. On that day, 11 March, the history of Spain, the history of Europe, and hence the history of the European Union, changed. From that moment, it became necessary to acknowledge that terrorism is not a uniform, homogenous or monolithic reality.
On the contrary, that attack demonstrated that there are many different types of terrorism; the means for combating those different types of terrorism must not, therefore, be generic, but rather specific and suited to each of them. From this point of view, the terrorism of Al Qaeda cannot be fought in the same way as the terrorism of ETA or that of the IRA. And it cannot, of course, be combated if we deny its existence, as some Members here in the European Parliament want to do, by removing any mention of Al Qaeda from our anti-terrorist documents. If I have learnt one lesson from history, it is that if we ignore it, we are doomed to repeat it.
If this fight is to be effective, we must base our efforts on prevention mechanisms, and I entirely agree with the Commissioner. The fight must not be based exclusively on reaction mechanisms; the best way to combat terrorism is to prevent it. I entirely agree with Mr Mayor Oreja when he says that prevention must be based on the rapid and bilateral exchange of information amongst the specialised services of the Member States, on facilitating the systematic transmission of information to Europol and Eurojust and on the creation of registers, such as the register of European criminals, to facilitate investigations.
No difficulty must hinder the effective protection of freedom and the right to life. The defence of life and of freedom must always be our priorities in this fight.
. Mr President, Commissioner, ladies and gentlemen, I drafted the opinion on data retention for the Committee on Industry, Research and Energy, and I should also like to restrict myself to that subject.
Before I begin, however, let me thank the rapporteur and everyone else who was involved for their work. It is surely incontestable that the democracies of the European Union must face up to the threat from crime and terrorism and engage in the effort to defeat them. The Commission’s proposal on the retention of stored and processed data could contribute to the pursuit of that aim, but not in its present form. The proposal for a framework decision has rightly come under heavy cross-party fire in this House. Allow me to highlight a few of the issues.
The proposal fails to answer the key question of the extent to which the retention of data is actually necessary and expedient. Regrettably, it contains no plausible evidence that the proposed measures will actually serve to improve our collective ability to fight crime and terrorism. Without this evidence, however, it is absolutely impossible to justify the profound effects of this type of data storage on people and businesses.
I know that the Commission is currently working on a proposal of its own. However, I ask the Commission – and indeed I personally wrote to Commissioner Frattini on this matter – to have an independent impact assessment conducted with a view to ascertaining whether the benefits of the planned measures justify their cost.
Let me also add a few words on the current process. As far as the procedural provisions are concerned, I should have liked to see a different form of parliamentary involvement in this sensitive matter. Data protection, which truly affects every individual and every business, demands a proper legislative process. Under the EC Treaty, this includes the full participation of the European Parliament.
All of which leads me to conclude that the proposal for a framework directive must be thoroughly overhauled in the light of the criticisms voiced by the European Parliament.
. Mr President, this is a very important debate and I would like to begin by congratulating the rapporteurs, in particular my colleagues Mr Mayor Oreja and Mrs Díez González, on their reports. The report by Mrs Díez González, in particular, is highly ambitious and is intended to provide the citizens with a very high level of protection against terrorism.
I believe that one of the achievements of the modern State has been the protection of citizens against crime of all kinds. We are currently facing a very specialised kind of crime, terrorism, and this requires action not just by State institutions, but also cooperation in the international field.
As far as we are concerned, we believe that cooperation within the framework of the European institutions is fundamental and, in this regard, I would like to stress the importance of the swift ratification of the European Constitution to the citizens of Europe, since it establishes a framework for fighting terrorism that begins with the recognition of peoples’ right to life and to physical integrity, as a fundamental right, and goes on to enshrine an area of freedom, security and justice. These texts should be read it appears that some citizens of the Union do not know them yet.
The Solidarity clause in Article I-43 of the European Constitution states that ‘The Union and its Member States shall act jointly in a spirit of solidarity if a Member State is the victim of terrorist attack or natural or man-made disaster.’
It then says, ‘The Union shall mobilise all the instruments at its disposal, including the military resources made available by the Member States, to:
a) prevent the terrorist threat in the territory of the Member States,
protect democratic institutions and the civilian population from any terrorist attack,
assist a Member State in its territory at the request of its political authorities in the event of a terrorist attack;
b) assist a Member State in its territory at the request of its political authorities in the event of a disaster.’
Furthermore, the European Constitution establishes a mechanism for cooperation amongst the Member States.
My conclusion, therefore, Mr President, is that the citizens of Europe currently expect us, the European politicians, to promote the process of ratifying the European Constitution so that we may soon have the appropriate instruments for fighting this scourge.
. Mr President, I would like to begin by congratulating the six rapporteurs, who have carried out some very complicated work on the difficult job of combating terrorism, of drawing up a common assessment with a view to combating terrorism on the basis of legality, respect for human rights and data protection. I would like to congratulate, by name, Rosa Díez, Jaime Mayor, Stavros Lambrinidis, Antoine Duquesne, Mario Borghezio and Alexander Nuno Alvaro.
My speech relates to a documented commitment, a modest but thoroughly documented commitment, in the fight against terrorism and support and protection for its victims. Mr President, the victims must be heard, they must be respected and they must be protected, and the resources must be provided for doing all of this.
There can be no concessions for terrorism. Terrorist crimes can never be justified and they must be pursued in every part of the world.
Nevertheless, Mr President, inspired by my commitment to the victims, I have presented an amendment to Mr Borghezio’s report: Amendment 4, which relates to forms of terrorist funding.
In my country we have the so-called ‘revolutionary tax’ which is demanded by the terrorist organisation ETA. It is the worst form of extortion in the European Union; it is a form of extortion that consists of writing to Basque businesspeople and asking them to fund its criminal activities. It is estimated that this funding amounts to some EUR 12 to 15 million per year. If this funding is cut off and made impossible, the terrorist group could not survive.
There are three types of reaction to this phenomenon: there are those who pay, there are those who leave the country and there are those who do not pay but who then pay a very heavy price for not doing so. The National High Court has the legislation and processes in place for these crimes. I am therefore appealing in particular this morning to Mrs Roure to take account of what I am saying, because the support of the second largest group in the House and the other groups here is very important. I would ask you affectionately to accept and support this amendment, and to support an amendment using other more acceptable terms, such as ‘form of extortion that the terrorist organisation ETA calls a revolutionary tax’, for example, since I am talking about solidarity with the Basque and Spanish businesspeople suffering from this type of extortion.
Finally, Mr President, and I will end here, I would like to address Mr Gijs de Vries: the threat persists. And Mr de Vries, who knows that the threat persists, must have sufficient resources not just to produce strategic reports, but also to run an office that can fight terrorism effectively.
Mr President, I would first like to congratulate the rapporteurs and all the members of the Committee on Civil Liberties, Justice and Home Affairs, who have made a particularly important contribution to this work and to this debate.
We need to demonstrate our determination by agreeing a united response as regards the fight against terrorism, because terrorist organisations have no respect for national frontiers when they commit their crimes. That is why, for us, the only effective response to terrorism is a response at European level.
The European Action Plan against terrorism must be the Union’s basic political tool in this area. We accordingly need to be ambitious in identifying specific responses to the problems which lie behind terrorism and fundamentalism. Having said that, we cannot limit ourselves solely to security policy, because terrorism amounts to a denial of our citizens’ freedoms.
That is why we should first and foremost counter terrorism by protecting and actively promoting fundamental rights. This priority under the Hague programme should also be at the heart of our policy. We must promote the values of democracy and solidarity if we are to combat the causes of terrorism. We must confront situations of extreme poverty and social exclusion, which all too often provide a breeding ground for extremist views. Within the Union, we must fight against discrimination, racism and xenophobia. By the same token, however, it would be unacceptable for the fight against terrorism to favour new forms of discrimination.
We also need to find a way of coordinating the European Union’s internal and external policies for combating terrorism. We need to encourage dialogue with non-Member States, particularly with a view to stimulating codevelopment. No one should be pushed to take desperate measures because of their precarious situation.
Furthermore, there is no doubt that transport security has an important part to play in the fight against terrorism, but it must be achieved while respecting our citizens’ right to privacy and protection of their personal data. In the light of that, we must pursue our work to adopt appropriate legislative and operational measures including the European arrest warrant, which is a fundamental instrument.
The third money laundering directive, which also covers the financing of terrorism, will also provide us with means of combating networks supporting terrorism. We are therefore calling for Europol and Eurojust to be strengthened, so that they can genuinely coordinate the fight against terrorism and organised crime in Europe.
Nevertheless, we also have to give the public guarantees about the protection of their private life. That will only be possible if data retention is provided for as an instrument under the first pillar, so as to ensure the protection of personal data. Unfortunately, this process has been slowed down by a lack of political will on the part of the Member States to make European decisions truly effective.
By way of conclusion, I would like to say that reason has always been a victim of hatred, violence and fear. We are living in an era of fundamentalism, accompanied by fanaticism and terrorism. The world seems to have become politically and economically inflamed, and it is vital for us in the Union to create renewed confidence in democracy and to fight against all those instances of injustice that provide a breeding ground for violence.
. Mr President, I am not sure whether I am speaking on behalf of the Group of the Alliance of Liberals and Democrats for Europe or on my own behalf — I rather believe I am speaking on my own behalf.
In any event, it is clear that this is an important debate. Several reports are being presented to this House today, each of which has followed its own course through the committee stage, and, together, they demonstrate very clearly the importance that this Parliament attaches to this debate.
The rapporteurs for these reports deserve our congratulations and we should also be pleased that they have appreciated the need to accept many amendments that have improved them and have clarified some of the statements contained in the original texts, in some cases in a very significant manner. In any event, today this Parliament will make very clear its commitment to an extremely vigorous fight against terrorism in terms of policing, in terms of judicial efficiency, but one that, at the same time, is extremely respectful of human rights, of data protection, of the guarantees without which this fight against terrorism makes no sense, a fight that takes account of the victims of terrorism, on the basis of respect — it naturally does not put political decisions into their hands, that would not be appropriate, but it is logical that they should have a voice and be heard directly — and which, without justifying terrorism nor those who sacrifice themselves or are capable of indiscriminate murder in any way, without justifying it under any circumstances, it is an anti-terrorist policy that deals with the possible reasons why somebody may become a terrorist.
We cannot look at terrorism as if it had just landed from Mars. There are situations which lead to people being prepared to kill, and that does not excuse the individuals who do so, but it does oblige us, as politicians, to examine why and which specific situations lie behind this behaviour.
The balance, therefore, between this vigorous fight, this examination of the reality as it stands, and respect for human rights, is actually a real balance which, if translated from these reports into political action, could have significant results.
Some amendments remain alive, and some of them I presented myself on behalf of my group — in this case, it was on behalf of my group. I would like to highlight two of them.
Firstly, we are talking about terrorism from many sources and, therefore, to mention Islam, even if we only say, ‘We believe that Islam is fundamentally fine, but we are worried about Islamic terrorists’, would be to mix terrorism with Islam. We therefore propose the removal of any reference to Islam in this document, because otherwise we could be producing a list of those who are potential terrorists. We have not done that, and it would be very dangerous to do so because we would always leave somebody out. Let us not, therefore, mix up terrorism and Islam, even if that only means introducing a clause stating that ‘Islam is fundamentally okay’, which is what these reports apparently intend to do unless this amendment is approved.
Secondly, we propose the removal of any reference to the International Criminal Court. We believe that this court is only now beginning its work, and to complicate its operation through a debate on its powers in the anti-terrorist field would only jeopardise its operation. Let us, therefore, leave that debate out of the issue we are dealing with today. There are other ways to deal with it, and today we should be dealing with what is already operational.
Finally, I would like to say to Mr Gijs de Vries, who is honouring us with his presence today, that the important thing is to turn all of this into political action and concrete measures.
. Mr President, with seven reports today, this Parliament is trying to arrive at a comprehensive common position on terrorism and to organise the fight against that terrorism.
This is a monumental task that we are undertaking. Allow me to specify what it entails. The task is to win a struggle against adversaries who cast aside all human qualities, break every rule and every law, disregard national and moral boundaries, know no restraint and fanatically pursue the criminal aim of abolishing human freedom. Our goal is to win this war without sacrificing our own decency, casting aside our humanity, betraying our own laws or endangering personal freedom within our own domestic territory.
That is the task, and it is incredibly difficult. Even for war, common rules have been developed over the centuries, but here we are faced with adversaries lurking in the shadows, imperceptible and transcending all borders. This makes firm resolve and a common approach essential, but it also requires us to realise that we must not let our sensitivity to our own people’s needs and rights be deadened at the sound of the word ‘terrorism’ or give for the use of any and every instrument in the war on terrorism. Mr Alvaro, one of the rapporteurs, raised this point. I believe it is particularly important to emphasise that fundamental rights, democracy and the rule of law do not seem to be adequately protected by the provisions of this draft.
There is another aspect, however, that confronts us with an entirely new situation. The whole González report is based on the assumption that the European Constitution will enter into force. It builds on the foundations of the Charter of Fundamental Rights, parliamentary codecision, open legislative processes, the solidarity clause, the right to determine the disclosure and use of one’s own personal data, parliamentary scrutiny, judicial review and the dissolution of the pillar structure in favour of a unified Europe. This is not wishful thinking or a dream that may be set to crumble before our eyes. No, it is an absolute, imperative and indispensable prerequisite for this package of measures and its legitimacy and for the defence of fundamental rights.
Without this prerequisite, without the European Constitution, we are in no position to approve this catalogue of measures, because there is no guarantee that the balance between justice, security and freedom will be preserved. Add to this the fact that, on the issue of converting Europol into an agency and of transferring the Counter-terrorism Coordinator to the staff of the Commission, there is still no more on the table than our request – no consent, no explanation – and it becomes clear that we run the risk of upsetting the balance here and jeopardising our citizens’ freedom.
. Mr President, ladies and gentlemen, the first sentence in the strategic document on national defence approved by the United States in March 2005 states: the United States and the world are fighting a war. That is the ideological premise that has given rise in recent years to the theory of preventative war, the violation of individual freedoms, the end of personal data protection, and the fixation on security.
Terrorism is an extremely serious crime that must be condemned and combated. It cannot be combated by military means, however, and I believe, therefore, that Europe must distance itself from that approach. We must carefully analyse the spiral of war and terrorism, because the military response has strengthened terrorism, and we cannot sidestep this issue. In Afghanistan, the military occupation has generated exponential growth in the production of opium, which is funding the al-Qa’ida network. In Iraq, the war has boosted the strength of terrorist groups, not all of which are religiously motivated, and that is the reason why we need to remove the anti-Islam fixation from some of the reports being examined in this House.
Such a fixation also reveals a cultural subordination to the United States. President Bush has, in fact, asked Islamic regimes to limit, control and record all charitable donations made by Muslims. We, however, cannot look upon not-for-profit organisations as the main source of terrorist funding, as do some of the rapporteurs in this House. We must avoid making overly simplistic equations along the lines of terrorism equals immigration, or terrorism equals Islam.
Terrorism must be combated and defeated: the aim is noble, but the methods are all too often improper and sometimes criminal. Terrorism is a crime against humanity, but I do not believe that it is necessary to single out an International Criminal Court as the place for trying such crimes, partly because at the same time it is unacceptable that nobody judges the massacres of civilians during military actions.
All too often sovereignty relieves the prince of criminal liability. An influential expert in law once said that the legal history of the Western State is that of instilling the notion of its innocence in criminal acts. I believe that in order to combat terrorism, we must re-examine the old legal proverb that says that the king is never wrong.
Mr President, in this debate on terrorism I welcome the fact that last Saturday morning, in Belfast, an IRA member, Terry Davison, was charged in court with the murder of Robert McCartney and that a second IRA person, Jim McCormick, was charged with the attempted murder of Mr McCartney's friend, Brendan Devine.
I should like to congratulate the police service of Northern Ireland on overcoming an IRA-orchestrated and ongoing campaign of intimidation to begin the process of securing justice in this notorious case. I trust that many more charges will follow, for that is the only way to deal with the processes of terrorism.
The mission of democracies must be to defeat terrorism, not merely to contain or to tame it. 'Softly, softly' conciliation is merely banked by the terrorists, who then demand more and more. We have lived through that in Northern Ireland: our government foolishly tolerated 'no go' areas for their own security forces, an acceptable level of violence, political status for prisoners, secret talks, side deals, the restructuring and renaming of the police, the soft-pedalling of paramilitary organised crime, and the ultimate ignominy of the early release of terrorists under the ill-conceived Belfast Agreement. None of it worked, because the latest International Monitoring Committee report shows that we still have a functioning, recruiting, training, threatening and active IRA that works hand-in-glove with its junior partner, Sinn Féin, whose members, as ever, are notably absent when we debate terrorism in this House.
I implore the rest of Europe to learn the lessons. Be quicker in learning than the British Government was, and learn the lesson that terrorism cannot be tamed or sanitised but must be resolutely defeated and driven out of business, including all its sidelines of criminality.
Mr President, ladies and gentlemen, I should first of all like to thank the six rapporteurs for their reports. As shadow rapporteur for my group, I have tried to make a positive contribution to the Borghezio report to help combat the financing of terrorism. It is evident from all interventions that there is general agreement on the need for coordinated action to combat internationally organised crime and the means by which it is financed. The public expects a powerful European response. After all, the benefit of European cooperation in this respect is beyond dispute. Tracing and combating the financing of terrorist networks and/or attacks is not an easy task because it is often small amounts that are involved.
Apart from the abuses via the regular financial sector, it is mainly charities that are the favourite hunting ground for international terrorists. Accordingly, recent Belgian police statistics show that an increasing number of non-profit organisations are taken advantage of for criminal activities. Following the attacks of 11 September 2001, everyone was suddenly given a wake-up call, and no fewer than 86 dossiers were opened in our country. The organisations involved all state that they do charitable work, but their only , though, is the collection and channelling of funds for the benefit of terrorist organisations. Such statistics, but also the result of the enquiry into the murder of Theo van Gogh in the Netherlands, for example, demonstrate that we must, as a matter of urgency, adopt preventive policies based on the exchange of information, better traceability of financial transactions and greater transparency of legal entities. That is why the specific recommendations in this report, including the setting up of common frameworks for transnational investigations, developing a network for the structured exchange of information, improving cooperation with SUSTRANS and the drafting of minimum standards for the verification of customers’ identities, receive our support.
Finally, we also want to provide charities with the necessary funds to guarantee a more effective protection against abuse by terrorist organisations. We therefore hope that this report can give the initial impetus for combating the financing of terrorism in the European Union in a structural and sustainable manner.
Mr President, ladies and gentlemen, we agree that we must take resolute action against international terrorism and organised crime. Today, however, I should like to re-emphasise that we must adopt the right measures.
In my opinion and in the view of my group, the proposal on the retention of stored and processed data is not the right tool for the job. We made this abundantly clear with our vote in the Committee on Civil Liberties, Justice and Home Affairs. Let me also make a point of congratulating my honourable colleague Mr Alvaro on his report.
The protection of individuals’ personal data is not guaranteed by the Council’s proposal. It would impose huge costs on the European telecommunications industry, and the benefits of storage are not sufficiently commensurate with the effort involved. There are too many opportunities for circumvention against which the Council’s proposal offers no safeguards. What about flat-rate contracts and the use of foreign mobiles from Brazil or Asia, for example?
Even the BDK, the trade union representing Germany’s criminal police, has emphasised that it is the quality of data which is crucial, not necessarily the quantity or the retention period. What we have in this case is a knee-jerk reaction, which merely creates the illusion of greater security. We surely cannot seriously intend to store data on more than four million people generated by the use of the Internet, telephone calls and text messages. If in doubt, we need only look across the ocean to the country that very often exceeds the bounds of reason in its anti-terrorism measures.
The US Congress rejected a similar bill on the retention of stored and processed data on the grounds – believe it or not – that the proposed measures went too far. Instead, an agreement was reached on the ‘quick freeze’ mechanism, which is perhaps a suitable solution. Why can the same thing not happen in Europe? The German Bundestag has rejected the Council’s proposal. Finland has also warned against data retention. What really riles me and puts me in a veritable lather is the news that the European Ministers of Justice plan to go against the recommendation of our committee and implement the Council’s plans for the retention of data come what may, without parliamentary codecision.
In the light of the referenda in France and the Netherlands, it beggars belief that any attempt can be made to squeeze Parliament out of the decision-making process. Such a move is downright dangerous. We are not talking here about a single measure to combat terrorism but about public protection and the rights of every individual in this European Union. For the Council to say in this context that it will decide unilaterally as it always has done will not bring the European Union any further forward.
The fact is that much of what has gone awry in the European Union and has shaken many people’s belief in the Union is due to the policies, often driven by self-interest, pursued by ministers of the national governments.
Mr President, let me begin by commenting on EU action on justice and home affairs. Criticism of the Hague Programme for placing undue emphasis on security considerations at the expense of respect for fundamental rights is justified. It is not the remark of some left-wing agitator, but a sober assessment by the upper chamber of the British Parliament – the respectable House of Lords.
Of course, threats to our security are threats to our freedom, but the reverse is also true. Undue infringements of our civil liberties make us less secure as individuals. I fully support the work of the last four years to ensure that our law enforcement agencies shed their insular and bureaucratic habits, and that our legal and judicial systems are enabled to interact, so that terrorist suspects cannot slip through the cracks. But in the words of the European data protection supervisors meeting a few weeks ago: "Terrorism is used as a justification for new initiatives, many of which deal with a range of offences, some of which are significantly less serious. It is important to recognise that derogations from fundamental rights that might be justified to tackle terrorism, will not necessarily be justified where other criminal or activity is concerned." They look forward, as I do, to implementation of the suggestion, made by Commissioner Fratini when addressing a meeting of the Joint Supervisory Authorities, that the Commission would consider an assessment of proportionality of any measures to be introduced in future, examining the impact of the proposal on fundamental rights including the question of personal data protection.
Regarding exchange of information, the guiding norm adopted in the Hague Programme is the principle of availability. That is entirely reasonable, as long as it means ending the kind of inexcusable turf wars and jealousies between agencies that prevent cooperation, but clearly it must not be misinterpreted to mean the abandonment of strict controls over retention, transfer and access to personal information.
I am concerned about the potential for profiling people as potential terrorists on the basis of their race, religion or political opinions. The data protection supervisors are firm that the processing of such data should normally be prohibited.
The other area where serious concern exists is in respect of the rights of terrorist suspects. The Council of Europe guidelines on detaining suspects without fair trial have certainly been breached in the United Kingdom and probably in other EU countries. There has been a slide towards relying on evidence extracted under torture and rendition to those countries in breach of the ban on .
Member States conduct peer review of each other's anti-terrorism and security measures, but they still have not managed to make all Member States even implement the 2002 framework decision on terrorism – the very law which makes it obligatory to criminalise terrorism. While it remains the case that Member States are not implementing their laws, I really find it unacceptable that we should continue to infringe personal liberties.
Mr President, we are on the horns of a difficult dilemma, and in what we might call a chicken and egg situation; should we have sorted out democracy and put democratic and judicial controls in place, or should effective decision-making come first in order to bring about mass public support for a European democracy? The answer is, of course, that we need both. As Mr Oreja has already said, terrorism and the fight against it are outstanding examples of transnational issues, and that is why we should work together more effectively. That is easier said than done, though, for 25 countries have 25 veto rights. Decisions are drawn out, resulting in woolly compromises or, quite simply, in no action being taken at all. In my view, countries should now jump over their own shadows.
At the same time, we should also acknowledge that the Council has to take decisions on very sensitive matters, which have an impact on civil rights. That is another reason why the process of reaching them should be shrouded in such secrecy. I think that the Council should start having meetings, and voting, in public. Neither of these changes would require any change in the treaty. It is simply a matter of opening doors. I hope that Parliament will take joint action to enter into consultation with the Council on this subject.
Much has been said about terrorism being an attack on our fundamental freedoms and that we should thus not make the mistake of undermining those same civil rights. Privacy is another much-quoted example. Privacy is, of course, not sacred , but infringements should always be proportionate, necessary, effective and verifiable. Indeed, the proposal to store communications traffic data is therefore outside of all proportion. If the Council adopts it, Parliament should go to the Court of Justice. Moreover, the Council trying to circumvent democratic control by taking this decision in the third, instead of the first, pillar offers us little comfort. For indeed, once again, if we want to protect democracy from terrorism, we should not mess it up in the first place.
– Mr President, I wish to thank all the rapporteurs for their reports, but when we talk about terrorism, we need to take particular care to present a clear position on the content of the term.
Indicative of the dangers lying in ambush when we give hazardous definitions is the difficulty being experienced by the international community itself and the UN in making an entirely objective interpretation of terrorism feasible.
Terrorism is a crime which we condemn unreservedly, provided that the term is not abused in order to prosecute liberating movements and radicalism. Unfortunately, the degree of excess in the measures being adopted under the Action Plan allows conservative forces to justify taking measures which do anything but defend a climate of security. At the same time, we need to be very careful with regard to the legislative framework into which we are trying fit terrorism, in order to ensure that it will not form the basis for military intervention, which would be contrary to the principles of international law and the founding Charter of the United Nations.
The plethora of measures taken by the European Union in its fight against terrorism is based mainly on the need for there to be a climate of security. This is essentially the priority which has been set. The taking of measures which will safeguard the peaceful coexistence of and a sense of security among the citizens of the European Union is not of secondary importance. Under no circumstances, however, can they be safeguarded on the basis of the interests of big business, of curbing citizens' consciences and of strengthening the climate of fear and insecurity which is the result of excessive controls on and the reduction of it, for example in the human rights sector.
The Action Plan responds mainly to a given interpretation of terrorism and does not aim to resolve its deeper causes. It responds mainly to existing hegemonic trends and does not address, as we think it should, the underlying cause, which is hunger, poverty, social injustice, the failure to respect civil and national dignity, discrimination, racism, the trampling underfoot of human rights in general and state terrorism. Consequently, efforts to strengthen this plan in the direction and towards the objectives which it serves worry us and we consider that it cannot, as it now stands, constitute a solution for the creation of an area of real freedom and security.
– Mr President, I have been the victim of terrorism. At the television station which I manage in Athens, I have been on the receiving end of two bomb attacks. The station was burnt to the ground and it is a terrible thing to see people surrounded by flames trying to save themselves. I have also been attacked in my home. I drive around in an armoured car with security. I sleep with an Uzi under my pillow. It is terrible to know that you can be attacked at any moment.
However, we must admit that terrorism has already won its first victories against democracy. What are these victories? The television cameras, the telephone tapping, the reductions in human rights and the biometric passports which are entering our lives. All these are victories by terrorism, insofar as we are cutting back on democracy.
People use terrorism in order to impose global control. They feed it. When we say that terrorists are usually Islamic fundamentalists and then people go and urinate and spit on the Koran, are they not feeding Islamic fundamentalism? We therefore have to look at it from the other side. It is no good looking at terrorism from the benches of the European Parliament. We need to look at terrorism from inside the caves in Afghanistan and from how someone there sees it, so that we can at some point have a communication code and resolve the issue. Why does a millionaire prince not live in the casinos of London, why does he not live in the Bahamas and not in the lap, for example, of beautiful women, but goes to live and die in a cave? We have to see it as it is. Is it fanaticism? That is the easy answer. But what feeds this fanaticism? Were we always so honest in the past? Did we not have these areas of the planet enslaved for years? Was our ally in the hunt for terrorists not guilty of the worst ethnic cleansing in centuries when it wiped out an entire race, the Red Indians? Did it not base its progress on torturing and enslaving the Negroes?
Perhaps we too are not quite so correct? What is our stand today? Do we not have a one-sided stand on the Middle East? What are we going to collect? Now we say that Gaddafi, who brought down a Pan American aeroplane and killed dozens of people, is our friend because he has changed policy; at the same time, however, we hound Castro, who has not brought down any aeroplanes. We say that the dictator in Pakistan is good because he is our friend, but we say that another dictator is bad and we wage war on him. We therefore need to look at how honest we are on the subject of terrorism. We need to look at what is happening. We need to keep our ears open, because as long as we keep taking aspirins, we shall continue to have a headache. We need to look at what is causing the headache. So we need to open our eyes and stop this one-sided policy. We need to give more incentives, more opportunities to these nations in order to reduce fundamentalism, in order to reduce terrorism. That is the solution.
Mr President, ladies and gentlemen, in the short space of time that has been allocated to me, I should like to say three things about matters of fundamental importance.
Firstly, surely it is a crying shame that to date, it is still so awkward and such an uphill struggle to achieve concrete cooperation and exchange of information on combating terrorism, not only between one Member State and another, but also between the European Member States and the other countries of the free west. Well-informed eurosceptic though I am, I do believe there cannot, in that area at least, be enough cooperation. The fact is that the safety of our citizens is at stake.
We now know that the 11 September attacks were, at least in part, planned in Hamburg. We know that following the Madrid bomb attack, terrorist cells have been exposed across the whole of Europe. It is evident that terrorism transcends national borders, and so, then, should the fight against it.
Secondly, this is no time for a failure of nerve; we have to call a spade a spade. Terrorism in Europe has become almost exclusively Islamic. American experts are warning us today about the return from Iraq, and other troublespots, of Islamic militants who have, over there, become more radical and have learnt terrorist techniques. Intolerant Islam is on the march in Europe, and is very much a breeding ground for terrorism. Not every Muslim is a terrorist but nearly every terrorist is a Muslim.
Thirdly, I would also draw your attention to the fact that for many years now, European aid for the Palestinians is being used, not only to allow Mrs Arafat to lead a life of luxury in Paris, but also to fund terrorism in Israel. We cannot combat terrorism in Europe while funding it in Israel. If the use of funds in Palestine does not become clearer and more transparent, the supply of them should be suspended.
– Mr President, we have heard a great many useful views and proposals from the rapporteurs today and I congratulate both them and Vice-President Frattini for the programmes which he has put forward for combating terrorism.
Terrorism is an abstract term but it has a specific political bedrock. Terrorists are specific persons who exist but, at the same time, they are invisible and unseen. Consequently, the global strategy against terrorism will only succeed either when we have wiped all – and I mean all – terrorists out, or if the political support on which terrorism is based disappears. The first is impossible. It is possible to achieve the second.
As a tactic of war or political tactic, terrorism is the most abominable of phenomena. Inhumane terrorist action cannot be legitimised or justified in any way or for any reason. However, those who practise barbaric terrorist methods cite some special religious and/or occasionally social cause and they have moral and political support from a number of societies. It is to these societies that we need to turn. The European Union is in a position to penetrate these societies and act as a catalyst. In the case both of the Arabs and in other cases, Europe is not seen as the great big devil or as the people's enemy. This is precisely where we need to allocate roles between the European Union and the United States, Russia and other countries involved.
Together with the condemnatory chatter of the European Union and the escalation of legislative and other measures against terrorism, we need to develop our own communication strategy with the moderate elements in these societies. I am sure that, with this strategy, the European Union will be able to pull the rug out from under the terrorists' feet. That is the only way that terrorism will disappear rather than diminish, and it is in this direction that the European Union, the Council, the European Parliament and the European Commission must turn as one.
Mr President, I should like to thank all the rapporteurs for the work that has gone into producing the reports that we are discussing today, which repeatedly stress the fact that upholding and promoting human rights is the most important and best strategy for preventing and fighting terror. Commissioner Frattini has indicated that counter-terrorism should, in fact, entail a reinforcement of human rights, and I could not agree more. Upholding and promoting such important values as democracy, freedom, pluralism and human dignity is crucial in the fight against terrorism. It is beyond dispute that in order to make this really happen, we will need to fundamentally reconsider large sections of our policy, particularly external policy.
The radicalisation and polarisation that so often both go towards producing terrorism and result from it are at least as great a threat to the European Union as terrorism itself. We politicians must be acutely aware of this and try to keep a cool head at all times. Rather than stir up fear unnecessarily, we must be realistic and avoid getting drawn into the hysteria that only fuels the tensions on which terrorism feeds.
In any case, we must not fall into the trap of going along with the bizarre arguments to which terrorists resort in order to justify their disgraceful actions. We must take measures which truly enhance the freedom of all citizens and keep well away from measures that only appear to enhance security. In that connection, two of the measures discussed at this forum deserve more attention, in my opinion.
First of all, the idea of penalising terrorism at the International Criminal Court. I wonder what specific problem that would solve. Must we really treat terrorists as we do ex-dictators like Milosevic? I know this much; the man who murdered Theo van Gogh, a well-known film maker and much-talked about columnist and opinion maker from my country, the Netherlands, would love to be able to use the platform that such a case would afford him. I am therefore emphatically opposed to that idea.
Then there is the storage of communications traffic data, an example of a measure that leads only to false security, if ever there was one. I shall not elaborate on it any further, since much has already been said about this. It is disproportionate, it restricts our freedom and I think it is this very freedom that we have to promote in the European Union. There are risks involved; you can introduce all kinds of restrictions with regard to accessibility to information of that kind, but let us face it, anything that is available on the Internet is universally accessible, no matter how well protected it is, so the risks involved probably outweigh the benefits. I do not think we should go ahead with this. Instead, as the Internet is indeed developing into by far the best means of communication for people who want to find out about terrorists and recruit them for others, we should get our security services to specialise in Internet participation, in reading and chatting on the Internet, in other words, to actively monitor what happens in that medium. That would make a real difference
To find out afterwards which websites a person has visited after they have carried out a bomb attack does not strike me as being the best strategy. We must prevent those bomb attacks from being carried out in the first place. I think that such a measure – the legal basis of which has been discussed here several times and moreover, the way in which this decision has been taken is a blatant violation of democracy – undermines confidence in European democracy, the risks of which have recently made themselves felt in a painful manner.
Mr President, I wish to begin by expressing my regret at the French and the Dutch ‘no’ to the Constitution, because the EU will now have to fight terrorism with one hand tied behind its back.
The citizens have given a very clear signal in the debate on the referenda. I would, therefore, call on the Council to work in the spirit of the Constitution, and that means respecting three key principles. The first is democratic control. That means that the Council should not ignore and sideline the European Parliament, but should take its recommendations on board, even if it is not yet obliged to. The other two aspects mentioned by many colleagues are proportionality and effectiveness. Again, in these areas, the Council should think twice about certain measures.
Its own report on the implementation of the action plan to combat terrorism shows that there are considerable gaps in implementation. Before adopting new measures we should be looking at implementation. In the case of the peer review, for example, only ten out of twenty-five countries have so far submitted their implementation reports! How can we take new steps if we do not even know if the old ones work?
I now turn to three specific issues. Firstly, data retention. A lot has already been said and again I would call on the Council to act in the spirit of the Constitution and not ignore the European Parliament. It should also not ignore the signals given by many countries – the example of the United States has already been mentioned. But I would add to those examples the case of the Dutch Parliament, which wanted to adopt a similar data retention measure. However, once it found out how that would work – or, rather, not work – in practice, the Dutch Parliament reconsidered it, because it realised that the data retention proposal was simply not workable. The Council should not ignore this. It is regrettable that the Council is not present on this occasion.
With passenger name records, there have also been several incidents. We were promised an evaluation a year after this entered into force. I should like to know from the Commission when we can expect the evaluation.
Thirdly, we would like to know more about the SitCen, the Situation Centre. What exactly is it doing, what kind of information does it deal with and will it report to the European Parliament?
Finally, I ask the European Parliament to show its colours. We have talked a lot today about the protection of personal data and fundamental rights. I call on this Parliament to adopt not only all the reports on antiterrorism measures but also the Moraes report on anti-discrimination policies and minority rights, because fundamental rights are for all citizens.
Mr President, as I see it, the challenge we face is to fight terrorism effectively while fully respecting human rights and basic freedoms. As has already been said, we have our hands tied because of the ‘no’ vote here in France, and there is also another major problem or handicap: there is no international definition of terrorism. That means that no possible legal remedy exists, and there is no legal certainty, no guarantee and no protection. I therefore believe that the European Union should strive towards a properly recognised definition, both for itself and at international level.
Mr Van Hecke proposed a simple definition: for terrorist, read Muslim. President Putin has another definition: terrorist means Chechen. The Chinese have other definitions. I believe that these incredibly broad, abusive and arbitrary definitions of terrorism mean that we are losing our ability to act effectively in the fight against terrorism. I accordingly believe that we, that is to say the European Union, should make a significant effort, as quickly as possible – at the next UN General Assembly, for example – to secure a definition of terrorism, which is vital and which will also facilitate genuine cooperation between states, at European level and also at world level.
Mr President, allow me to remind the House of the wise words of Benjamin Franklin, one of the fathers of the American Constitution, who said that ’Those who would give up essential liberty to purchase a little temporary safety deserve neither liberty nor safety’.
Since the criminal atrocities in Madrid, we have known that Europe is now a direct target area for international terrorism. There can be no doubt that this fact must be taken into account in the formulation of public policy. Every form of terrorism is a crime that threatens the very foundations of our democracy, and these crimes must be combated and must have consequences that befit their gravity. They must, however, be combated with appropriate instruments and not at the cost of freedom. It goes without saying that our national investigating authorities must cooperate more closely. At the same time, we must not create a situation in which data and information are collected, linked and exchanged ever more indiscriminately until the transparent citizen emerges at some time in the near future. We must not go down the path towards an Orwellian Big Brother state. People’s fundamental rights must not be put on the line.
We need a targeted policy involving, on the one hand, zero tolerance of terrorism in any shape or form and, on the other hand, a sharp focus on the aim of eradicating the various causes of terrorism. This is the only way of ultimately cutting off its supply line.
– Mr President, Mr Frattini, ladies and gentlemen, terrorism is not a new phenomenon, but the tragic events of recent years have demonstrated its destructive power. The fight against terrorism is one of the biggest challenges that we face in the 21st century.
I commend all of the rapporteurs for their efforts and their work on this dossier. It does not matter how terrorism occurs, where it occurs, who the perpetrators are, the justifications they put forward or the causes they fight for. All terrorist acts, methods or practices are politically and morally unjustifiable, and must be unequivocally condemned and staunchly combated.
The tragic events of 11 March in Madrid led the Union to question the effectiveness of its instruments and policies, and illustrated the urgent need for a fresh, dynamic, systematic and effective approach. It was in this context that the post of EU coordinator in the fight against terrorism was created, and I should like to welcome Mr De Vries, who is in the House today.
I support a clear strategy in the fight against terrorism aimed at striking a balance between collective security and individual freedom. This involves, firstly, stepping up the EU’s prevention strategy, preparedness and ability to respond. There has been a significant increase in sources of financing. The warning system relating to the trade in goods and the provision of services must be improved, in order to provide better monitoring of suspected movements, without disrupting the normal dynamics of the market.
At the same, public and private institutions, particularly in the banking sector, must work together more closely. Thirdly, there must be increased capacity in the area of information, including the essential improvement in the exchange of information with Europol, prevention and consequence management and critical infrastructure protection in the fight against terrorism, which entails drawing up more stringent rules on security and showing solidarity with any Member State that falls victim to a terrorist attack.
Lastly, I turn to the extremely important question of solidarity with the victims of terrorism. When innocent people are murdered, abducted or tortured, or subjected to extortion, blackmail or threats, they are not the only ones who suffer; all of their family Members, their friends and their community as a whole suffer with them.
Mr President, terrorism is a deadly disease that became a global epidemic at the turn of this century. We are now living in a world of two extremes, and by this I mean not only a world of poverty and wealth, but also a world of good and evil. The good is represented by public security, and the evil by terrorism.
We have learned to carry out scientific research into terrorism, to identify its different forms and to look in detail at its causes. We have also grown accustomed to referring to state terrorism, individual terrorism, global terrorism, local terrorism and fundamentalism. Nevertheless, the simple truth is that there is only one kind of terrorism, namely when one person perpetrates inconceivable evil against another.
One of the European Union’s basic duties, and one which is enshrined in Article 29 of the Treaty of Maastricht, is to provide its citizens with a high level of safety. The questions we should be asking ourselves are whether it is succeeding in doing so, and whether our citizens feel safe. The likely answer to the second of these questions is that they do not always feel safe, because we are all aware of what happened on 11 March in Madrid, and of a great many similar incidents.
Criminals exploit the benefits of integration by moving about freely within the EU, where there are no internal borders. They frequently go unpunished, since the EU has 25 different legal and penal systems. In order to stop this happening, the EU must develop new and more effective instruments. The anti-terrorist package under debate today is intended to help us to do just that. I am glad to see that as well as anti-terror proposals, the package also calls urgently for human rights to be protected. Consideration is given to all previous regulations and measures, from TREVI in 1975 to the Hague Programme, via Vienna, Tampere and the action plan adopted following 11 September 2001. These measures have resulted in the introduction of a European arrest warrant, the establishment of Eurojust and the appointment of an EU Counter-Terrorism Coordinator.
If we wish to achieve results, however, the EU must do more than merely making constant and systematic improvements to the instruments it uses in the fight against terrorism. New measures that involve closer cooperation are needed in order to find a solution to what is known as megaterrorism, or in other words terrorism using weapons of mass destruction. We must move faster than terrorists and anticipate their actions, rather than waiting for attacks and then dealing with their impact. We must take speedier and more effective action, and terrorists must be aware of this and feel its effects. Closer cooperation at international level will be needed, together with implementation of the provisions of Article 43 of the European Constitution, or in other words of the solidarity clause that is of such significance for us.
Finally, I should like to say that as a Pole, I am extremely proud that it is Poland that has been entrusted with the task of protecting the EU’s external borders. By doing so, we will be able to make our own contribution to the fight against terrorism.
Mr President, ladies and gentlemen, in the fight against terrorism it is important both to combine forces at national level and at the same time enhance cooperation between the institutions of the Union. It is not enough to react to terrorism with the police and intelligence services working closely together, although they are, of course, crucially important. The fight against terrorism is fundamentally linked to measures that already help to reduce our society’s vulnerability. An example might be ensuring the security of industrial activity and effective cooperation and exchange of information in the emergency services.
Acts of terror are tragic and, as their name suggests, they are designed to spread fear and panic. For that reason, European societies have to be made stronger from within, in terms of their structures and culture in relation to action, and become societies where there is less potential for terrorism. Administrative transparency and the awareness of citizens of their environment, including its risks, are of central importance. We must also be able to act correctly and effectively in emergency situations. The vulnerability of the infrastructure needs to be lessened through determined action, and the exchange of information within the administrative sectors regarding evident risks needs to be increased.
It is vitally important that research in the EU is developed in the appropriate manner to support the fight against terrorism. We must ensure that the Union’s research efforts in the area of internal and external security are sufficiently in dialogue with one another. Effective counter-terrorism measures can only be successful when they combine the best European expertise, research into the defence and the emergency service sectors, and other security-related research.
– Mr President, the Council decisions and the reports which we are debating today are endeavouring, on the pretext of combating terrorism, to achieve, firstly, the creation and application of a more autocratic institutional framework and the creation and strengthening of new repressive mechanisms, monitoring systems etc., the real objective of which is not the fight against this terrorism you are talking about, but the rising grass-roots movement and the peoples' fight against the new imperialist order.
Secondly, they are endeavouring, by adopting preventive war against terrorism, to prepare the people to accept new interventions and wars. It is telling that not one report denounces – on the contrary they exonerate – the state terrorist action of the United States and other countries in Afghanistan and Iraq, Israeli terrorism in Palestine etc. In truth, we ask you: is the slaughter of 100 000 civilians in Fallujah in one week by the American militia terrorism or is it not?
Finally, the Council's decision last November and the Oreja report introduce the position that radical movements or extreme ideologies are a source of terrorism and this means that social movements and grass-roots rights qualify as terrorism. What we note is that you are frightened of the rising grass-roots fights which have emerged ...
– Mr President, the commitment by all of us to combat all forms of terrorism is non-negotiable and constant and is also one of the priorities of the Hague programme.
However, in order for terrorism to be prevented and combated effectively, there needs to be systematic cooperation between the Member States at legislative level and the level of information exchange, in blocking financing and in protecting international transport. Finally, there needs to be a detailed and ceaseless preventive policy and the European Union now needs to act proactively and not simply react to tragic incidents.
The first weapon against terrorism is information. As terrorism is now an international phenomenon and operates on an international scale, we need collection and exchange of information at international level and better assessment of threats, taking account always of the need to respect privacy and to protect the fundamental rights and freedoms which are elements of our civilisation.
The reports by all the rapporteurs, through various points of view, converge in common findings with which I fully agree. However, I believe that the existence of numerous texts, not only of these eight reports being debated today, but of all the others which have been adopted from time to time, is creating the risk of confusion and inefficacy. I should like to propose to the Commissioner here present, Mr Frattini, that the competent Commission services proceed to codify all the relevant texts. I am certain that this would also result in the simplification and systemisation of and in cohesion between the texts. Otherwise there is confusion and confusion must be avoided. Confusion does not create the preconditions for the proper combating of terrorism.
Mr President, Commissioner Frattini, ladies and gentlemen, I really only wish to refer to one point, which relates to the announcement at the very end of your speech, Commissioner, that you intend to conduct two simulations in the near future. May I ask you to inform Parliament of these in good time, because it is very important that we should cooperate in this matter.
Together with my honourable colleague Jerzy Buzek, I myself took part in a simulation exercise in Washington on 14 January. That was Exercise Atlantic Storm, which was devoted to bioterrorism. We then discussed the subject again in the framework of the New Defence Agenda in Brussels on 25 April. We identified three main points, which we simply must spend more time discussing.
The first point was our realisation that cooperation must become far more intensive than we are used to at the present time. This relates both to cooperation among the Member States and to Europe’s cooperation with the United States and with other relevant countries that ought to be involved. This cooperation is extremely important, but at the present time it is still very sporadic in some cases. It is not conducted systematically either, nor does its methodology give us any real cause for satisfaction with the present system. It is not reliable, nor is it transparent, either in general terms or in relation to Parliament, and transparency is crucial if the defects of the system are to be identified and corrected. That is one point.
The second inadequacy is in the field of prevention. With specific reference to bioterrorism, I should like to ask you how far we have actually progressed to date on prevention with regard to vaccines. In our simulation in Washington, we established that the availability of vaccines varies considerably between Member States of the EU. This will be a source of conflicts, Commissioner, in the event of an attack, which we hope will not happen. I should like to ask you to comment again on that point.
The last point I wish to mention relates to an entirely different aspect of this issue. In our debates we should always take great care to distinguish between Islamic fundamentalists and Islam in general. That would contribute greatly to our political discussion.
Mr President, I wish to begin with a personal remark addressed to Commissioner Frattini. I should like to thank him for his work, as the Foreign Minister of Italy, in the Constitutional IGC during the second half of 2003. At that time I was a civil servant in the Finnish delegation. He did an excellent job, not least in communitarising justice and home affairs, and that is why I hope we will get this Constitution through.
I have five very brief points. Firstly, there is a very close balance between individual liberty and security and we have to be very careful when we deal with it in relation to terrorism. That is why I reject the initiative on retention of data and support the position of the Committee on Civil Liberties, Justice and Home Affairs.
My second point is that the fight against terrorism is really an area where the European Union has value added; it is an area where the Member States cannot and will not be able to operate alone.
My third point is that it is also an area where action is demanded. If we look at any Eurobarometer opinion polls, we see that this is an area where the European Union can work quite well.
My fourth point is that this could also be our next success story, but it all depends on whether we are able to implement it. That is why I call upon the Commission to push very hard both for the Tampere Agenda and now The Hague Agenda and get the Member States to implement measures to continue the fight against terrorism.
My final and fifth point concerns the Constitution. Article 43 of the Constitution is a key article. It is the one that deals with solidarity. If one Member State is faced with a terrorist attack, all the other Member States are required to help out. That solidarity clause, though not yet implemented, worked rather well in the face of the Madrid attacks. I would really like the Member States and the Commission to stick to that principle.
I wish to address my remarks to Commissioner Frattini, who gave a very good introduction to this debate. His approach to the matter is entirely correct, but it has one fatal flaw. I refer to the fact that the preparations he outlined are for a war that has already taken place. What is needed above all else in the war against terrorism is imagination, and indeed great feats of imagination, because terrorists are certainly not lacking in the latter. I should like to give the Commissioner a few pointers on how to be more imaginative.
I would like him to answer the following questions. If a passenger on board an aeroplane were found to be suffering from an infectious disease, for example smallpox or any other disease, where would the aeroplane land? Have any airports in the Member States been designated for such purposes? What procedures are followed if a pathogen is found that is capable of human-to-human transmission? What procedures are followed if a pathogen is found that is not capable of human-to-human transmission? When asking these and similar questions, we must remember that this is a conflict of the future. Bioterrorism is a weapon that requires us to use our imagination. I am counting on the EU to play an organisational role in consolidating the efforts of states and nations.
The second and final point I should like to make is that the Members of this House have been very vocal in condemning terrorism during today’s debate. I wonder what name should be given to an institution that makes it technically possible for a television channel owned by a Middle Eastern terrorist organisation to broadcast. Can such an institution be said to support terrorism or not?
We must ask ourselves whether financial and media bodies are not in fact playing a background role and creating the conditions that make it possible for terrorism to spread, and indeed to spread rapidly. While all this is going on, Parliament is happy to sit back and condemn terrorism.
Mr President, terrorism threatens all of us. The United Kingdom has had to deal with the Irish Republican terrorism of Sinn Féin/IRA for over three decades and as they say themselves, they have not gone away, you know.
We need to be steadfast in the face of terrorism. Weakness and equivocation merely strengthen those who seek to undermine democracy. We also need clarity, however, on understanding the threat we face and the best measures to deal with that threat. For this reason we welcome the proposals to improve information-sharing between relevant authorities, which are foreseen under Mr Duquesne's report.
As we have seen, Member States cooperating on a bilateral basis, without being hamstrung by needlessly heavy institutional constraints, have produced results. Joint investigation teams, on which I had the honour of being rapporteur in the previous Parliament, have been working well in this area, as referred to in the Díez González report. Such flexible, targeted, measured and appropriate responses are good examples of what can be achieved. But we also need to be aware of the nature of the threat that we are dealing with. The IRA is different from ETA, which is different from al-Qa'ida, but they are all evil and must be faced down and eliminated. Being unclear helps no one and I simply do not understand why some in this House do not want the use of the term "fundamental Islamist organisations" to describe al-Qa'ida and their ilk.
Similarly, we also welcome the call, in the Borghezio report, to look at the question of those charities which are little more than front organisations for fund-raising for terrorism. It is deplorable that the Council has not seen fit to designate Hizbollah as a terrorist organisation.
But above all else, we need to work together, exchanging information, assisting each other to deal with these ongoing threats, the undoubted threats to our freedom and to our democracy.
– Mr President, Commissioner, ladies and gentlemen, we all know that terrorism nowadays is a reality which we cannot, unfortunately, avoid.
From a marginal phenomenon in the 1970's which restricted itself for the most part to within the framework of a state and to specific objectives, it has, unfortunately, developed over recent years into attacks which leave a great many dead and use advanced technological means.
The cause of this rise is the perpetuation of unresolved political and social problems. The international community has failed to prove its unshaken intention to set peaceful cohabitation processes in motion in specific areas of conflict caused by religious, political and ethnic differences.
Terrorism revived where the organised international community, or a part of it, unilaterally endeavoured to impose solutions through violence, which resulted in the creation of new, more violent conflicts. We all know that violence does not only not stop violence, but also strengthens it.
As long as the Palestinian question, for example, remains unresolved, terrorism will spread, feeding the extremism which is in fact the basic cause of terrorism.
However, terrorism cannot be combated through judicial and policing measures alone. The integrated crisis management systems, the monitoring and computer processing of suspicious information, the fight against financing for terrorism, the effective exchange of information or the approval of a common definition for terrorism are preventive and repressive mechanisms. They do not get to the root of the evil.
The debate and vote today in the European Parliament on the eight reports which aim to combat it are important. Nonetheless, we all know that they are not enough. We are not in a position with such measures to make terrorism disappear. The final resolution of this scourge must be sought over and above coordinated preventive and repressive action by the Community. The solution lies in achieving conditions of world peace, equality and prosperity.
Mr President, Mr Frattini and Mr de Vries, I would firstly congratulate the rapporteurs on their improvements to the Council’s anti-terrorist proposals which are indeed designed to make the fight against terrorism more effective in a number of excellent ways. The balance between freedoms and rights must, however, be maintained and our democratic European system improved.
At present, a car almost has better rights than a human being, for a car can have financial legislation removed by the European Parliament and the EC Court of Justice. These issues highlight the need for a new Constitution that will better enable us to combat crime and terrorism.
The issue of data storage splendidly illustrates the way in which the pillar system has come to the end of the road. We need a new treaty through which privacy can be protected and disproportionate measures and duties opposed. Data protection is needed in all legislation and not, as now, only in a part of it. Mrs Niebler offered a constructive explanation of the European Parliament’s criticisms in this area, and I agree with what she said. We have not seen any evidence of the need for the proposed measures in the area of data retention.
The Council has acted provocatively and decided to implement legislation opposed by the European Parliament. Such action weakens our democracy. That is not what we need right now. We need to move in the opposite direction. We need strengthened democracy and more vigorous action by the Council, and I hope that, in future, the Council will listen to the European Parliament to a much greater degree than it has done so far.
Mr President, I noticed that Mr Kirkhope did not describe the IRA, and nor indeed did Mr Allister, as a fundamentalist Roman Catholic organisation, and they were quite right not do so. I think it would be a grave error to start labelling organisations here as one religion or another. What they all share is a desire to achieve political ends through anti-democratic efforts. That is the basic definition in my view of terrorism: using violence in an anti-democratic way to achieve a political objective.
I would remind Mr Kirkhope and others that the experience in Northern Ireland and everywhere else is that by labelling sections of society you actually increase alienation and you drive recruitment to the organisations that are engaged in terrorism.
We must respond to terrorism politically, economically and socially. Of course we have to defend our democratic way of life when it is threatened by violence, but we have to do so in a way that does not deny or reduce basic human rights, not only for society in general, but for those sections of society which are alienated from society at large. We must engage with all of our citizens and seek to integrate them. We must seek to ensure that they achieve in life what they set out to achieve, and not be alienated from us.
It is extremely important therefore that the measures we are proposing here today are proportionate and justified, and are effective, not only in dealing with terrorism, but also in seeking to ensure that terrorism cannot thrive. We must therefore do more than simply put security measures in place.
My final point is in relation to bioterrorism. Could I ask those who seek to heighten fears about bioterrorism to recognise the reality of terrorism. The preferred weapons of terrorism are a few ounces of semtex in a holdall, a motor car, semi-automatic rifles and handguns-look at the experience of terrorism anywhere in the world-these are the weapons that are in use. It is not sarin gas which creates the spectacular death and destruction which the terrorists need for the 6 o'clock news.
Mr President, I want to express my enthusiastic support for Mr Alvaro's report. It would be an act of folly if the proposed data retention scheme went through in its current form.
Cybercrime is a real plague, threatening to compromise the stability and security of our information systems. It needs to be targeted with meaningful controls. However, burdening telecommunications companies and Internet service providers with the cost of storing all data they process for one year is a poorly considered response, a shot in the dark.
Regardless of whether those transactions and communications go on record, the true criminal, one who is committed to avoiding easy detection, will know how to cover his tracks. In any case, given the volume of data that would have to be retained, particularly Internet data, it is unlikely that the comprehensive analysis of the data would ever be carried out in time to be of any use. We have seen clear indications that it was not for lack of data that US security agencies missed important clues in the lead up to the 11 September attacks, but rather that they lacked manpower to transcribe, translate and analyse the material. Some have argued that the cost of data retention should be borne by governments, not companies. Either way it is a waste of money.
Aside from the negative financial consequences, the system would infringe individual privacy, as many colleagues have agreed. The European Convention on Human Rights gives us clear guidelines, enforced by the European Court of Justice, on when this data can be stored. The proposed blanket scheme does not give any proper criteria that would meet the Convention on Human Rights.
I call upon my colleagues to follow Mr Alvaro in bringing this proposal to a swift and complete end. Elsewhere, terrorism proposals have been in line with proportionality, but not in Mr Alvaro’s report.
Mr President, I wish to focus attention on one detail which is often forgotten when terrorism is being spoken about. Terrorists finance their activity by traditional means, and with conventional crimes. That is why normal police work is also important in the fight against terrorism.
Traditional police work is still faltering at European level. Europol has not become an authority that operates throughout the entire membership area, which its name implies. It is still an agency without proper resources or effective authority. National police forces keep information from the authorities in other countries with the result that there is still no genuine trust between Member States.
Exchange of information and increased levels of trust would also boost transparency, which is what has been called for in this debate. A competent Europol cannot emerge in the current climate. That, however, is what is needed to safeguard other forms of European cooperation.
Mr President, I want to speak specifically about the oral question from the Committee on the Environment, Public Health and Food Safety, which concerns bioterrorism. With the anthrax incidents in America, the attacks on the Japanese underground and the chemical attacks on the Kurds, we know that we are vulnerable if we do not take precautions against such bioterrorism.
In 2004, the United States and the European Union agreed to take constructive joint steps to improve our capabilities in this regard. The Americans made a start with Project BioShield, and we want to know what the European Union is doing.
In February, the Worldwide Security Conference said that Europe was woefully unprepared for terrorist attacks. In 2001, Europe began to take steps to make sure that it was prepared. Its aims were to set up a mechanism for information exchange, to develop an EU-wide system for the detection, identification and diagnosis of chemical agents, to build up a stock of medicines and vaccinations, to establish a database of healthcare specialists and to provide guidance for health authorities on how to respond and how to liaise with international bodies. But so far, not so good, because, as far as surveillance is concerned, we have established an early-warning system to detect airborne chemical agents, but its usefulness is limited, since it only operates for certain substances and would not guard against the contamination of water or food supplies. We have no EU-wide stock of vaccines, and in most countries our quarantine laws are outdated.
The European Union has also established the European Centre for Disease Prevention and Control to, amongst other things, ‘defend Europe against bioterrorism’. It is crucial for the centre to be enhanced and made effective. The current stories about budget cuts for the centre are not acceptable and I hope that a strong message will be sent to the Commission and the Council.
– Mr President, Commissioner, this debate illustrates that Parliament is aware of the serious threat posed by terrorism and is determined to take strong action to combat it. I therefore congratulate the rapporteurs.
There is a threat to our society, to our way of life, to our freedom, and we will only combat that threat if there is full cooperation at both European and international levels, and if we have a coherent policy rather than a mere list of initiatives, as both the Commissioner and Mr Oreja have both rightly pointed out. On the other hand, those who favour a strategy whereby we pretend that we are not targets are fooling themselves, and are doing so on two counts.
Firstly, because that attitude feeds into the very essence of terrorism, namely that by instilling fear, it prevents us from living our lives, and secondly because it is only one way of affording us practical protection from a violent and very real threat. Yet whilst we know about the danger and wish to take action, we are also aware that much remains to be done. Such is the case with bioterrorism, which was referred to a moment ago and which now represents a danger that we must learn to deal with and that we are still clearly ill-prepared to address.
These weapons are inexpensive, small, easy to get hold of and have an enormous capacity for destruction, quite apart from the fact that merely simulating the use of such weapons is enough to cause widespread panic. Europe must therefore respond to the various requirements, be it via the Member States or by means of specific Community programmes. Stocks of medicines and vaccines must be kept, detection systems and rapid early warning systems must be improved, civil protection mechanisms such as national emergency plans must be stepped up, and a great deal of information must be made available.
Furthermore, these are the concerns that the Commission has also expressed. It must not be forgotten, however, that the EU has made undertakings and it is now time to turn plans into action, and in the context of our international obligations, especially those taken on by the United States in the field of combating bioterrorism, which are being developed on the other side of the Atlantic in the form of Project BioShield.
I shall conclude, Mr President, by saying that terrorism, and bioterrorism in particular, cuts across borders. The fight against it must also, therefore, cut across borders.
Mr President, in many of our countries terrorist organisations continue to recruit, train, raise funds, gather information and, indeed, carry out acts of terrorism. On another level, there are still those who aim to inflict mass destruction on our democracies. The battle against these organisations is a continuous one and it is right that this should not be in the public gaze. It is our duty as politicians to ensure that our police, security and intelligence services are given every possible means and support for their difficult and often dangerous work, with proper safeguards for the liberties of our law-abiding citizens.
It is also our duty to be single-minded in our condemnation of terrorism. Too often there are those who seek to apologise for or justify terrorism and abuse the human rights, civil liberties or anti-discrimination arguments in order to provide protection or legitimacy for terrorists whose causes they happen to favour.
Our own governments send out confusing signals when they are seen to deal and compromise with terrorists and even sacrifice the reputation of our security forces and individual officers in order to ingratiate themselves with organisations such as the Provisional IRA in the United Kingdom.
The so-called Tamil Tigers – the LTTE – continue to raise funds for their activities in the United Kingdom and in other European countries. Hizbollah, a terrorist group estimated to have been involved in 80% of the terrorist attacks against Israel, still does not feature on the EU list of proscribed organisations.
It is right that there should be fresh measures in our counter-terrorist inventory in order to deal with an ever-changing threat and that these measures should be part of a seamless strategy. However, unless we are prepared to fight the terrorists politically and with genuine resolve, then the practical measures will come to nothing.
In the United Kingdom we have highly professional and experienced security services, but their efforts are undermined by a failure on the part of government to take the most basic steps. In a report last month on the functioning of terrorist legislation in the UK, Lord Carlisle said that in some ports there was effectively no security regarding incomers.
First of all, we need to get it right in our own countries. The EU should be involved only where there is some genuine, proven added value and not as a means of extending the competence of EU institutions into yet more areas of activity.
Mr President, ladies and gentlemen, terrorism constitutes an extremely grave danger. That is also the reason why we are dealing with it today and why we have no fewer than seven reports on the subject before us. It is a problem that can only be solved jointly, together with the various governments in Europe.
During this debate, the thought frequently crossed my mind that one or other of the referenda in France and the Netherlands might have had a different outcome if some voters had been more aware of the problems that concern us, if it could have been made clear that such problems are simply impossible to solve unless Europe acts as one.
Perhaps the seven different reports and the numerous models are also an indication that we must focus on the essentials if we want people to understand this need for joint action and to consent to the pursuit of this approach. It is not a matter of forever producing new proposals and new programmes – and thereby raising people’s hopes too – but rather of ensuring that people take note that what we are doing to combat terrorism is bearing fruit, that the EU’s Counter-Terrorism Coordinator is not only a public authority but is also working successfully with the Commission in the quest for greater efficiency, that Europol and Eurojust are becoming effective instruments and that democratic control is taking place.
It is absolutely imperative, as is stated in one of the reports, that we as a Parliament undertake to ensure that the instruments we introduce are subject to review during their lifetime. Have they had an effect? What effect have they had? Are any specific measures dispensable? Is it not perhaps more important to focus on essentials?
This brings me to the final point I feel it is important to make. How trust can be squandered and how a key objective can be badly pursued are aptly illustrated by what we have on the table today under the heading of data retention, which is now being dealt with for the th time. This is a case where action is being taken for its own sake, where people are being mollified with measures that may ultimately do nothing to enhance their security. If that is so, it will not serve to persuade the public that Europe is important and beneficial and to make them accept the results of our work. I should not like to be held responsible for the public perception of the European Union. For the fifth or sixth time, I say that responsibility for this lies with the national governments, whose outburst of hyperactivity is designed to salve their consciences without actually achieving anything in terms of greater effectiveness.
Mr President, I would first like to thank the seven rapporteurs for their exemplary work, which clearly shows that an all-embracing approach needs to be adopted towards the fight against terrorism, an approach covering many fields. I believe that these seven reports also demonstrate that Parliament attaches great importance to this issue of the fight against terrorism.
We are still feeling the enormous impact of the events of 11 September 2001 and the attack in Madrid on 11 March 2004. These cowardly attacks have affected all of us, both as European citizens and citizens of the world. They were attacks on democracy and on the values we stand for, and that is why the fight against terrorism needs to be uncompromising, but at the same time a fight for democracy. It would be wrong to defend democracy by undermining it. Many of the speeches we have heard this morning have called for terrorism to be combated more effectively and for there to be a clear commitment to the fight against terrorism and terrorist networks, while stressing that this fight should not threaten our democratic rights and civil liberties. We are faced with a constant balancing act here: we need to safeguard our rights and our freedoms while unremittingly confronting those who wish to put those same rights and freedoms at risk.
We are a long way from the Orwellian vision of an all-controlling state. However, we need to be vigilant if we wish to avoid any drift in that direction. Nor must we lose sight of the fact that terrorism exploits the full range of resources and new technologies and that it has become a global and globalised phenomenon, a network which makes use of the Internet just like any other globalised enterprise. If we are to stand up to this threat and fight this phenomenon, we can no longer afford to deprive ourselves of tools such as data retention.
Nevertheless, it is important to respect private life in this context. It is always a question of proportionality. I agree with the concept of protecting private life that has been raised. Having said that, we cannot forgo making use of certain technology if we are to remain effective in combating terrorism. Europe needs to lead the way here. It is noticeable that elsewhere there is a tendency not to take this protection of private life and individual rights seriously. Europe must show that the war on terror and respect for our rights can go hand in hand, without the effectiveness of that war being sacrificed or weakened.
I have also paid heed to the criticisms aired about the European Union as regards coordination and exchanges of information. Since the occurrence of these events, and in particular the attack in Madrid, there has been a great improvement in coordination, particularly thanks to Mr de Vries, who has been given a special remit to coordinate all the activities of the European Union and its Member States in the fight against terrorism. I would like to thank him for his work and his commitment in this area.
I also noticed that some people are concerned that Europe is not prepared for other kinds of threat, even more terrible than those involved in the two attacks I have already mentioned. There is bio-terrorism for example, a threat that is hard for us to grasp or imagine. It is possible, however, and it is a threat that cannot just be brushed aside. For that reason, we need to be prepared to deal with it.
I would also like to take this opportunity to reply to Mr Florenz’s question. He touched upon this very issue of the threat of bio-terrorism and that of nuclear terrorism. It is clear that this type of terrorism, which includes chemical, biological, radiological and nuclear terrorism, represents a threat to peace and international security. We know that terrorist networks have shown a keen interest in such substances and weapons and that, if they were able to lay their hands on such weapons of mass destruction, they would be in a position to inflict damage on an unprecedented scale and undermine the democratic foundations of our societies.
That is why this threat of biological, nuclear and chemical terrorism deserves to be given increased attention by the European Union. Parallels have been drawn with US legislation in this field. There is no doubt that Europe has a lot to learn from the United States, particularly as regards setting up special teams, stockpiling vaccines, carrying out research and development work on medical countermeasures, and so on. Some similar initiatives have already been taken by the Member States, and the institutions of the European Union have already committed themselves to activities of this kind. Accordingly, the Union now has an early warning system for all kinds of terrorist attacks, for which a central point called Argus will be created within the Commission. The directive amending the directive on the Community code relating to medicinal products for human use now entitles the Member States temporarily to permit the distribution of authorised medicinal products in the case of an attack involving the spread of pathogens, toxins, chemical agents or nuclear radiation. Anti-CBRN training for medical staff is being implemented.
Information on civil defence capacity and blood banks is being exchanged as part of civil defence arrangements. Furthermore, wide-ranging research work is being carried out under the Sixth Framework Programme on Research and Technological Development to enable a better response to acts of this kind. The Council’s strategy against the proliferation of weapons of mass destruction is intended to prevent terrorists from gaining access to such weapons, and it is a matter for regret that the New York conference did not reach agreement on a common text, given that one aspect of the non-proliferation conference was the threat of terrorism in these areas.
As part of another remit, in this case following on from the declaration on the fight against terrorism adopted by the European Council on 25 March 2004, on 2 December 2004 the Council and the Commission adopted the EU solidarity programme on the consequences of terrorist threats and attacks, which revised the CBRN programme and widened it to cover all forms of terrorism.
One of the fundamental principles of the EU strategy is that protection against the consequences of terrorist attacks is chiefly a matter for the Member States. Nevertheless, the declaration on solidarity against terrorism adopted by the European Council on 25 March 2004 confirms that the institutions of the EU and the Member States firmly intend to mobilise all the instruments at their disposal to assist a Member State on its territory at the request of its political authorities. In this respect, I feel bound to refer to the provision in the Constitution which strengthens the nature of solidarity, particularly in the case of terrorist attacks.
The CBRN programme, and its successor the solidarity programme, are multidisciplinary programmes involving political, technical, economic, diplomatic, military and legal resources. This is rather difficult, but there it is ...
In the context of the present solidarity programme, EU action against CBRN terrorism is based on six strategic objectives, which I would like briefly to mention.
Threat analysis and assessment: several analyses of these threats have been carried out by Europol and the EU’s Joint Situation Centre, SITCEN.
Prevention and reduction of vulnerability: legislative measures have been taken to improve compliance with international biosafety and biosecurity standards.
Detection of CBRN attacks: the Commission has taken steps to extend and coordinate the Community’s systems for detection, communication and information in connection with chemical and biological threats, as well as with human, animal and plant health.
Lastly, preparations to mitigate the impact of possible attacks: the Commission is assessing what capacity the Member States could make mutually available in terms of civil defence and as regards medical and pharmaceutical supplies. It is drawing up regulations for treating illnesses associated with these substances.
For its part, the Council has created a database of military resources, as well as capacity relevant to protecting civilians against terrorist attacks, including CBRN attacks. In the context of the European Security and Defence Policy aspects of the fight against terrorism, civil/military interoperability in the field of CBRN is in the process of being examined.
The Council is also carrying out work on an integrated crisis management system. International cooperation obviously has a very important part to play here: it broadly addresses the same objectives as the solidarity programme, that is to say the pooling of epidemiological information on cross-border transmission of contagious diseases, and cooperation on emergency planning, laboratory detection technology, non-proliferation, mutual assistance and response coordination. The United States is also taking part in this work. Another dialogue will be initiated at the appropriate time. We consider this international cooperation, particularly with the Americans, but also with all our other partners, to be extremely important in this context.
Before we proceed to the vote and before my colleague Vice-President Frattini takes the floor, let me just say this by way of conclusion: I believe that the European Union is engaged in a worldwide process of preparation for the fight against all forms of terrorism. The war on terror, as I said at the beginning, and as your reports have clearly demonstrated, requires a global approach. There is one issue that we particularly need to take to heart: we must prevent terrorist groups from recruiting within our own societies. In fact it is such recruitment within our societies, especially amongst rootless young people who are poorly integrated into our own societies, that represents the greatest terrorist threat. These young people to some extent represent a breeding ground for acts that are hard to imagine, acts which reflect a kind of despair. This means that our strategy for combating terrorism needs to include a social aspect, an aspect covering the integration and treatment of these groups, particularly young people, who come from Islamic countries. In this way we can win this battle here on our own territory within the European Union, and that is absolutely vital.
At this point I have the pleasure of welcoming our former colleague, Mr Gijs de Vries, whom I wish all the strength he needs for his great task. Welcome to the European Parliament, Mr de Vries.
. Mr President, ladies and gentlemen, I certainly cannot respond in a few minutes to all of the important speeches made during a debate lasting approximately three hours.
I would just like to make some very quick observations. I believe that there is broad consensus on the fact that, in combating terrorism, we require measures at European level, actions linked in a comprehensive European strategy, and balanced measures, which are primarily focused on prevention, on cooperation – also at international level – and on respect for people’s fundamental rights, including, obviously and above all, the right to privacy, which is a point raised by many Members in this House.
There is a further principle that I believe must be highlighted, and that is that no one can be suspected of terrorism on the basis of ethnicity or religious belief, because that would genuinely mean the victory of terrorism, which relies on conflict between religions and civilisations. Whilst it is necessary, therefore, to understand the deep roots of terrorism, there must be no doubt, however, about the fact that terrorism can never be justified. We must know about the roots in order to eradicate them, but never to justify them. There is a profound distinction between those two concepts.
In addition, we must devote our full attention to the measures decided upon at European level, that is to say, the action plan. You are probably aware that many Member States have not yet implemented many measures set out in the action plan. Right now, I can only mention two positive examples, those of Denmark and Hungary, two Member States that have, in contrast, implemented them all. I believe that they can be held up as models to the other Member States of the European Union.
There is also a principle on which we are all agreed, and that is the solidarity principle. Firstly, solidarity among the Member States – and on this point I fully agree with the President-in-Office of the Council, Mr Schmit. I believe that we must essentially introduce the principle enacted in the Constitutional Treaty, which makes provision for mutual solidarity among the Member States when one of them is attacked by terrorists. Secondly, solidarity towards the victims of terrorism, which is another of the lines of action on which Europe will have to focus.
We have spoken at length about bioterrorism. In the first instance, the European Commission can press for the continuation and strengthening of the actions undertaken. It is making every effort to encourage the Member States to take all of the measures required for an appropriate level of preparedness in the event of a bioterrorist attack, and hopes to be able to rely on the full support of this House in persuading all of the Member States to act more incisively, by investing greater resources, because the threat of a bioterrorist attack cannot and must not find us unprepared. We will inform Parliament about all of the measures that we have undertaken, including the simulations of terrorist attacks and the international cooperation actions that we are conducting.
To conclude, Mr President, I believe that the most powerful weapon against terrorism is the united action of the institutions, the Commission, Parliament, the Council, and civil society. We have to explain to our citizens that it is only by means of the united action of the institutions and society that there can be a genuinely European response to the challenge of terrorists, which is a challenge faced by us all.
The debate is closed.
We shall now proceed to the vote.
We shall now proceed to the vote.
I think that we had a very helpful and full debate just now on the need to use all the means at our disposal to combat terrorism, as long as our basic rights and freedoms are respected. As I just said, it is vital to maintain that balance at all costs.
A number of countries want to set up a system to tackle the resources at the disposal of terrorists. We know that terrorists are using all manner of possible technologies in an increasingly sophisticated way. This initiative therefore deserves to be followed up and explored, because it would provide us with a more effective means of countering the use of such technology, particularly over the Internet.
Nevertheless, I must stress that the use of data retention must go hand in hand with respect for privacy and data protection. A balance needs to be struck between security on the one hand and freedom on the other. We must not, however, deprive ourselves out of hand of the use of means that in certain circumstances – and 11 May 2004 comes to mind once again here – could mean that human lives are spared, perhaps dozens, hundreds or even thousands of lives.
That therefore means that the Council wishes to adhere to its proposal.
Accordingly, in accordance with Rule 52(3) of the Rules of Procedure, the text is referred back to the committee responsible with the observations of the President of the Council.
Mr President, I wish to inform you that we have withdrawn Amendment 14 to recital Q.
Mr President, recital C could be amended by the addition of a few simple words, as the first necessity is a clear definition of political terror and terrorism. I see this as a logical remark, as nobody could say that is better not to have a definition or that it is not worth making the effort. I would therefore ask you to support this amendment.
Mr President, ladies and gentlemen, I wished to speak before the vote on this amendment, which in fact repeats the paragraph that has already been approved. This Parliament has condemned preventative war twice over, which strikes me as being a positive sign.
Amendment 1 has been put to the vote and has been adopted.
Mr President, I should like to propose, in agreement with Mr Díaz de Mera García Consuegra, who is the author of this amendment, and being aware that the Socialist Group also has a similar oral amendment, that at the end, after the words ‘trafficking in drugs, arms and human beings’, it should read: ‘and financing through extortion, including the so-called revolutionary tax’.
Mr President, I would simply like to say that we accept Baroness Ludford's amendment and we will not therefore present any other oral Amendment. We believe that amendment to be perfect and we will support it.
This amendment will therefore be inserted into Amendment 4, and that amendment, which has been modified twice, will be put to the vote.
. The report by Mrs Laperrouze, together with the Commission’s proposal, sets out priorities for the trans-European energy networks on the basis of the creation of a more open and competition-based internal energy market, one that is beholden to the principles of competition. As we know, the privatisations in the sector were justified by the so-called Lisbon Strategy, to which we have always been opposed.
Occasional concerns with consumer protection and with the use of renewable energy are raised, yet those play second fiddle to the concerns of the market, or in other words, the interests of the large economic groups and the multinationals operating in the sector. We are opposed to that objective.
In the meantime, of course, we speak of universal access to services and the obligation to provide public services, yet this only serves to underline the need to build and maintain energy infrastructure – as defined by the Commission, and based on opinions and plans drawn up by the Member States – so as to enable the internal market to operate efficiently, with due regard to the procedures for consulting the people affected, and without detracting from the strategic criteria and the above-mentioned criteria and obligations added by Parliament. Despite all of this, the funding is still meagre.
We recommend that the EU countries cooperate on cross-border issues on which EU cooperation can add value in relation to what can be achieved within existing international cooperation structures. We have chosen to vote in favour of the overall report on trans-European energy networks, because this is an important cross-border European issue.
We support those amendments that open the way for limited top-down government. We welcome the idea of using the EU’s existing structural funds to finance the costs involved in this type of cooperation.
. I should like to congratulate Mrs Laperrouze on the important and timely report on the proposal for a decision of the European Parliament and of the Council laying down guidelines for trans-European energy networks and repealing Decisions No 96/391/EC and No 1229/2003/EC. I support this report, especially in that it proposes common rules for the European gas and electricity market, in which the environment is an ever-present factor and the safety of the electricity supply is guaranteed in each of the Member States, regions and territories.
Incorporating the new Member States’ energy networks into trans-European networks will undoubtedly facilitate the cohesion process in the enlarged EU. Nonetheless, when new infrastructure is built, maintained or enhanced, the environmental impact must be taken into account and procedures must be followed for the prior notification and consultation of the people affected, as laid down in Community and national legislation.
The EU’s dependence on one single source of energy supply might have ramifications for its external policy and might restrict its role on the international stage. It is therefore essential for technological development in European industry that new sources of alternative energy be developed.
. Increasing energy efficiency is an important aim for many reasons.
This is why we support all reasonable efforts to ensure that energy is used efficiently. The present Rothe report, however, only partly satisfies this requirement. It proposes too much bureaucracy, too much centralism and questionable methods of increasing energy efficiency in Europe.
Despite all these misgivings, we shall approve the report at the first reading, because the benchmarking approach, which we favour, is included as an option. We call on the Council and the Commission to embrace the benchmarking system in place of the uniform percentage targets and to proceed quickly to make the necessary preparations for the implementation of such a system so that there will be no need to apply uniform percentage targets, even for an introductory period.
If this line is not followed, we shall vote against these binding percentage targets at the second reading.
. We naturally endorse the goals of greater energy end use efficiency and of renewable energy contributing 20% of overall energy consumption in the EU. We accordingly support measures aimed at achieving this objective and therefore voted in favour of most of the rapporteur’s proposals.
It is interesting to see how Parliament deems the public sector capable of providing a lead in this area, and thus sets more ambitious goals for the sector.
We object, however, to the emphasis on liberalising the market in the area of energy efficiency, in particular domestic consumption, from July 2007, as contained in a number of the rapporteur’s proposals. We voted against those proposals.
Increased energy efficiency is an important part of the strategy for achieving the Kyoto Protocol’s objectives. We do not, however, believe that the EU should set detailed objectives in terms of energy savings or specify how these are to be achieved. The EU can and should intervene in genuinely cross-border environmental issues, but it must not dictate energy policy objectives. Our vote against the European Parliament’s report does not imply support for the Commission’s original proposal.
. If we wish to make real energy savings – and this ought to be our wish – that swim against the tide of increased energy use, both in developing and developed countries, one of our main tasks will be to warn the citizens of the impact of excessive energy use. Making people aware of the problems is the best way to involve them in the necessary solutions.
As such, the proposals put forward in this report, particularly those concerning awareness-raising, among both public and private users, of the benefits that can be derived from saving energy, will prove to be extremely useful.
We are open to the idea of the EU countries creating a Web-based portal where the Member States make relevant environmental indicators available.
We take a critical view of those wordings that open the way for the EU to implement similar measures within other policy areas. The rapporteur has not clearly specified which areas are in the running and to what degree. We also take the view that the report provides too much detailed regulation and that the Member States are called upon to make data available within too many areas. The basic geographical conditions vary from one Member State to another. The same types of information and indicator are thus not relevant to all countries.
For the aforesaid reasons, we have chosen to vote against Parliament’s report. We believe that the Commission’s proposal is less far-reaching and better worded than the report presented by Parliament.
. Data sharing between Member States makes an important contribution towards building a widespread and strongly-rooted feeling of trust between all concerned, and is naturally useful in and of itself. In this particular case, the data that can be obtained in this way is both cross-border in nature and can be used for cross-border purposes. For this reason, namely the objective of sharing data, I am naturally in favour.
The June List supports institutional competition and therefore regrets that the Commission has considered it necessary to regulate this market too. At present, the legislation applies where reinsurance is written, meaning that the market players themselves choose which legislation is most appropriate. It is not to citizens that the directive primarily offers protection. Instead, it concerns regulations governing financial institutions and trade between companies (B2B). These players carry out their own risk assessments on a daily basis and do not need further EU legislation.
Not being able to vote against the Commission’s proposals, we therefore choose to abstain from voting.
. As I did at the Committee stage, I supported today the compromise package as commended to us in the Skinner Report.
Financial services make a very substantial contribution to the economy of Scotland, and re-insurance, whether directly or indirectly, affect Scottish-based enterprises and consumers.
I welcome this proposal, which makes progress towards a Europe-wide system of re-insurance provision and regulation, as well as providing an opportunity to tackle the situation in the USA, where vast amounts of capital are tied up because of their collateral requirement leading to extra costs currently being passed on to consumers.
The rapporteur is to be congratulated for his work on this document.
. We voted in favour of the report before us because it improves on the Commission’s proposal, and indeed includes some of the proposals that we tabled. It is true that, on certain issues, we could have gone further, especially with regard to the amounts generated by modulation and implementing them in support measures for the agriculture and forestry sectors, and with regard to the increase in support for farmers receiving the least aid. If the Commission were at least to take this resolution on board, however, that would be a positive step.
Doubts remain as to including measures aimed at nature conservation and at the Natura 2000 network in the support programme for rural development, especially because there is no indication that doing so would prevent a reduction in the budget allotted to rural development. The ongoing debate is not promising, and everything points to cuts taking place, thus leading to a policy that will fail to promote economic and social cohesion, jobs and social inclusion.
It is known that we are opposed to cofinancing and the liberalisation of the farming market, given that this is at variance with a policy of promoting a form of rural development in which the populations are settled and in which family farming and small and medium-sized holdings are supported, a policy based on respect for the diverse character of the different Member States of the EU.
We are completely opposed to this report and believe that, in terms of its individual parts, it is quite absurd. We absolutely cannot support the report’s proposal to increase the appropriations in relation to the Commission’s proposals. We wonder why the Member States cannot manage to develop their rural areas themselves? Or is the general intention behind the EAFRD based on a desire for others to foot the bill?
Reasons in terms of distribution policy as to why the rich countries should help the poor countries in the EU may be adduced but, in that case, the poor countries should decide for themselves how the aid is used.
Amendment 29 refers to the Treaty establishing a Constitution for Europe. This proposal has now been defeated and can no longer be referred to.
. I welcome this report, and the comments of the rapporteur, on the importance of ensuring a healthy rural economy.
Successful agriculture and forestry industries in Scotland are essential contributors to the viability of our many rural communities. The geography of Scotland means that many of our rural areas are Less Favoured Areas which require specific support measures.
EU support can play an important part in assisting rural businesses to meet the many competitive challenges which they face. I hope that the future budget of the EU will provide adequately for rural development programmes, and that the UK and Scottish Governments will enable the full potential benefits to be realised.
. I should like to congratulate Mrs Schierhuber on her timely report on the proposal for a Council regulation on support for rural development by the European Agricultural Fund for Rural Development (EAFRD).
I agree with the rapporteur that Parliament must oppose attempts to reduce the amounts earmarked for rural development.
The intensity of the proposed aid for the outermost regions should be kept at current levels.
. One of the most important aspects of the common agricultural policy, namely its financing, has yet to be decided upon. I have therefore voted in favour of this report regardless of the outcome of the debate on the Financial Perspective.
European policy on this issue should in fact be more rural than merely agricultural, comprising a series of measures and axes that form a coherent policy for the rural world. This is my view and the thrust of the view expressed in the report.
The financing of these policies should form part of the debate on the Financial Perspective, in which we shall have the opportunity to assess the necessary amounts. For the time being, I shall merely express my support for a simplification model that seeks a coherent policy for a space that is diverse, yet sufficiently homogenous to be treated as a whole.
Mr President, according to a study, governments have spent more than 191 billion dollars on the war on terrorism in 2005. This expenditure is set to snowball over the next ten years. Forty-four per cent of this amount has been spent by the United States on military and police operations, for example. It remains somewhat questionable, however, whether the anti-terrorism strategy has been succeeding. A prime example of this spurious success is Iraq, which has become a breeding ground for terrorism in the wake of the war.
We have hitherto confined ourselves to treating the symptoms instead of trying to root out this evil. As a result, extremists have benefited from ignorance and misjudgement of Islam to recruit ever-increasing numbers of militants, many of whom are drawn from the lower strata of the Muslim population. This is where we have to focus our efforts; we must adopt new ways of thinking and follow new paths.
The Moderate delegation has today voted in favour of this report. We wish to make it clear that we are, however, opposed to setting up a European register of convictions.
The proposal presented by Sweden, Ireland, France and the United Kingdom on the retention of communications traffic data is aimed at improving cooperation in matters of criminal law. We fully support that aim since it is important for the Member States and the Community to provide the crime prevention authorities with adequate tools for carrying out their work.
Sweden has had great success in fighting crime and clearing up serious individual crimes by using retained traffic communications data. The same also applies to certain other Member States. The need for, and reasonableness of, the draft framework decision has not, however, been sufficiently clarified by the four Member States. It is therefore necessary for the four Member States and/or the Commission to come back with good examples of when the retention of communications traffic data has been very important to the prevention, investigation, detection and bringing to court of crimes and punishable offences, including terrorism. It is also necessary for them clearly to show the reasonableness of, and need for, legislation in this area, given the possible consequences for privacy it would entail.
The June List is in favour of increased cooperation between the Member States in combating terrorism and other serious cross-border crime. These are, however, what are known as third pillar issues, concerning intergovernmental police and legal cooperation, and decisions concerning them have to be taken by the Member States in the Council and not by supranational EU institutions. It is thus for the national parliaments, and not the European Parliament, to assess the results of negotiations and call for responsibility to be accepted. The June List cannot therefore support Parliament’s amendments, in spite of the fact that we would have supported the contents of several of them if we had been sitting in the Swedish Parliament.
Where report A6-0162/2005 is concerned, we support Sweden’s initiative in the Council concerning a Framework Decision on simplifying the exchange of information and intelligence between law enforcement authorities of the EU.
We support most aspects of Mr Bösch’s report on the fight against fraud. The fact that the variety of tax rates on tobacco in the EU Member States leads to problems involving cigarette smuggling is a known fact, mentioned in paragraphs 33 and 36. We agree with these statements, but we are opposed to further reductions in tobacco taxes. Reduced prices for tobacco increase consumption and have a harmful effect on public health. We believe there are better ways of getting to grips with the problems of smuggling. Nor can we support the view that customs authorities should be equipped with mobile units or that the EU agency for the external borders should also conduct customs investigations.
. Despite the technical aspect that the rapporteur attempted to introduce into this report, the issue has a major political part to play in the unrestrictedly ‘open and competition-based market’ that is being sought.
In the approach to this issue, underlying political issues keep coming to the surface, resulting in issues that are – or can be – politically different being lumped together.
Protecting the Communities’ financial interests by ensuring that management is not wasteful and fraudulent belongs to one category, and combating fraud (albeit with a common zone on fraud within the ‘Communities’ bodies), which comes in the form of various kinds of tax evasion, parallel and black markets and trafficking of various kinds, belongs to a quite different one.
Among the many important points raised in the report, I should like to highlight the fact that the Member States have been given new responsibilities, whilst having some of their previous responsibilities removed, by means of permanently disqualifying and dismissing public workers and hiring private firms to do some of this work.
As regards this important political issue, I should like to express my criticism of the ‘delegation to private firms of missions of the European public service’ as stated in the report.
Terrorism was once the weapon of the Communist revolutionary international. It is now used by the Islamic revolutionary international, whose objective is the destruction of western civilisation and the establishment of Islamic republics throughout the world and particularly in Europe. In fact, through mass Muslim immigration, our governments have imported the politico-religious civil war raging in North Africa and in the Middle East into Europe.
By means of terror – violent or not – Islamists want, on the one hand, to control the Muslim masses for the purposes of revolution and, on the other hand, to paralyse our nations. The electoral defeat of the Aznar government in Spain, which was considered to be hostile to Islamists, just days after the attack carried out by Moroccan immigrants on 11 March 2004, formed part of this strategy. The same applies to the assassination of the Dutch film maker Theo Van Gogh.
Demands to wear the Muslim headscarf and to have halal menus in school canteens represent the early stages of this process of subversion. Mass terrorism is the final stage of that process.
Until we have recognised the reality of this danger, Islamic terrorists will pursue their revolutionary jihad.
The Moderate delegation has today voted against setting up a European Public Prosecutor's Office as proposed by Mrs Díez Gonzáles in the report on the proposal for a European Parliament recommendation to the Council on the EU anti-terrorism Action Plan.
The Moderate delegation believes that public prosecutors’ offices should operate at national level.
Prevention, preparation and response in connection with terrorist attacks are important and necessary measures. That such work should lead to the EU having to define and implement a European political project does not, however, make sense. The victims of terrorism can be supported in better ways than by setting up further EU authorities. We are, moreover, opposed to exploiting terrorist acts and other tragic events to extend the power and influence of the EU institutions.
The June List has therefore voted against the report.
. This report fails to tackle the underlying causes of terrorism, such as the serious deterioration in the world’s situation, the spiral of violence fed by the militarisation of international relations, the attacks on the sovereignty of states and people – in other words, state terrorism – the exploitation caused by unbridled capitalism, the inhuman deterioration in social inequality and the millions of human beings living in abysmal conditions.
Under the pretext of the ‘fight against terrorism’, it proposes to create and reinforce an entire information network, and to set up security organisations that are centralised at European level – imposing ‘supranational’ structures in order to bypass cooperation between sovereign countries – thereby promoting repressive measures that form part of broader strategies to perpetuate an unjust world order, based on the permanent use of force, of the arms race and of economic and financial domination.
Hence the unacceptable agreements between the EU and the United States concerning the exchange of personal data, the unacceptable criminalisation of organisations fighting for the fundamental rights of a people, such as the right to sovereignty and independence and the unacceptable attacks on sovereign countries.
Consequently, our group voted against.
.– The package of eight reports being presented today to the European Parliament details the so-called EU strategy for combating terrorism, in the aim of strengthening the policy to serve big business against the rising grass-roots movement and the peoples' resistance to imperialism.
The Oreja report endeavours to substantiate the need to escalate this policy and pass to the stage of preventive action against terrorism, in line with the American imperialist doctrine of preventive war.
At the same time, it uses 'Islamic terrorism' to neatly introduce an expanded definition of terrorist action and terrorist groups, by which it of course means the movements and organisations which are contesting or fighting to overturn the present regime.
This report also makes an obvious effort to create a climate of disorientation of the workers by posing the question of 'terrorism' as the greatest danger, so that the proposed autocratic measures are accepted and there is grass-roots consent to the constitution of new repressive bodies and mechanisms.
The workers and peoples of Europe will react to the painful efforts of the EU to step up its repressive measures and mechanisms against the grass-roots movement with disobedience and insubordination at national level and by strengthening their fight and coordination to overturn them.
. The Oreja report – A6-0166/2005 – on a proposal for a recommendation from the European Parliament to the Council on terrorist attacks: prevention, preparation and response(2005/2043(INI)), as part of the anti-terrorism package adopted in the European Parliament today, also pursues the aim of creating a legal area where the weapons with which war on terrorism is waged include mutual recognition of court judgments, police measures and exchanges of information between police forces and between intelligence services. As a result, fundamental rights are liable to fall by the wayside. This approach, in fact, has come under increasingly heavy criticism in the Member States since the establishment of the European arrest warrant, because the fairly harmless-sounding formula ‘mutual recognition’ turns out, on closer inspection, to be a very potent instrument. A person’s extradition to another Member State of the EU, for example, closes the door on the possibility of judicial review.
The most critical points of the Oreja report are:
- the aim of an ‘exchange of information between police forces and between intelligence services’,
- the aim of an ‘exchange of information regarding suspected terrorists and their organisations with third countries and international organisations’, and
- the aim of encouraging ‘the increasing specialisation of Europol and Eurojust in the fight against [...] terrorism’.
Democratic control of prosecuting authorities, effective protection of personal data and the horizontal division of powers do not feature at all in this regime.
.The report is fully harmonised with the endeavour to disorientate and terrify the peoples on the pretext of terrorism.
It adopts the relevant Commission communication calling on the Member States to prepare (including in cooperation with private security firms) lists of installations which are considered to be 'critical infrastructures' (private, government, public utility) in the following sectors: energy, communications, banks, healthcare, food, water, transport, public administration etc. The major industries – as owners and as associations, such as the Association of Greek Industries – are being upgraded as equal partners with the state in a sector which (on the face of it as least) comes solely with the jurisdiction of the state. They will have access to all the information on possible risks of 'terrorist attacks' and will help to process the anti-terrorism strategy. All this will be incorporated into a 'European Programme for Critical Infrastructure Protection (EPCIP), while for the collection and exchange of any information which will contribute towards the early warning system for crises and emergencies, another spy network (ARGUS) will be created.
The above measures, in conjunction with the European terrorism law, aim apart from anything else to create preconditions so that any form of fight used by the workers' and grass-roots movement in their struggle can be considered as terrorist action.
The rapporteur's endeavour to include risks from natural disasters and the references to respect for fundamental rights are an alibi for passing the new autocratic measures.
The Moderate delegation has today voted against setting up a European register of criminal sentences. For the same reason, we have voted against the report as a whole.
. Terrorism, let there be no doubt, is the dictatorship of this century, and it should be fought unstintingly.
In recent years, events have led to a gradual awakening, which this debate shows has neither worn off nor lost its focus.
We know that there is a threat against our way of life, our society and the freedom we enjoy. We are also aware that our greatest virtues – such as freedom, respect for the individual and solidarity – can lead to weaknesses in the fight against terrorism. It is therefore essential that we strike a constant balance between what we must sacrifice and the elements that are indispensable to preserving our way of life.
In this context, in light of the progress that has been made, the widespread commitment, the difficulties encountered, the need for amendments and the warnings of the shortcomings that still exist, the debate on this and the other reports in the plenary session should be addressed from a similar perspective. After all, there has been a clear sign here that there is awareness; awareness of the risk, awareness of the need for action to be taken and of what cannot and should not be demanded, even in the name of the fight against terrorism.
The next item is the debate
on the report by Reimer Böge, on behalf of the Temporary Committee on Policy Challenges and Budgetary Means of the Enlarged Union (2007-2013), on the policy challenges and budgetary means of the enlarged Union (2007-2013) [2004/2209(INI)] (A6-0153/2005)
Although it would not appear to be the case, this is an issue of enormous importance to the future of the Union.
I assume that the unusually small number of Members present is due to some event or other, probably some kind of meeting of political groups, because the Presidency must express its surprise that there appears to be unusual unanimity amongst all the groups to ensure that there should be so few people at this sitting for such an important debate. I can only regret this and wonder at the reason for it. If these blatant absences were amongst one particular group, there could perhaps be a good reason for it, but since it involves all the groups at the same time, it begs the question why.
In any event, we cannot suspend the sitting. We must go ahead, Mr Barroso, Minister. The media will no doubt pass on what you tell us.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, let me begin by responding to the last remark from the chair. It may be that the adoption of my report by a two-thirds majority of the temporary committee has made a similar result appear likely in tomorrow’s vote, and this has possibly taken some of the heat out of the issue.
When, on 15 September, the decision was taken to appoint it, the temporary committee was given a mandate to determine Parliament’s negotiating position on the political challenges and budgetary means of the enlarged European Union. After working on this for seven months, we present to you today our proposal on the negotiating position of the European Parliament. The fact that the temporary committee was able to adopt the report by a two-thirds majority in spite of all the opposing views that exist on specific points was due entirely to the close cooperation and mutual trust with which its members fulfilled their mandate.
For this reason I should like to thank you first of all, Mr President, in your capacity as chairman of the temporary committee, and to express my special thanks to the coordinators and the highly dedicated Members who were responsible for drafting the opinions of their respective committees. I thank all of you sincerely for our close and fruitful cooperation over these past months. I should also like to add a special word of thanks to the staff of the Secretariat, every one of whom did fantastic work for us all.
Following our deliberations on 22 working papers, our discussions with 17 committees, which have given their opinions, and also our hearings with delegations from the national parliaments, to which I attach great importance, this report can make good our claim, as an institution, to have analysed and assessed the Commission’s proposals most carefully and most intensively. This means that the result we present to you today represents a robust, coherent and comprehensive solution.
Without Parliament’s consent, there will be no Financial Perspective. We want a solution, but we are not prepared to sell our soul for it. We have endorsed the parts of the Commission’s proposals that we considered to be right and proper, particularly with regard to the aims of more growth and employment as proclaimed in the Lisbon Strategy. We have made cuts where appropriate without endangering the integration process. We have set our own political priorities, and we do not intend to confine our discussion to mere number-crunching but to make the absolutely essential improvements to the basic conditions for annual budgeting by simplifying the programmes. We have tried to walk the tightrope between synergy and subsidiarity without ever losing sight of our obligation to exercise budgetary discipline.
We have also, for the sake of democratic legitimacy, advocated synchronisation of the term of the Financial Perspective with Parliament’s legislative term and the Commission’s term of office. We want to see a binding obligation to simplify programmes as well as reform of the Financial Regulation, and we insist that the new legislation on multiannual programmes must preserve the rights of Parliament in full and as a matter of course in every single area of activity, including areas such as foreign policy.
A solution on the expenditure side will only be feasible if it is accompanied by short-term and long-term solutions on the Union’s own resources, corrective mechanisms designed to improve the internal balance of the budget. If we nail our colours to the mast by calling for more research and development and for lifelong learning, the public will expect us to deliver these things. If, at the same time, we proclaim our support for cohesion in full awareness of the current state of the debate within the Council, and if we are also compelled to acknowledge that the present debates in the Council on citizenship of the Union – on the protection of our citizens against internal dangers and on the protection of our external borders – and on the role of the EU as a global partner manifestly confront us with a problem of chronic underfunding of strategic policy areas, it becomes clear that this will be a subject on which we shall have to engage in some tough negotiating with the Council.
Given the prospect of this difficult debate and in the light of our experience with Agenda 2000, we believe that a new instrument to provide reserves and flexibility on the basis of existing agreements is an absolutely essential agenda item for the forthcoming negotiations. At the end of the day, we arrived at figures that boil down to 1.18% in commitment appropriations and 1.07% in payment appropriations.
I ask all of you to approve this report tomorrow in the form in which the temporary committee commends it to you. This will strengthen our negotiating position. It would also give the Commission more scope to shape the difficult process of European integration. The Financial Perspective should serve – if not entirely, at least to some extent – as an important demonstration of commitment to a more people-centred and forward-looking Europe.
.  Mr President, I am very pleased to have this opportunity of addressing Parliament this afternoon before you vote on the resolution on the future Financial Perspectives. In accordance with the budgetary powers devolved on Parliament by the Treaty, the Luxembourg Presidency gives top priority to maintaining an open and unreserved dialogue with Parliament in this field. This is one of the most important questions facing the European Union at this present time. It also comes at a time when the European Union simply must not fail.
I also want to express our gratitude for the work done by the Temporary Committee on Policy Challenges and Budgetary Means of the Union, which you chaired, Mr President. I would also like to thank the rapporteur for his work. Your contribution to this complex and, to say the least, politically sensitive debate has been important in two respects. Firstly, Parliament has shown realism and taken a consistent approach. Secondly, with this report and this resolution you set as it were the main parameters for the negotiations that will follow those in the Council and which, in the end, will be just as decisive for the Financial Perspectives as those that take place in the European Council next week. In any case, as the Presidency takes every opportunity to point out, this first round of negotiations in the Council is only a first round, and Parliament’s agreement is also required if we are to have Financial Perspectives.
What is the state of negotiations in the Council? Let me explain to you how we see the situation in the Council and how we intend preparing for the debates on this matter, especially at the European Council that will be held next week. First of all, I would like to stress that the Presidency remains determined to reach an agreement at next week’s European Council. Nothing should be allowed to distract us from the important task of giving the European Union the resources it needs to accomplish the tasks that lie before it in the years ahead. The conclusion of an agreement in June is the best way of sending a positive signal and the only way of determining the scale of those resources early enough so that the various instruments and legislative programmes can be adopted and implemented at the right time. Today more than ever, the Union must show that it is still fully able to take decisions, that it is still capable of reaching compromises in a matter as crucial for its smooth operation as the Financial Perspectives and, hence, the budgetary policy for the years ahead.
You are familiar with the negotiating framework method that was successfully used during the last negotiations under the German Presidency and which enabled agreement to be reached in Berlin. That framework allowed us to whittle down the number of possible solutions and to reach a final agreement. The most recent version of this negotiating framework dates from the end of last week and will be examined by the foreign affairs ministers at the conclave to be held next Sunday evening. At the same time, the European Council President is holding bilateral meetings with his opposite numbers at which they are examining each other’s difficulties and trying to lay the foundations for a compromise that will be acceptable to all.
I would like to draw your attention to a number of aspects of this latest version of the negotiating framework. I will also comment on a number of points made in your report and in the motion for a resolution on the Financial Perspectives.
First of all, even before the debates in April’s General Affairs Council we clearly said that a number of cuts, which some find unfortunate and others inevitable, would be necessary in all fields if we were to strike a balance between highly divergent points of view as to the final overall level of expenditure. That is incidentally not entirely at odds with the thinking in your Committee. The latest version of the negotiating framework includes for the first time figures for each heading. Overall, the total of EUR 870 billion at which we have arrived, that is around 1.06% of the European Union’s gross national income, is close to the figures that have been discussed. Although this total is less than the Commission’s initial proposal, the figures for each heading nevertheless represent on average increases of between 5% and 18% annually compared to 2006. No one can therefore doubt our determination to continue providing the resources necessary to move forward with the Union’s policies. It is also true that the very weak growth in national budgets, which must not be overlooked, inevitably has consequences for the European budget.
Secondly, the debates in Council have been concerned chiefly with heading 1 B, that is cohesion policy. Contrary to what some people are saying, this heading has not been particularly targeted by the cuts. We have not made this heading the adjustment variable of a minimalist budget package. In fact, the Presidency agrees with Parliament that cohesion policy is the expression of the Union’s internal solidarity. The Presidency is therefore doing all it can to keep cuts in this field to a minimum. Overall, the expenditure for this heading in the latest version of the negotiating framework represents 0.37% of the European Union’s gross national income.
The Presidency has, however, proposed a number of changes to the mechanisms for allocating cohesion policy funds. It has done so following discussions that generally revealed – and not without difficulty, I have to say – a desire to give priority to funding the least prosperous regions and Member States. The Presidency has therefore adopted an approach based on the principle of solidarity, ensuring that resources are directed to those most in need. To do that, a slightly higher percentage of the ‘cohesion’ heading’s funds had to be allocated to convergence and the ceilings adjusted so that funds go where they are needed most. I know that some countries and regions are not happy with this approach. The Presidency is continuing to listen to them. However, while adjustments are still possible – and we are working on them day by day – our constraints are such that there is relatively little room for manoeuvre.
Thirdly, the Presidency is aware that the March European Council set ambitious targets for relaunching the Lisbon Strategy. Those targets will require additional financial resources. We are all committed to the objectives of competitiveness and employment. We all want to develop research more in the Union. We know, too, that the Union has to accompany the social and economic reforms we are obliged to undertake. Employment remains a major priority for us all, as do education and vocational training. It is true that the Presidency has cut the amounts proposed by the Commission, but the rate of growth by comparison with the present period remains considerable: 8% growth per year in real terms. Hardly any national budget – and I do not know of one – makes such an additional effort.
The same is true of Heading 3 A, freedom, security and justice. This objective is also a priority because it comes in response to the public’s concerns in the matter. In our latest proposal, it receives an annual real-terms increase of 18% compared to 2006, a rise of nearly 200% over seven years. The rates of growth for external relations, especially for achieving the Union’s global partnership objective, are still 5% in real terms and we have not included the EDF budget like you have.
Fourthly, the latest version of the negotiating framework goes into the question of resources in slightly more detail. There is no doubt that the European Council’s success will depend on agreement being reached on both expenditure and resources. In its quest for a solution, the Presidency has taken as its starting point the Fontainebleau conclusions of 1984 – I will not say Fontainebluff like Mr Juncker did. So far as resources are concerned, negotiations will only succeed if a satisfactory solution is found to the United Kingdom rebate. In this connection, the Presidency is proposing that in 2007 the amount of that country’s rebate should be equal to its nominal average over the seven-year period immediately preceding the last enlargement and that it should then decline with effect from the following year. I believe this is a fair proposal because we are all committed to the effort of solidarity that our Union’s enlargement represents.
Also in line with the Fontainebleau conclusions, which raise the question of budgetary imbalances for other countries, the Presidency has further proposed that specific measures be introduced for three countries, namely Germany, the Netherlands and Sweden, for the period 2007-2013. These measures would consist of a reduction in the VAT call-up rate, which the Presidency has more generally proposed freezing at 0.3%. It is clear that before a solution is reached on resources a number of other details still need to be examined, details which are not always minor and are often sensitive. Nevertheless, the Presidency is convinced that this approach is the most realistic basis for an ultimate agreement, provided everyone has the will to succeed and shows sufficient political will.
These are the main elements of the latest proposal, which has been distributed to the Member States and will be examined in Luxembourg on Sunday. It is the basis for an agreement in the Council. It will then be up to the Council and Parliament to translate it into Financial Perspectives in an interinstitutional agreement.
.  Mr President, ladies and gentlemen, I should like to begin my remarks by congratulating the Temporary Committee, its chairman and its rapporteur on their outstanding work.
The accuracy and quality of analysis, coupled with the high quality of debate in the Temporary Committee are indicative of Parliament’s desire to make a positive contribution to this extremely important debate on the Financial Perspective.
I feel that Parliament’s commitment is crucial, because Europe’s political project is at stake. The task now is to translate our political will into financial commitment and I am delighted to see Parliament’s determination and resolve in assessing the resources the Union needs to accomplish its project.
I am similarly pleased to note that the resolution before Parliament has demonstrated that there is a great deal of convergence between the views of the Commission and Parliament. The fact that the Commission and Parliament find themselves on the same wavelength does not come as any surprise to me. We have opted to use the same method – that of defining our political project and our priority actions, then deciding on the resources and the appropriate budgetary instrument for these decisions to be put into practice.
I still believe that this is the most appropriate means of convincing European taxpayers that their money is being used properly.
Ladies and gentlemen, I share Parliament’s conviction that we must all work in the spirit of the interinstitutional agreement that embodies the Financial Perspectives. As the Presidency representative, whom I greet, has just pointed out, the agreement on the Financial Perspectives is not an agreement between the Member States in the European Council. It is an agreement between our three institutions, which share responsibility for it and each of which has a crucial part in drawing it up. This interinstitutional agreement is the expression of a partnership between the Council, Parliament and the Commission. I believe the adoption of Parliament’s position today and the institutional trilogue next Wednesday are key steps along the way to reaching an agreement. And I believe it is very important that an agreement is reached soon.
Even if there are a number of differences, our respective thinking has brought our two institutions to conclusions that are in reality very close. I recognise that the resolution Parliament is examining today is full and balanced. I very much enjoyed discussing these issues with the Temporary Committee and I also appreciated the frequent contacts I had, even informally, with the President of Parliament. I am pleased to find that these conclusions have met with a very broad consensus within the political and parliamentary groups.
I do not intend responding in detail. I would simply like to underline one major political point at this stage. Obviously, we share a common vision of the Union and of its financial resources as a means of action. It will be crucial for us, the institutions, to maintain our alliance on the project until negotiations are concluded. Given the divergent positions of the Member States, the negotiations which have begun will be very difficult, even if we have every confidence in the Luxembourg Presidency’s ability. However, despite the major obstacles I still believe it is both necessary and possible to conclude an agreement in the next few weeks. It is necessary because the absence of an agreement would delay the implementation of policies and deprive the citizens of the policies they are waiting for. Of course, the political atmosphere today is not necessarily favourable. Uncertainty often undermines the willingness to compromise. An agreement would, however, demonstrate to our fellow citizens that despite the serious difficulties we are experiencing today, Europe is capable of acting, that it has a project for the future and that it is capable of putting it into effect.
In other words, we must avoid prolonging a debate that reveals things that could divide us and concentrate on the things that bring us together. We must also respond with action to those who think Europe could grind to a halt and fall into paralysis. It may seem paradoxical, but I believe the difficulties we are experiencing are also an opportunity to restate our ambition for Europe collectively. That is why I am saying that it is even more necessary now that we find a compromise in the next few weeks. I am therefore convinced that this agreement is within our reach and that we must seize this opportunity to put Europe back on the rails.
Mr President, while Parliament is agreeing its position the negotiations in Council continue. Today we have a meeting of Ecofin. On Sunday we have another ministerial conclave, in which I will be taking part.
I would like to say a few words on the latest proposals from the Luxembourg presidency. I would like to begin by thanking the presidency for its energy and for the determination it has shown and brought to this matter. It is fair to say that many dismissed any chance that this negotiation could make much progress, but the presidency has proved them wrong. In this respect, I would like to stress the very good cooperation between the Commission and the presidency in the handling of this matter since January.
For me the crucial test must remain the ability of the proposals to deliver the political goals we have set. We cannot fall into the trap of once again letting the gap widen between our political promises and the reality that follows. In some areas the presidency has found a way forward. On cohesion policy, for example, substantial savings are proposed, but the overall balance remains – a balance between the compelling imperative to commit new resources in the wake of enlargement and the need to respect the fact that the mission of the cohesion policy is to work across the whole Union.
On own resources, the presidency has shown its well-known pragmatism. The proposal made includes the freezing and phased reduction of the UK rebate, and some compensation for Germany, the Netherlands and Sweden, to take account of their excessive budgetary burdens. For the sake of transparency and fairness, let me tell you that this is certainly not the ideal solution. As you know, the Commission had proposed a different solution. However, the conditions needed to make it viable have not been met and the solution envisaged by the presidency has the merit of preventing this issue from spiralling into real crisis in the coming years. That is where we are.
I do not believe that we can afford to hold the Union’s policies to ransom while we chase the illusion of a better arrangement. We must accept that the presidency has found a balanced solution.
In other areas, however, I must say that, compared with the Commission’s proposals, those put forward by the presidency are disappointing, and sometimes truly problematic. If you look at the newer areas of policy – supporting competitiveness for growth and employment, making freedom security and justice more concrete, giving a new impetus to our external policies – these proposals will require the Union to make very real sacrifices.
This is not about numbers on the page. It is about concrete actions which the Union has agreed to take forward and which it will be enabled to realise.
To take the area of competitiveness for growth first, Heading 1A, we all know that this is mainly about investing in knowledge. This effort will be diluted if not backed up by investment. Of course, in the context of the overall picture, the increase proposed by the presidency – some 37% on average compared to 2006 – is not insignificant. It would still allow investment in our future. But let us be honest with ourselves: it would not allow us to meet all of the goals that we have set.
Turning to other new policy areas, again the increase for freedom, security and justice looks generous on paper, with a proposal to double the 2006 levels. However, judged against the policy needs set out in the aid action plan approved by the European Council, the shortfall suddenly looks to be a real problem. Hard choices would have to be made if this proposal were accepted.
As for our external policies, there is a strong consensus that Europe needs to be a more effective and vigorous actor on the world stage. But under these proposals we would have to scale down our ambitions drastically. Do we cut back on pre-accession, on stabilisation in the Balkans, on neighbourhood policy, on humanitarian aid? At a time when ministers are making a fresh commitment to increase official development aid by EUR 20 billion a year by 2010, frankly I find that troubling. So, in those areas we run the risk of failing to fully deliver on our promises and previous commitments.
I take comfort in the position of Parliament as laid down in the draft resolution today. I do not believe that it is impossible to maintain the balance proposed by the Commission, to respect the legacy of the foundation policies while giving a new reality to new policies. I look forward to working closely with Parliament in the coming days and weeks with this goal in mind.
I know that you will agree with me that, if we succeed in reaching an agreement in the European Council next week and in concluding an interinstitutional agreement, we must face up to the consequences. It may prove impossible to reach an agreement without trimming our ambitions.
Let me be clear, once again. We want a consensus for the next European Council. We need it. But at the same time we have to say no to a cut-price agreement that will mean a cut-down Europe and a cut-down project for the Europe of ambition and solidarity that we want. We all need to keep that in mind at a time when we are so keen to try to find a new impetus for Europe.
As we approach the final stages of the financial perspective negotiations, as we prepare for an agreement that would show how committed we are to making Europe work, strong and positive collaboration between the European Parliament and the Commission is needed now more than ever. Together we can make a difference for the benefit of the citizens of Europe.
Thank you very much, Mr Barroso. It is good news that you are happy with the proposal of the temporary committee. Thank you for your positive assessment.
. Mr President, allow me to begin with some words of thanks to the Temporary Committee on Policy Challenges and Budgetary Means of the Enlarged Union and its rapporteur, Mr Böge, as well as to Catherine Guy-Quint in particular. Why these thanks? The first reason is a selfish one, because the proposals on Heading 4, which I am defending as the draftsman for the Committee on Foreign Affairs, recommend an increase of EUR four billion. In fact, I scarcely dare to say that, because the said amount is actually in line with our vision of a strong foreign policy for the European Union.
My second reason to be grateful is the report’s proposal that the initiative on democracy and human rights be invested with a clear specific programme to which non-governmental organisations would be able to subscribe independently of the governments of their home countries, and which would be under the exclusive control of Parliament.
My third, and by no means least, vote of thanks is for bringing the overall budget proposal to 1.18% for commitments and 1.7% for payments, which is close to the Prodi Commission’s proposal. We shall achieve neither a unified nor an enlarged Europe without allocating a certain volume of resources. The recent elections and referenda are proof of this. I am rarely in agreement with Mr Barroso, but I am on this occasion when I simply say to the Council that we have achieved an extraordinary feat of parliamentary democracy in overcoming our national differences, and I urge the Council to bear that in mind.
.  Mr President, a much-heard argument against the Constitution in the Netherlands was our excessive contribution to the European budget; why, indeed, should we be the largest net contributor, while four other Member States are richer than we are? With this resolution, we are indicating that a solution must be found – and soon – to our unfair and unequal position. We want a proportionate contribution for every country, not just for the Netherlands. The Dutch ‘no’ to the Constitution illustrates that things should be different in Europe: not less, but different. This goes hand in hand with the budgetary restraint proposed by Mr Böge, which we very much appreciate for that reason.
This also means that we consider the alternative proposed by the Group of the Greens as too expensive and too supra-European, but nor do I regard the 1% proposed by the six as a justifiable starting point. It is not crucial whether the percentage is 1% or 1.07%; what matters is what the money is spent on and what the benefit is of regulating this at European level. We do not want a more expensive Europe with more of the same, we want a different Europe, a shared and social Europe. Currently, too many European funds are still being channelled to the relatively rich regions, agricultural subsidies account for nearly 45% of the budget, and – as I am sure you are familiar with our position in this respect – we waste EUR 200 million a day on meetings in Strasbourg.
We must free up more funds for a safer and more social Europe, more cofinancing of agricultural policy by the old Member States and the abolition of agricultural export subsides with immediate effect. All of this can generate more funds for a safer and more social Europe. There are currently insufficient funds available for many regions, educational exchanges, including for senior secondary vocational training, knowledge and employment, promotion funds for national plans to create new jobs in regions threatened with delocalisation, vital rural and nature management, border control, security in Europe and the fight against global poverty, which brings me to development cooperation.
The Commission has suggested lumping development aid, external policy and economic cooperation together, an idea to which Parliament is unanimously opposed; the report demands these to be split up. We also demand that the Millennium objectives be given a central place explicitly at the heart of development policy. Today, one in five people have no access to basic education and health care. We want this to become a central concern in the policy. The minimum amounts in the proposals are minimum amounts, 35% of which must be spent on basic education and basic health care. If we made those choices, Europe would help make the world a safer place, and Europe could make the difference in terms of this social dimension, both in the EU and elsewhere. That is what this House as a whole wants.
. Mr President, like my honourable colleague Mr van den Berg, I shall begin by speaking on behalf of the Committee on International Trade then go on to speak as the first contributor from our group. Let me say, on behalf of the committee, that we cannot but thank the rapporteur for the quality of his work and for the manner in which the deliberations were conducted within the Temporary Committee.
Our Committee on International Trade formulated a number of recommendations, which are, I would say, fiscally prudent and therefore all the more acceptable to our Committee. I believe that one of the features of our resolution was its emphasis on the importance, in the framework of the WTO negotiations, of ensuring that the Union, through its budget, can render assistance to the African, Caribbean and Pacific countries in particular with a view to laying good foundations for these negotiations. I do not suppose that this is one of the main points of the present discussion, but we nevertheless wish to underline it.
Now, as one of the speakers from my group – Mrs Buitenweg, our coordinator, will speak on behalf of the group later – I should like to say two things. Firstly, the reason why the Group of the Greens/European Free Alliance has tabled an alternative resolution is that we felt that, in this game for three players or institutional triangle, the message conveyed by Parliament ought to reinforce that of the Commission and support the Commission’s proposals and that, on some budget items, we should even signal a desire to go beyond the Commission’s proposals while remaining within the limits authorised by the Treaties. That is why – and we shall return to this point – we sought to accentuate a number of priorities, especially in the field of rural development and also in the domains of education and culture.
Secondly, I should also like to address a few words to the Council Presidency. It is obviously inappropriate to bombard the Presidency, because we know the Presidency, and we know it is doing its level best, as they say. The real targets for criticism are those countries – the members of the one-per-cent club – which want to have their cake and eat it, to put it colloquially. From this point of view, we need an agreement, but an agreement at all costs is no solution. In spite of everything, the Commission’s proposal and that of the Council still differ by EUR 150 billion over the seven-year period.
. Mr President, ladies and gentlemen, the European Parliament will have its first opportunity tomorrow to react to the uncertainty brought about by the outcome of the French and Dutch referenda.
Mr Böge’s report is a good report; it is balanced and in keeping with the Prodi Commission’s proposal. It maintains an appropriate level of resources for the Union, ensures that regions lagging behind in development will continue to enjoy the support of the Union, aims to penalise no one on the grounds of enlargement, and relies on cohesion but also on competitiveness, by prioritising research and technological innovation. Those are the arguments presented by the Committee on Economic and Monetary Affairs, which Mr Böge has taken into consideration in his report, and for which I thank him. Aside from the improvements that can be made, however, it is important to consider the tangible and symbolic value of Parliament’s approval of this text.
The positive signals are two-fold: reaching an agreement within the time limits set and, in particular, rejecting the drastic cut in resources demonstrate the will to not give in to the temptation of renationalisation. This vote must resonate as a call to next week’s European Council, in order that it reaches an agreement that is as close as possible to our position. We do not believe that the Council’s latest proposal is, however, heading in the right direction. That is why, as President Barroso states – and I value his statement – a revival is needed, and that, Mr President, is the first crucial decision for such a revival of the Union.
. – Mr President, ladies and gentlemen, I am delighted to say that the proposal on which we shall vote tomorrow proposes the internal redeployment of EUR 200 million from the trans-European energy networks to the Social Agenda, which is an essential factor in social inclusion, growth and competitiveness.
It should also be pointed out that the request to enhance the financial framework of the ‘Progress’ programme so as to pave the way for the effective implementation of the Lisbon Strategy and the Social Agenda represents a success for the Committee on Employment and Social Affairs. We now hope – and I repeat this request – that this desire to increase the appropriations does not fall on deaf ears in negotiations with the Council. I should also like to mention, however, with some degree of concern, that social dialogue and the free movement of workers, specifically EURES, are not mentioned in this report.
I believe it is essential that the financial margin in line 1A should be able to bridge that gap. Speaking on behalf of the Committee on Employment and Social Affairs on this issue, however, and in light of Europe’s crucial role in questions of social justice and cohesion, I should like to express my concern at the way in which the Luxembourg Presidency has addressed questions relating to the statistical effect and should therefore like to …
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, our environment and our natural resources are scarce assets, and we want to pass them on to our children, if at all possible enlarging them in the process. Our budgetary resources are also a scarce asset, and so we must make strenuous efforts to achieve our environmental goals as effectively and efficiently is possible.
This is the spirit in which the Committee on the Environment, Public Health and Food Safety drafted its opinion, and the rapporteur, in his usual courteous and cooperative manner, has incorporated our thoughts. For that I am grateful to him. These thoughts include not only the observation that European environmental policy has proved to be an effective means of preserving or even improving the environment, public health and people’s quality of life. That is the conservationist side of our approach. Our thoughts also comprise the realisation and recognition that our environmental policy is also making a significant contribution to the achievement of the Lisbon goals, to job creation. That is the innovative side of our approach, and its importance should not be underestimated. For this reason, I very much hope that all Members of this House will join us in our present and future pursuit of this strategic path.
. Mr President, first of all, may I beg leave to ask you to extend a return invitation to the Council and the Commission, to Mr Schmit and Mr Barroso, to conduct a trialogue with us here in this House. The directly elected representatives of the European people should certainly play a leading role in such negotiations, which should be conducted with the public good in mind.
Secondly, let me stress that the Commission and the Council have set themselves the objective of implementing the Lisbon Strategy, the goals of which are growth and employment. Growth means an increase in net incomes for everyone, whether students, employees or pensioners. Growth means an increase in take-home pay at the end of the month. How can we achieve that? By creating more jobs, because more employment means, in turn, that more revenue will be available for redistribution. This is what makes the Barroso Commission so very socially responsible, and Parliament is one hundred per cent behind its social aims. I am therefore curious to discover whether the Council will be prepared, and will be bold enough, to increase the allocation of resources to the Lisbon Strategy, whether we shall see not only a doubling of the research budget but also signs of serious intent to implement it, efforts at making additional resources available as part of the Competitiveness and Innovation Framework Programme, and efforts in the fields of telecommunications, infrastructure and other areas to ensure that higher net incomes are credited to people’s accounts at the end of the month.
We should also ensure that savings are made. I thank the Council for setting a new standard in the European Union through the Statute for Members of the European Parliament. We should also aim to ensure that the average civil servant’s pay is based on the basic remuneration of MEPs. There should also be consistency here between the Council and Parliament and, last but not least, between them and the Members of Parliament. There should not be excessively wide disparities. Yes, savings have to be made, but on the basis of clear objectives.
. Mr President, Mr Böge has made imaginative use of the temporary committee formula and, for the second time, I congratulate him.
I have time to make one simple point. We share the rapporteur’s dilemma that we cannot provide the resources that will improve the conditions and the lifestyle of our citizen body. That will mean that in some areas for which my committee is responsible, we have a diminution of consumer protection and other issues, where we are effectively giving less and asking more.
Mr Barroso talked about a cut-price Europe and the implications of that destination if we get to it. I hope that this is not going to be death by a thousand cuts. I believe that we have to keep faith with our citizens and not add to the alienation which many of them feel and which they have expressed in recent weeks.
. Both the current parliament and its predecessors have done a great deal to support the development of trans-European transport networks. A smoothly functioning European infrastructure is one of the vital pillars of the Lisbon strategy and an important prerequisite for European economic, geographic and social cohesion. Last year, 30 projects were selected – including the Marco Polo and Galileo programmes – that are to be given high priority and corresponding financial support by the Community. These 30 priority investment programmes create a network encompassing and linking the fifteen old and ten new Member States; they put an end to bottlenecks, replace missing sections of infrastructure and pay special attention to trans-border sections, in other words, they make the system of European transport networks virtually complete.
In our experience, projects failed to get under way, or got under way only very slowly in past decades, due among other things to the reluctance of the Community to assist with funding. Does the new Financial Perspective change this? Indeed it does. The proposed allocations in the framework of the new Financial Perspective enable average Community funding of 15% and, in addition, other innovative forms of financing have been formulated. This will enable a new type of financing system to evolve, that is more effective than earlier systems and requires smaller contributions from Member States, for the first time in the history of TENs funding. In fact, Community funding will act as a catalyst. It is the unanimous view of the temporary committee that the funds allocated should be regarded as the minimum required.
.  Mr President, the Committee on Regional Development has, by a large majority, endorsed the Commission’s financial estimates. In my opinion, the European regional and cohesion policy is the European Union’s most successful policy by far and the one with the most immediate public visibility.
In view of the manifest public detachment from European politics at this present time, we should focus on the continued pursuit of this successful policy through the seven-year multiannual programmes and support it with appropriate funding.
I warmly welcome the proposal made by the rapporteur, Mr Böge, that 0.41% of gross national income be guaranteed for the cohesion policy, and also that the 4% cap should remain in force.
We also support measures to deal with the special problem of regions subject to the statistical effect and border regions. The entire House, of course, is well aware that we are operating with tax revenue. This is why the Committee on Regional Development firmly supports the strict application of the N+2 rule and advocates its extension to the Cohesion Fund. European tax revenue must be spent efficiently and not poured down black holes somewhere or other. I might add that the Council should take note of the benefits that application of the N+2 rule brings.
At the same time, though, I should like to say to all those Members who are calling for more money, that the financial pressure on some Member States is extremely heavy. This is another area where we need to set reasonable limits. This is why the great majority of our committee supports the rapporteur’s view that in some areas the allocation of resources should be cut back or new scope be created for negotiation.
.  Mr President, I should like to congratulate Mr Böge on his balanced report. Despite quite a few obstacles right across the agricultural sector, it is a very even-handed document. It is European agriculture that makes the multi-annual budget possible, because it is the only sector that is dramatically tightening its belt. We will be cutting our budget from 36% to 26%. That appears to me to be a huge step forward for all other sectors in order for them to adopt European policy.
Two obstacles remain. We have an agreement from Brussels that prescribes the permitted level of growth in that budget. At the same time, I notice that no funds have been set aside for Romania’s and Bulgaria’s accession. Now that European agriculture is cutting back so drastically, I cannot imagine how under the Brussels agreement, Bulgaria’s and Romania’s accession can also be funded with those 26%.
In an extreme situation, it could mean that, since that agreement and the relevant cuts have to be borne by the 15 old Member States, a situation could arise in 2012 where farmers in the 15 old Member States receive 15% less premiums than the farmers in the new Member States. Surely that cannot be the case.
By using partial cofinancing as a solution to this problem, Mr Böge provides the option of fighting fire with fire, although this has been greeted by huge protests in Parliament’s Committee on Agriculture, for, first of all, the very tricky question remains of whether it is legally enforceable. Secondly, we greatly value the common market and want to preserve it. Whatever happens, cofinancing in compulsory expenditure must not lead to the renationalisation of agricultural policy.
I have one observation left to make with regard to the Council. There is a great deal of talk about net payments. Could I advise the Council to deduct the Member States’ own resources from their net payments? That would amount to half of the net payments in my country, and that might well prove the answer to the problem.
.  Mr President, I would like to start by extending, on behalf of the Committee on Culture and Education, warm thanks to our rapporteur Mr Böge, who has had the courage to set out unambiguous priorities in his draft report, one – and an explicit one – being in the sphere of education and training, which are key factors in growth, social integration and competitiveness. Nor has he limited himself to sounding off on the subject, for he has added almost a billion euros to this draft Budget for the great educational programmes Erasmus and Leonardo and for youth exchanges.
Although Mr Böge also put the case for an increase for culture, the amount of this falls lamentably short of the amount that is desirable as a matter of urgency. Regrettable though this is in view of the frequent invocation of the soul of Europe, I would like, on behalf of the Committee on Culture and Education, to ask the House to back these proposals tomorrow with a large majority. Now that the Council has, in the referenda, been sent a clear signal from the public, I call upon it to get its priorities right by accepting what Parliament has proposed through its rapporteur and, in the European Budget, taking public participation particularly seriously, as well as education and culture. Before the referenda, 72% of the public described themselves as inadequately or not at all informed. It is for that reason that the Council must learn its lesson where the financial situation is concerned.
. Mr President, ladies and gentlemen, I wish to begin by congratulating our rapporteur, Mr Böge, and those who collaborated with him for the volume and high quality of their work and for the political vision that inspired their report. As the draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs, I have no complaints. Indeed, I am delighted to say that I fully endorse the line proposed by the Böge report on the important domain of freedom, security and justice, which, in both budgetary and structural terms, is recognised and enshrined as one of the EU’s fundamental priorities.
I note with satisfaction that the Böge report proposes – as I had requested, incidentally – that this area of activity be ‘ringfenced’, as it were, within Heading 3 by the creation of a separate subheading that would guarantee the funding required for its development.
I am also pleased to see that the report proposes an appreciable increase in the relevant budgetary appropriations, which will serve to intensify the fight against organised crime and against terrorism, to improve the system of controls at the EU’s external borders and to ensure that the common immigration and asylum policies are pursued effectively.
Lastly – and this is a purely personal point, Mr President, which I make as a Member elected in Wallonia – I wish to say very clearly, in words addressed to the Prime Minister of the Walloon region, Jean-Claude Van Cauwenberghe, that I wholeheartedly support the call made in paragraph 58 of the report for protection of the legitimate interests of the regions that have been subject to the statistical effect of enlargement. This should save Mr Van Cauwenberghe the effort of issuing another blatantly untruthful statement.
.  Mr President, Mr President of the Commission, Mr President-in-Office of the Council, the Committee on Constitutional Affairs, which is responsible for the Constitution, has highlighted something that is by now no doubt obvious to everyone, namely that the European Union’s direct communications with, and provision of information to, its citizens is a disaster – not only a disaster but also a communications black hole now threatening to swallow up the European Constitution.
The Committee on Constitutional Affairs has pointed out that the development in Europe of an area of language and cross-border public participation in political life is necessary and indispensable to European democracy. We have noted with regret the fact that one of the Commission’s first actions was to cut back the funds for information about the Constitution, something that would make one weep if it were not so farcical. The Temporary Committee and its rapporteur have taken on board the Committee’s concern, albeit without allocating funds to deal with it. There is no point in presenting the public with priorities if you do not set aside money for them.
. – Mr President, the Committee on Women’s Rights regrets that the allocations proposed in the ‘Prodi package’ for social issues, equality and employment does not reflect any real increase over the previous financial framework, in spite of the fact that inequalities in the enlarged Europe have increased, that over 20 million people are unemployed and that poverty and social exclusion now affects 70 million people.
Suitable financing must therefore be made available for the ‘Progress’ programme, greater attention must be paid to the involvement of women in the various programmes and there must be a clear sharing of the actions relating to equality and anti-discrimination policies specifically geared towards promoting women’s rights and involvement, by setting up programmes such as ‘Equality between Women and Men 2013’ and new funding for the new European Gender Institute.
It should also be noted that equality between men and women must be included in all Community policies across the board and special attention should be given to …
.  Mr President, we are grateful to the rapporteur for the provisional inclusion in his report of one of the most important recommendations made by the Committee on Budgetary Control. It recommended that the highest political authority in a Member State be required, every year, to approve the budget and certify expenditure, both beforehand and afterwards. That is important, for it is in the Member States that the key expenses are incurred. In addition, we are all aware of the fact that the European Court of Auditors has, for the past ten years, declined to issue a positive Statement of Assurance.
The second important point that the Committee on Budgetary Control would like to make is that, although we have a budget, every year we are well behind in terms of expenses. These are known as Commitments Outstanding and we consider it therefore vital that the N + 2 rule should remain in place. It is unacceptable for Member States to make advance payments and subsequently for the Commission to be at a loss as to how it can spend them.
. – Mr President, Mr President of the Commission, I should first like to congratulate the rapporteur on his excellent work, but I also wish to say, if I may, that I am very concerned that we have had access to a negotiating fund – offered to us, indeed, by the Luxembourg Presidency – which reduced Parliament’s proposal by around EUR 100 000 million.
This is a drastic reduction that might scupper completely the very basis of defending natural sea resources. We must not lose sight of the fact that in this area of the sea we now have to finance external fisheries agreements and to comply with the OSPAR Convention, to which the EU is a signatory, which designates new areas of protection in the ocean.
There are new proposals to set up satellite mechanisms to monitor fisheries, and these are extremely costly; there are proposals to convert large sections of the fisheries sector; and there is also the enlargement. With all of this to contend with, this proposal strikes the Committee on Fisheries as a meagre one that falls well short of meeting what we see as genuine needs. We also note that there is a great danger that the Council will decide to cut this proposal altogether.
This is something that worries us greatly and I should like to implore the Council to take our genuine needs on board. I should also like to urge you, Mr Barroso, to maintain the position that you have held thus far of doggedly defending your Commission proposal, because this is what will defend Europe, defend our interests and defend the sea ...
. Mr President, the Group of the European People’s Party (Christian Democrats) and European Democrats shares the aims adopted by our Temporary Committee on the basis of the proposals submitted by its rapporteur, Reimer Böge, to whom I wish to pay tribute on behalf of our group. Thanks to him, Parliament’s position will be ready on schedule. The strong message that emerges from this report is that the Union cannot be enlarged and enhanced without increasing its budget. President Barroso has reminded us of that fact.
In our view, the first key requirement is to fund the policies covered by the Lisbon agenda: the trans-European networks, research, university exchanges and the knowledge-based economy. Another key requirement is solidarity: the scrupulous practice of solidarity with our new partners and solidarity throughout Europe with all those who are victims of industrial restructuring or of difficulties arising from geographical factors. As far as the funding of the common agricultural policy is concerned, the commitments made to farmers for the period up to 2013 must be honoured. If it emerged, however, that needs outweighed these resources, they would have to be topped up by the Member States. With or without the Constitutional Treaty, the Council and Parliament have forcibly expressed their common desire to see the economic union transform itself gradually into a genuine political union. Our priorities in this context are the war on terrorism and serious crime and the new neighbourhood policy.
Mr President, we are well aware that the overall needs identified by our Temporary Committee fall short of the ambitions of our Parliament. Sadly, it is not possible to go any further today without radically reforming the own-resources system. It is the wish of our Committee on Budgets to work on this objective in close liaison with the national parliaments. We firmly believe that it will be possible to find together the consensus solutions without which the Union will remain permanently unable to finance its political ambitions.
. Mr President, first of all, may I, in turn, thank Reimer Böge and the whole team who, under your chairmanship, have worked hard to ensure that Parliament has a position worthy of its status as a branch of the budgetary authority.
In this capacity, we sought to formulate proposals designed to bring about economic recovery and intensify European solidarity while preserving the essential building blocks that are already part of the European edifice. Conscious of the difficulties experienced by some Member States, we had to produce a transitional Financial Perspective. Our negotiations culminated in a very reasonable draft which still contains crucial growth elements. Our duty, in fact, is to maximise the value added to national budgets by European intervention and to give Europe the means it requires to implement a project designed to bring progress in which all Member States can share.
We must remember that, in the long run, expenditure at European level is a source of savings for national governments, particularly because European expenditure permits economies of scale and often enables Member States to make innovations and pursue policies that they could not have done independently. With a budget corresponding to 1.07% of GDP in payment appropriations, we shall have the resources to ensure that policies can be implemented in future. There has also been a need to break certain taboos. I am thinking here of the funding of the common agricultural policy, which will have to be reviewed if necessary in order to establish a fairer expenditure structure. I am also thinking of the British rebate, which must be challenged if we are to have a fairer own resources mechanism. I am thinking of the Cohesion Fund too, where we must create a transitional mechanism to avoid penalising those Member States that would no longer be eligible for support. In addition, all the institutions are called upon to intensify their efforts to achieve economy and efficiency.
My last point on the payment appropriations is that the two elements of the present proposal are inseparable, namely the 1.7% in payment appropriations and the 24.2 billion for the flexibility instruments that are imperative if we are to develop the policies essential to growth and solidarity in the Union and the world.
I should also like to emphasise two aspects of the present situation. The first concerns our disappointment at having been unable to finance Natura 2000 entirely outside the budget for rural development, to which we attached such great importance. The second concerns the demand we Socialists made for the allocation of resources to the European Development Fund, which is an indispensable instrument for the improvement of decentralised cooperation.
Finally, I should like to conclude by saying that Europe is experiencing difficulties at the present time, which I shall not spell out in detail. It has emerged clearly from these recent events that our citizens want a real Europe, a Europe that relates to them and communicates with them. This is precisely why it is very important to avail ourselves of this new heading. We are undoubtedly struggling today to find a political programme for Europe. We have objectives but not enough major projects and too few resources. It is essential to respond to people’s expectations, and I address these words directly to the Council. It is high time the Council was able to fulfil the hopes of the European peoples. There is an urgent need for it to face up to its responsibilities. We all need this budgetary framework in order to breathe fresh life into the economy and to regain public trust. We must overcome national self-interest and rediscover a mature approach to the European political project. There is nothing excessive about our demand, and that is why we are asking the Council to advance towards our position.
Mr President, I too must greatly commend and warmly thank our rapporteur, Mr Böge, for his thorough and proficient efforts, firstly in analysing the Commission’s proposal and then in formulating Parliament’s position on the financial perspectives. My group supports this report. This proposed basis for the negotiations with the Council is economically responsible. We have found ways of reprioritising under the Commission’s proposal and of making savings in relation to the latter.
Those of us in the Group of the Alliance of Liberals and Democrats for Europe are particularly pleased that the proposal concentrates on research, training and investments in transport and energy. It is, of course, precisely in these areas that we must invest significantly more of the EU’s budgetary means. It is in such efforts that the future lies, and they can give the EU a position of strength. That is why it is all the sadder that it is specifically in these areas that the EU’s Heads of State or Government are considering wielding the axe in order to make cuts. They want ruthlessly to cut back on our ambitious research efforts, and this is quite incomprehensible and out of step with the many fine statements from the Council about common research. It is precisely from these areas, where common efforts really could strengthen the EU’s competitiveness, that they are withdrawing and are saving amounts that, seen in a larger context, are exceedingly modest. As Commissioner Barroso did of course tell us, such savings will genuinely affect ambitions in this area.
Those of us in the ALDE Group are particularly pleased about the greater resources Parliament is setting aside for asylum and legal policy and for the common foreign policy. Legal policy is a rapidly growing area, and it is important for a large enough framework to be set aside for us to be able to respond to new needs over the next eight years. A lot can happen in eight years. Foreign policy too is an area in which new needs constantly arise. This is shown by experiences in recent years, when we suddenly had to find money for Kosovo, Afghanistan, Serbia and Iraq and, most recently, for the victims of the tsunami. The financial framework will have to take account of such sudden needs so that we do not go and cut back on aid to other poor countries.
We have attached particular importance to there being adequate resources for supporting the enlarged EU’s new neighbours. The developments in Ukraine are, of course, the latest example of the EU being able to support democratic developments in countries that are its close neighbours.
Agricultural policy and support for poor regions in the old Member States will continue to account for a lot of the budget. It is therefore necessary for the overall framework to be set high enough for it to be possible to finance new needs too. The EU budget still amounts to only approximately one per cent of gross national income, and it cannot be claimed that the amounts we are now debating are going to be the source of a budget crisis in any Member State. I wish, therefore, earnestly to call upon the European Council to find a reasonable solution at the forthcoming summit, to break the deadlock and to show that results can be delivered. I agree with Mr Böge when he says that we also want Parliament to provide a solution, but not at any price. I want to say, however, that Parliament has come up with a constructive and realistic proposal. We are obliged to find a solution so that the structural fund programmes designed to develop the economies of the new Member States can be got under way on 1 January 2007. Not to achieve a result and not to display a willingness to negotiate would simply be contemptible.
.  Mr President, I have spent the past weeks doing a lot of campaigning on the future of Europe, and, while it is very unfortunate that the referendum in the Netherlands has ended in a ‘no’, this is not, of course, unexpected. If year in, year out, the only thing a country gets to hear about Europe is that it costs too much, and that it is a disgrace how much the Netherlands is paying to Brussels, then you can hardly expect people to jump up for joy, shout ‘yes!’, and resolve to accept this Europe with open arms.
Dutch accountants have sown the euro scepticism that was reaped on 1 June. What has the Dutch Government made of it all? It claims that the Dutch ‘no’ is a ‘no’ to our being a net contributor. Well, that is, of course, turning the facts upside down. To my great horror, this has now suddenly become the position of the Dutch Social Democrats as well, and that is depressing but, of course, a very easy option. My group has interpreted the ‘no’ in a very different way. Many people did not vote against Europe, but want a better Europe, not a Europe of multinationals, but one of people.
The Group of the Greens has therefore tabled an alternative resolution, because we want to invest heavily in education, in poverty-reduction projects and in exchange programmes, also for students. We want more development cooperation; we want to invest in the Millennium objectives. We also want to protect our vulnerable environment by actually freeing up funds; everyone in this Chamber is agreed that these should be made available, but they are not. We do not want this reality to prejudice the rural economy.
We want to spend the money more effectively, not on prestigious but inefficient national showpieces, such as the bridge over the Straits of Messina Street, but, for example, on the railway connection that links up Berlin with Warsaw, Vilnius, Riga and Tallinn or Vienna or Venice with Ljubljana, Bratislava, Prague and Budapest. With empty promises alone and no money to back them up, you will only alienate the voter even more. You will need to make it clear in what way you want to make your dreams come true. That is why we have tabled a resolution.
. Mr President, I have had the opportunity to observe at close quarters the enormous amount of work Mr Böge has put into this report. It is not his fault that our group will not adopt this report by a provisional committee, but has allied itself to the minority opinion and is, instead, proposing its own resolution.
Parliament’s power relations are such that the committee’s report does not correspond to our group’s opinion of future economic frameworks. We would have liked there to be greater focus on economic, social and environmental issues, the prevention of unemployment and the fight against poverty, and solidarity with the developing countries. We would have liked to see less neoliberalism, less militarisation of the EU, and less harmonisation of laws.
On the one hand it is justifiable to have the decision on future economic guidelines fit in with the Commission’s and Parliament’s terms of office. On the other hand, structural and cohesion funds and agricultural programmes should not be subordinated to mere budgetary frameworks and procedures. While, moreover, the notion of temporal coordination was justified with the provisions of the draft EU constitution, there are no longer any grounds for it. The French and Dutch nations have rendered that neoliberalist and Euro-nationalist project comatose, and now we only need to switch off the life-support machine.
Parliament had no inclination to reach a consensus on how future budgets should be financed. Our group endorses the system of national contributions, and, above all, contributions based on GNP, and we have no sympathy for euro taxation. We want contributions to be charged fairly. That is not how things are at present. Others pay almost EUR 5 billion to cover the United Kingdom’s contributions, and that country’s rebate is unjustified.
The grand total for future expenditure is crucial. On the one side there is the 1% proposed in the letter drafted by six Member States, and, on the other, Member States worried about structural and cohesion funds are demanding that Union’s internal cohesion and convergence are safeguarded. Our group does not share the committee’s view that the grand total for expenditure should be the Commission’s original proposal of something between 1% and 1.14%. We consider the Commission’s proposal to be the bare minimum.
There is a lot of sympathy in our group for those countries that decry the deflationary pressures of the Stability and Growth Pact. Many members of our group are furthermore worried about the impact EU enlargement will have on the budget. It is feared that enlargement will be paid for by the old cohesion countries. Regarding agriculture, not everyone understands why we should be making room in the EU budget for other expenditure with joint financing of agricultural expenditure.
Mr Böge, I am sorry, but just as I was about to speak about the report’s good aspects, my time ran out.
.   Mr President, ladies and gentlemen, although I have every respect for the work carried out by Mr Böge, I have no choice but to say that the draft Financial Perspective is as worthless as the draft Constitutional Treaty, and deserves the same fate. This House should reject the draft Financial Perspective, in so doing proving that it understands and shares the views of the majority of EU citizens. It would also prove that it respects democratic principles, and that as a mouthpiece for the public, it represents and protects the interests of the latter.
What is wrong with the draft Financial Perspective? It provides for the use of inauspicious economic indicators and mechanisms, and, in particular, it restricts Member States’ contributions to around 1%. Secondly, it stipulates that a high percentage of the budget will be spent on agriculture. Thirdly, it provides for modest increases in expenditure on the Structural and Cohesion Funds. Fourthly, around 75% of funding for research and development is set aside for highly-developed countries. Fifthly, administrative costs have risen sharply and, sixthly, it does not go far enough in liberalising the market in services.
What will happen if such inadequate solutions are adopted? Firstly, economic problems will multiply rather than being solved, growth will not be boosted or competitiveness increased, and the development gap between Member States will widen instead of narrowing. Secondly, social problems will be exacerbated due to the lack of pro-family policies, since the latter boost employment and earnings, and hence promote natural growth. There is also a lack of approximation, or rather a growing disparity between the incomes of a small number of rich people and a larger number of poor people. Thirdly, the draft Financial Perspective heightens political tensions within the EU rather than lessening them, because it fails to earmark enough funding for new transport and communications infrastructure. Fourthly, not enough money has been set aside for external policies and for aid to countries such as Ukraine and Belarus. At the same time, we will be unable to deliver on the binding promises made to Turkey regarding EU accession, and this will further complicate our relations with the Islamic world.
To sum up, we would be acting at odds with the economic and social objectives proclaimed by the EU if we were to adopt the draft Financial Perspective. By doing so, we would merely confirm that the EU is run by bureaucrats and technocrats, and we would make no progress towards our goal of global competitiveness. The members of the Independence and Democracy Group will vote against this draft. It is high time that a debate was held on the need for a new strategy for economic cooperation between the EU Member States.
.   Mr President, the Financial Perspective the rapporteur has presented is close to the limits of what we can achieve at this point in time. We are currently in an extremely difficult situation. Not only has the Council been unable to reach a common position on the ceiling for commitments and payments, but a majority of voters in France and the Netherlands have rejected the Constitutional Treaty.
The moment of truth has therefore arrived for the incomprehensible Treaty, which fails to make a distinction between legislation and what are sometimes foolish hopes and dreams. A variety of grudges against the EU have been heard from certain quarters. According to some of the old Member States, the EU is not doing enough to protect their jobs. Others say that it is depriving them of their sovereignty and giving them nothing back in return. Certain Member States believe that the EU is over-regulating the economy and that it costs too much. Others do not wish to give up the privileges they were granted earlier. It is the proverbial Polish plumber, whose work is reliable and cheap, who is blamed for the failure of these various approaches. Instead of making serious attempts to carry out economic reforms, certain people prefer to use the Polish plumber as a bogeyman to scare children and young people looking for work.
In reality, what is happening is that some net contributors to the EU budget are applying the old utopian principle of ‘give what you can and take what you need’. The result is that there is never enough EU money to go round. We are thus debating the Financial Perspective without knowing whether the Council will reach an agreement or whether the largest Member States will take up even less flexible positions. Be that as it may, we still have to take some kind of decision.
We are proposing to vote in favour of the Böge report, albeit in a slightly amended version. Firstly, we are opposed to any link between the level of payments and the reform of the own resources system, as the latter shows every sign of turning into an attempt to move even further away from a correlation of Member States’ payments with their revenue. Secondly, we do not agree that agriculture should be cofinanced, as this would be the first step along the path towards renationalising agricultural policy. Thirdly, it is our belief that it would be more reasonable to continue with current plans for a Financial Perspective covering the period from 2007 to 2013, as this tallies better with the multiannual programmes and the common agricultural policy.
The EU has functioned and will continue to function without the thousands of Byzantine provisions in the late Constitution. In a large number of countries, the public is losing faith in the EU. We must ask ourselves whether this does not stem from the fact that the political elite has ignored the very illusions it created. After all, is it not an illusion to repeat endlessly the catchphrase of subsidiarity while the welfare state, which is often unnecessarily over-bloated, is close to bankruptcy? Is it not absurd that the very countries that wish to integrate rapidly are attempting to reduce their contributions to the EU? Is the Lisbon strategy not an illusion, and one that is currently being eclipsed by a rabble-rousing war against the free market? Should the blame be placed on the peoples of those countries that have carried out the necessary reforms and, as a result, begun to develop more rapidly and become more competitive?
Parliament will do its duty by voting in favour of the Böge report. It is now the Council’s turn to adopt a more constructive stance.
– Ladies and gentlemen, the report that we are discussing today addresses budgetary matters, but also – and I would like to emphasise this – political challenges. It is these challenges that I should like to focus on. I am sure that you are aware that the financial outlook for the coming years depends, among other factors, on whether the European Constitution is approved or not. The citizens of two Member States recently rejected the Constitution; other countries have postponed ratification. We should now be taking this message on board, rather than making plans for the years to come. What the citizens have said to us, loudly and clearly, is that they see the European Union completely differently to what some politicians dreamt up at the negotiating table.
From the perspective of the financial calculations, Mr Böge’s report is a sensible compromise. It clearly expresses the fact that there cannot be more Europe for less money. We must, however, respect above all the will of the citizens. It is not now a matter of what seems to us here in the Chamber to be reasonable; it is a matter of what is truly democratic. I believe that the rejections of the Constitution cannot be arrogantly ignored. I therefore consider that the greatest political challenge is for politicians to have the courage to step forward humbly before the citizens and openly admit that a general consensus on the level of political integration within the European Union simply does not exist at present. Accordingly, I ask whether we now even have the right to vote on a report that seeks to create a framework for the political and economic life of the European Union for several years to come, and my answer is a definite ‘no’.
Mr President, the European Commission’s proposal represented a commitment to enlargement and, at the same time, to its aspirations to turn our economy into a centre of growth and development, to overcome the technological gap with the United States, to increase our presence on the world stage and to confront the new challenges of terrorism and organised crime. And this is despite the fact that the proposed distribution of the costs of enlargement is neither fair nor balanced, as demonstrated during the parliamentary debate, and that is why we have presented an amendment that I hope will be supported by a majority of the House tomorrow.
While I applaud the efforts being made by the Luxembourg Presidency, I must express my concern about the direction of some of its proposals, which tend to please the Member States whose attitude is the least flexible to the detriment of others. The Council would do well to take account of the clear signals being sent by the European Parliament, particularly with regard to cohesion policy.
We want sufficient funds, we want the reuse of funds left over from the convergence objective by the countries with the greatest capacity for absorption, and I hope that tomorrow we will approve an amendment calling for political compensation for those countries and regions suffering a sudden loss of funds.
Mr Schmit’s fine words, for which we are certainly grateful, must be translated into a clear commitment to cohesion. Thinking realistically, I believe that we all agree that the Union currently lacks political leadership, but what will be put to the test on the 17th is the ability of the Heads of State or Government to do their duty. And it would be profoundly irresponsible on the part of the Council not to reach an agreement at this time.
Mr President, as is customary in this House, I shall begin by congratulating Mr Böge on the work he has done on his important report on policy challenges and budgetary means of the Union 2007-2013.
I shall firstly make a few general comments. The financial perspectives that the report refers to unquestionably come within an adverse context, from political, economic and social points of view, in several Member States, and I can only lament the fact that this context has –– if you will allow me to use the expression –– poisoned the debate in committee from the outset, focusing this debate on trying to find an agreement on percentages between the Commission and the Council. At times there have been squabbles over percentages, net contributors and net incomes. I believe that this is a false debate, from an economic point of view, because it is partial; and politically it is even more partial, because there is much more to the European Union than simply its budget.
The citizens want much more than a mere accounting exercise, because the Union should be a complete political project, a vision for its citizens and a future for twenty-five countries, which means more than merely being contributors.
I regret that the current political situation has not allowed Parliament to be more audacious, and this is the first time that Parliament’s proposal has aimed lower than the Commission’s proposal.
Nevertheless, having said that, the Socialist Group in the European Parliament will support the Böge report, since, in the majority of cases, its fundamental demands are taken up. Firstly, it confirms the cohesion policy as an indispensable instrument for promoting territorial, economic and social cohesion and reducing the disparities between the regions of the Union — a policy of solidarity par excellence — and sees a proper funding of 0.41% of GDP as condition.
Secondly, it makes the political and social agenda a priority and recognises that sufficient funding of it is crucial, and consequently it calls for an increase of EUR 200 million in order to achieve its objectives. Thirdly, it insists on the need for a sufficient level of funding for external measures, with a view to making the Union a genuine global interlocutor. And finally, it takes up the European Parliament's long-standing demand that the European Development Fund be integrated into the general budget.
The Socialist Group in the European Parliament supports this balanced and realistic resolution, because we are aware that a unified majority position puts Parliament in a strong position when dealing with the Council. The ball is in the Council’s court, and it must also bear in mind that the Socialist Group sees the report as a to guarantee sufficient resources for European policies for the Europe of twenty-five.
Mr President, like many other Members, I should like to congratulate our honourable colleague Reimer Böge for the work that has been done and for his coordination of all this work. I also believe it is fair to say, Mr Böge, that many other Members of this House have shown responsibility and diligence in arriving at the two-thirds majority to which you referred before.
I therefore invite you, ladies and gentlemen of the Council and the Commission, to listen very carefully to this appeal from our Parliament, because it contains positions that are judicious in two main respects. Firstly, they are financially judicious, because, as has been partially explained in the course of this debate, they reflect an entirely satisfactory compromise on both the expenditure and the revenue side. On the expenditure side, we have managed to make proposals with the potential to curb expenditure in a number of areas, while on the resources side, as a previous speaker indicated – I think it was a Council representative – there will be increases ranging from about 8 to 15% in the final analysis, depending on the items, if I recall the figure that was quoted a short time ago. These, I repeat, are financially judicious positions.
Secondly, our positions are politically judicious too, on the one hand because the wishes expressed in this Financial Perspective are consistent with the Lisbon and Gothenburg objectives and on the other hand because those of our fellow citizens who want to take the trouble to fathom out the content of this Financial Perspective will find in it, I believe, a manifestation of our will to enhance our regions while improving our ability to master the challenges of the future. This is why I am pleased with the positions adopted by Parliament on the Böge report and why I call on the Commission and the Council to take heed of it.
In addition, it is my fervent wish that we should be listened to by the Council on 17 and 18 June and that our views receive a favourable hearing. It is absolutely essential that the Council’s conclusion on this matter should not be seen as a patched-up decision but rather as a giant step forward towards our vision of Europe.
Mr President, there can be few subjects closer to a Scotsman’s heart than money and, as the only Scots representative on the Temporary Committee on the Financial Perspectives, I have watched the often Kafkaesque debates with much interest – even when the real debate appears to be happening elsewhere.
However, the time for debate, in this House at least, is almost over. It is the duty of this House to unite around this compromise so ably drafted by our rapporteur, because within the Council, where the real debate is taking place, the ‘one per cent club’, so ably led by the United Kingdom Government, continues to hold the whip hand. It is not the perfect compromise – what compromise is? However, we must send it to the Council with as strong a voice as possible.
I echo Mrs Krehl, my colleague on the Committee on Regional Development, when she says that regional policy is the most successful and most visible aspect of the Union’s work to the citizens in whose name we carry out all our activities. The view of the Temporary Committee protects regional policy, and a strong European regional policy which must be promoted and protected. It grieves me that the United Kingdom shows every sign of continuing its mean-spirited, shortsighted stance within the Council. It is incumbent upon us in this House to send a clear message to the ‘one per cent club’ today that we will not tolerate anything less than this compromise.
We have heard high hopes from the Council that a deal remains hoped for. I myself would not put any money on it any time soon. It is for us to unite around the best deal possible.
Mr President, ladies and gentlemen, let me start by expressing my respect for the rapporteur and for his thoroughly ambitious effort that we are debating in this House today. Although the report contains many good individual measures, I am unable to vote in favour of it.
The reason why my group has tabled its own motion for a resolution is that we wanted to take a different political course in the period from 2007 to 2013. The principal reason for my negative response to the Böge report is that the European Union is not equal to the enormous challenges it must face with the next Financial Perspective. If we are to consider what needs to be done in society, the economy and the environment – particularly dealing with the demands made by regional cohesion, the high unemployment figures, poverty and income inequality – then we need to do so in a macro-economic context. There is no trace of that in this report.
Generally speaking, we do not think that the upper limits proposed by the Commission for the Budget go far enough. Its plan for giving the European Union more and more powers and responsibilities without, at the same time, allocating to it the financial resources it will need to realise them is quite simply not workable. We regard the prioritisation of competitiveness, security and defence at the expense of cohesion, of the social and environmental dimension and of cooperation with developing countries as unacceptable.
This Financial Perspective reflects the attempt at implementing the Lisbon strategy, and we expressed our opposition to the present form of the latter when it was debated. It is full employment and sustainable economic development that should instead be the strategic goals, and that means allocating additional financial resources to innovation, social needs and education in particular.
A reduced contribution of 0.41% of Europe’s gross domestic product will not make a strong European regional policy happen. I hope that the Council will now not delay in reaching a decision, for, if it fails to do so, we can already reckon with the impossibility of proper allocation of new assistance funds at the beginning of 2007, and this would be politically irresponsible.
Mr President, we now again face proposals to increase EU expenditure and, thus, income. The argument is that the EU is growing and so must cost more. The EU is growing both in terms of its number of Members and due to the fact that different tasks are constantly being taken over from the Member States. Is this a sensible development? The obvious answer is no.
The European countries that fulfil the membership requirements must of course be welcomed. There are, however, neither rational reasons nor popular support for moving further political tasks from the Member States to Brussels. On the contrary, the principle of subsidiarity, to which general homage is paid but which is never respected, requires a great many powers to be moved back from the EU institutions to the national parliaments. The fact that this is the will of our peoples is evident from the referenda in France and the Netherlands and from what we know about public opinion in many other Member States.
Right now, we are seeing the end of an era in the EU’s history, the end of the era in which the political elite could move further ahead with its ambitions and plans without concerning itself with the will of the people. That this was previously possible has to do with the fact that the structure of the parties in Western Europe reflects the issues of political controversy in the 20th century, arranged on a scale from right to left. With few exceptions, the established parties are entirely in favour of a continuous shift of political power from the parliaments of the Member States to Brussels. Thus, people cannot, in general elections to their parliaments, state that they are opposed to this development. In referenda on EU issues and sometimes in elections to the European Parliament, the opportunity arises for the peoples of Europe explicitly to adopt positions on the role the EU should play. They then take the opportunity to say no to the shift in power.
It is important for us to bear this in mind now that we are debating the EU budget for 2007-2013. There is no popular support for increased expenditure in an EU in which just over 70% of the budget goes on agricultural policy and the regional funds. We register a reservation against the temporary committee’s proposal for the financial perspectives, amounting to 1.07% of gross domestic income in payment appropriations and 1.18% in commitments. We believe that, in accordance with the G6 countries’ proposal, the total payment appropriations should fall within one per cent of the EU countries’ total gross domestic income.
Mr President, ladies and gentlemen, I would first of all like to congratulate Mr Böge on his ability to create a synthesis from the various trends that emerged, and, therefore, for the fine work carried out.
I would also like to make a brief observation on the trilogy of Parliament, the Commission and the Council. The first two advocate keeping the commitment appropriations at the current level or slightly less (1.18% and 1.24%). In contrast, the Council defends the prerogatives of the Member States, which are worried – and are even more so after the votes of France and the Netherlands on the Constitution – about the unrest gripping the Union like a vice; they delude themselves that, by reducing the funds, they can protect their respective positions, which are exposed to the dangers represented by China, India, the United States, global revolution, competitiveness and innovation.
Ours is a composite society, which lives beyond its means and which is increasingly at risk as a result of inflexible institutions, a government with limited sovereignty and a soulless Central Bank. Reducing the interventions now instead of increasing them, as in my opinion is necessary ...
Mr President, the Soviet Union had a total of 10 economic plans. The European Union, for its part, has already had four budgetary plans: the Delors I and Delors II packages, the Santer plan and now the Barroso plan for the period from 2007 to 2013.
The Soviet plans, however, were designed to build up the economy, whereas the European budgetary plans are balancing mechanisms in which flies’ eggs are weighed on spiders’ webs. Our debate illustrates this: the 311-page Böge report is essentially all about whether 450 million Europeans will commit appropriations amounting to 1.24%, 1.06% or 1.7% of GDP, in other words whether we shall spend EUR 1 024 billion, 870 billion or 825 billion over the next seven years while the United States spends USD 20 000 billion, some 20 times as much as the EU, over the same period. To put it another way, our divergences of some EUR 60 billion between Juncker and Barroso or between Chirac and Böge are equivalent to 0.3% of the US public expenditure estimates for the same period.
When we have more than 20 million unemployed and 50 million people living in poverty, it is obvious, and has been common knowledge since the time of Pericles, that the big issue is that of large loans for major investments, such as investments in our railways. If Brussels had actually been building railway stations, for example, instead of constitutional castles in the air, the European Union would not have been shunted into the sidings.
Mr President, the way things stand it would be naïve to expect the new Financial Perspective to be based on the same principle as the EU’s previous spending plans. The latter had nothing in common with the old Soviet five-year plans, as their guiding principle was that we should have a growing budget to meet our growing needs. One could be forgiven for expecting the same to apply today, given that relatively poor countries have joined the EU. There has also been a sharp increase in the number of farmers eligible for direct payments, even though such payments were not their idea. Finally, our tasks have multiplied, which also has a measurable impact on the budget. If this principle were indeed expected to apply again, it would undoubtedly act as another driving force behind the far-reaching political reforms currently under way in Central and Eastern Europe. I am quite sure that the political classes of the ‘old’ EU Member States would be hard pushed to carry out even some of these reforms.
At the same time, however, we must face the facts, which are as follows. The proposed compromise bequeathed to us by the Prodi Commission is indefensible. Mr Böge has put an enormous amount of effort and good will into a proposal amending this compromise, and the relative weight it accords to the various budget headings is appropriate.
No one would dispute the fact that we should use public funds to promote research and development and a knowledge-based economy, but there is not yet any evidence that this is an effective way of spending money. It follows that such funding should not be provided at the expense of regional and cohesion policy, which is both visible and of proven benefit, and which does not pit the old and the new cohesion countries against each other. This House must make it abundantly clear tomorrow that we are expecting agreement to be reached at government level.
Europe needs evidence that it still functions. The European summit will be an opportunity to furnish such evidence in the form of a sensible compromise.
Mr President, may I begin by saying that Reimer Böge has done a really good job with this report. He has managed to reflect the position of the committee faithfully. Not everyone will agree with the full contents of the report, but overall it is very good and he is to be congratulated.
Different views are represented in this House, whether it be on agriculture, structural funds or whatever. You cannot please all of the people all of the time, but that is not such a bad thing. You have not pleased us, because, as you would expect, the main point of departure for the British Labour delegation is the implied reference to the United Kingdom rebate.
In this part of the debate I seem to be a voice in the wilderness, but I will carry on. I refer to recital N, which I totally disagree with, and also to paragraph 8 and the fifth indent of paragraph 51. I have always made it clear in the temporary committee that own resources and the Financial Perspective are two separate issues, and never before has there been an attempt to link them under any of the previous IIAs. That is why the British Labour delegation is hesitant about supporting the report.
The report will certainly give Parliament a good starting point for negotiations with the Council, which I welcome. Of course, until we know Council's agreed position, if there is one, it is difficult to say how those negotiations will go. I suppose it is still possible in theory that the Council will agree with Parliament's figures, or even go higher. Some of us live in hope.
However, from the beginning when Members raised the issue of linking the Financial Perspective with a new system of own resources, I have used the phrase "get real" on at least three occasions. We have to ‘get real’ about what the Council will do. This is not going to happen. In the remaining three weeks of the Luxembourg presidency, for all its skilful diplomacy I would be surprised if this were to be part of any package, if indeed the Council has a position. I personally believe that the present own resources system is opaque and we need something more transparent, so that taxpayers can understand how the EU is financed. That discussion and decision will take place in a different House at a different time. I know that will not please colleagues in my Group, but we have to live in the real world and recognise the limits of our competencies.
If the British delegation abstains on this report, it is for the reason that I have outlined. As for the future, I wish you well when you start the conciliation negotiations.
Thank you Mr Wynn. I will pass on your warm remarks to Mrs Thatcher.
Mr President, one of the comments Mr Böge made during the presentation of his first-rate report was that it was about a forward-looking Europe. In my opinion, this is a splendid phrase. It serves as a common ground for Parliament and the Commission, and highlights the distance between these two institutions and the Council, which at present is incapable of transcending national interests and finding the answer that Europe needs.
The European project is currently at crisis point. The only response to this crisis has to be the good news that Europe is capable of looking to the future with hope, and that Europe itself can be the source of such hope. The Böge report indicates, and rightly so, that there is no contradiction between the European Union’s policies of cohesion and solidarity and Europe’s economic competitiveness. This is an important point, and I believe that it is equally important for the Financial Perspective to be a driving force behind European integration, rather than a factor widening the gap between the new and the old Member States, or between Eastern and Western Europe. The countries that have rejoined Europe are particularly vulnerable, and this is something people need to understand.
Mr President, I too would like to thank Mr Böge for his high-quality work in the Committee. Although we have already heard praise from many quarters for the balance of the work he has done, we – and I – take the view that the failure to put sufficient emphasis on some areas is precisely the problem.
I want to pick up right now on what Mr Geremek said. Is the policy that we are now engaged in devising really sufficiently focussed on the future? What are we in fact doing for the European public, and what can they then do for Europe? I feel at a deep level that, after the two failed referenda, we have to consider how, as a matter of policy, we can communicate better with the people of Europe. I believe that our educational programmes, despite the boost that they have already given us, have not taken us as far as we have to go in terms of the Lisbon strategy; over the coming years, by means of the Financial Perspective, we must do everything possible to ensure that every schoolboy, every schoolgirl and every student can gain an education and study in another European country. They will relate emotionally to Europe, to its diversity and to its opportunities, in a quite different way, and it is thus that we develop convinced Europeans from the ground upwards. Those are the sort of networks we need.
The situation is exactly the same as regards cultural policy. We are so proud of the fact that the Wall is no longer there and that we are a continent of diverse cultures. The Budget estimate still falls short of what we spend on subsidising tobacco. We need to be visibly proactive here, enabling town-twinning schemes to flourish, enabling artists to meet each other and enabling people to have a real experience of Europe’s cultural riches. That is why the estimates contained in Mr Böge’s proposal do not go far enough. Let us, together, be bold in trying to get the message across to people, not only to their minds, but also to their hearts.
– Mr President, Mr Böge’s report setting out Parliament’s position on the Community’s financial framework for 2007-2013 is in fact less favourable than the Commission’s proposal, which was in itself woefully inadequate in terms of financial resources and was out of step with the actual needs of the enlarged Union.
Both proposals, at their core, are tantamount to surrendering to the strategy pursued by the wealthy countries, such as Germany, which seeks to reduce the Community budget as far as possible. This, let me stress, did not happen in the case of previous enlargements.
These proposals neither protect nor safeguard the interests of cohesion countries such as Portugal, which may once again be penalised by the Financial Perspective 2007-2013, despite warnings that it would be the country that stood to suffer the most from the enlargement. Given that what we actually need to do is to strengthen economic and social cohesion, we have tabled practical proposals.
These proposals include complete compensation for regions, such as the Algarve, affected by the so-called statistical effect, a specific programme targeted at Portugal and Greece to adjust their economies in light of the impact of the enlargement, an end to the pegging of the cohesion fund to the Stability and Growth Pact, the rejection of renationalising the costs of cofinancing the common agricultural policy, the promotion of a fairer model for distributing agricultural aid, the guarantee of a seven-year financial framework and the creation of a Community programme for the textiles and clothing sector, especially for the least-favoured regions that depend on that sector. These proposals were, to our dismay, rejected by Parliament’s Temporary Committee on the Financial Perspective.
– After the fall of the Iron Curtain, we in the Czech Republic had to wait a disproportionately long 14 years before our citizens could decide in a referendum whether we wanted to join the European Union. They said ‘yes’. At that time, we agreed to humiliating conditions attached to accession, in which our highly efficient farming sector was granted only a quarter of the subsidies compared with our competitors in the old European Union countries, as well as conditions conflicting with the founding principles of the European Union – protection regulations preventing the free employment of our citizens in many of the old countries of the Union. We also find that services may not be directly provided in the old Member States, and we recently discovered how tricky it will be for businesses that logically wish to relocate – still within the EU – to our country with its highly qualified and industrious workforce, which works 40 hours per week rather than 35 and which does not demand exorbitant wages.
Indeed, it has only taken a year for us to be disabused of many naïve ideas. We want to believe at least in the basic promises that led our citizens to say ‘yes’ in the accession referendum. The promises were about financial resources, which, they said, would provide funds for the development of the Czech Republic as they had done before in Portugal, Ireland and elsewhere. It is therefore logical that we support the Commission’s proposal to maintain the 1.24%. Let me make clear that we are not against cuts. We are, alas, well aware that the cuts will only come at the expense of funds. Nevertheless, the administration of the Union will not become any cheaper: on the contrary, the dream of a European foreign minister, the dream of embassies, the more than 3000 opaque regulatory and advisory bodies, and the all-penetrating regulations set out in twenty languages will make operating the Union more expensive.
We all know where there are huge amounts of money from which savings can be made. The common agricultural policy, for example, pointlessly fritters away more than 40% of the budget, but is well known to be a politically untouchable entity, which Parliament, absurdly, is not even allowed to discuss. Only the funds remain to be cut. During the year, we have already learnt that the most frequently used magic word is ‘sustainable’, which is used without thinking to label all concepts. If we really wish to create a sustainable budget, one that does not lead to further disillusion ...
Mr President, ladies and gentlemen, as a convinced pro-European, but equally as an Italian Member who is also here to represent and defend the interests of her nation, I find the Juncker proposal, setting the paltry sum of 1.05% of GDP for the contributions of the Member States to the European budget, to be unacceptable.
In the case of Italy alone, which is a net contributor to the European Union, that means an annual cut of around EUR 8 billion, reducing the funds allocated to employment and justice to the bare bones, and cancelling almost half of the funds for research, innovation and trans-European networks, not to mention the Lisbon Strategy. There are too many cuts and too many contradictions. The so-called UK rebate also needs to be reviewed. In actual fact, this exception, the privilege that sees Great Britain obtain a rebate of a substantial proportion of the contributions it makes, must be scrapped. It is a provision sought by Mrs Thatcher – in 1984, if I am not mistaken – that was unfortunately, and inexplicably, reconfirmed during Mr Prodi’s presidency: a rebate that is mostly paid for by France and by Italy.
To conclude, the Juncker proposal is the umpteenth demonstration of the profound distance that exists between European bureaucracy and the real needs of the European people.
Mr President, ladies and gentlemen, in this context too, I am happy to reiterate that it is not appropriate to top up financial resources at a time when globalisation is, from Europe’s point of view, turning into a trap rather than a dream. This 1% will be a solution, and we will manage with it, for we are far from exhausting the possibilities for budgetary rigour, and we should press for the progressive introduction of as many administrative branches as possible having their efficiency and economy evaluated by independent and international consultancy firms, thereby highlighting areas where improvement is needed. That was the gist of my Amendment 357. The rapporteur was against it, and it is not in the report; not even that is to be permitted.
You cannot be surprised that most of the people out there are saying ‘no’ to this EU and to this wastefulness, even if – as I do – they say ‘yes’ to Europe.
Mr President, first of all I would like to thank our colleague, Rainer Böge, for the work that he has done on this report. I greatly appreciate it and I do not believe that anyone else would have done a better job and produced such an excellent and impartial report.
Tomorrow Parliament must send a strong and positive message to the citizens of Europe. We need to have as large a majority as possible back this report. If Parliament stands united on this issue, we will also be sending a strong message to the Council. Unity in the matter of financial frameworks is still achievable during Luxembourg’s presidential term, if there is the political will and leadership.
I would like to raise two matters which I think are important: the future of agriculture, and the Baltic Sea. Agricultural policy has inevitably got to the stage where agricultural subsidies to the old 15 Member States will be reduced with future enlargements. We have to prepare ourselves properly for this. I support the amendment tabled by my group which proposes that, if the Council decides to reduce overall funding of compulsory expenditure, the 2002 Brussels agreement notwithstanding, the Member States will have to compensate for this reduction financially. In this connection it nevertheless needs to be said that switching to joint financing of agriculture will be a realistic move, if not for this financial perspective, then at least for those to follow.
I also wish to turn your attention to the amendment that concerns the Baltic Sea strategy. At present, the Union has a Mediterranean Sea strategy, and in parallel with that we want now to establish a Baltic Sea strategy. This strategy will be especially important for nature conservation. Today the Baltic Sea has immense problems. When conditions are at their worst you cannot bathe or fish in the sea, and we need effective measures to restore the Baltic to its natural state.
Mr President, ladies and gentlemen, the Financial Perspective outlines the scope of the EU’s activities over coming years, as well as providing a framework for such activities and determining how effective they will be. There are major tasks ahead of us. We want to ensure that enlargement is successfully completed, to lay the foundations for rapid growth and job creation and to achieve the new goals established during the debates held while the European Constitution was being drafted. The Financial Perspective must meet these expectations. We all want more Europe, because we believe that the creation of a common Europe is the right answer to the challenges we face today.
Two opposing approaches and ways of thinking emerged during work on the Financial Perspective. The first, advocated by the Commission, provides for an ambitious but balanced increase in expenditure, which would keep pace with growing expectations. The second, backed by a group of Member States, consists in cuts to the budget as a percentage of GDP.
We are fully aware that although the EU’s remit has expanded, it must deliver on this remit at a time of severe budgetary restrictions and weak economic growth. Under no circumstances, however, should these restrictions make us blind to the unquestionable benefits that may be gained from measures funded from the common EU budget. It follows that a compromise is necessary, and an eminently sensible one is set out in Parliament’s proposal. If I may, I should like to take this opportunity to thank Mr Böge for the effort he has put into drafting this report.
Ladies and gentlemen, the unsuccessful referenda in France and the Netherlands mean Europe now needs clear confirmation that integration is and will continue to be our common future. I would therefore call on the Council to reach a compromise, to abandon selfish and conservative attitudes and to go beyond the narrow confines of purely national interests. The reason I call for a compromise is that the European Union is in urgent need of a clear vision of the future and the financial capacity to take action.
We should work together to demonstrate that Europe is capable of acting in a spirit of solidarity, and that its political leaders are able to rise above short-term political interests and reach agreements for the common good.
Mr President, I too should like to reiterate our thanks to Mr Böge, and I think it appropriate that his report mentions not only the EU’s expenses but also, in a number of paragraphs, the need for the revision of the own-resources decision; unlike some other speakers, I take the view that it is completely undeserved that one country should be entitled to a correction mechanism every year, while that is not the case for other countries that are in the same situation.
There are a few key points I should like to mention. I am in favour of cofinancing agricultural expenses for the reasons mentioned in the report. I am opposed to renationalisation. We must have the same rules across Europe, but Mr Böge’s proposals are acceptable. Flexibility is also a useful tool in the budget, not only in the items themselves but also with regard to cofinancing percentages of structural aid. It may well be the case that richer countries have a higher cofinancing percentage than poor countries. The role of the European Investment Bank should be enhanced in structural expenses and so should that of the European Investment Fund. We can draw on good examples from the past.
Finally, there is one more point I should like to make about common foreign and security policy. I take the view that those expenses should also fall completely within Parliament’s competence. It should not be simply up to the Council; Parliament must approve them as well.
Mr President, the rapporteur, Mr Böge, has done a good job. When introducing this report, he pointed out that the Budget leaves certain areas of policy and the economy chronically underfunded. Rural development is threatening to become one of them. In consequence of a Council decision, funding is tied up until 2013 in the first pillar, where, however, resources are inadequate for funding Romania and Bulgaria. It is for this reason that the report proposes the introduction of cofinancing in the first pillar. While our group wishes to support this cofinancing, our aim in doing so is to achieve better funding for matters covered by the second pillar.
The funds from Natura 2000 must be mobilised. In the second pillar, rural development must be funded on an equal basis, that is to say with 75% from the European Union, and the proper economic development of rural areas must be guaranteed. Far from this being a financial act of mercy, the overall health of our economic development is dependent on rural areas not being left behind.
– Mr President, ladies and gentlemen, at a time when the voice of the citizens for a more social and more democratic Europe is growing, unfortunately the Council and the Junker Presidency are going backwards, with six countries holding a gun to the others' head. They are calling, at any cost, for a compromise to the lowest common denominator. They are abandoning the ambitious targets for the future of European unification.
The Confederal Group of the European United Left/Nordic Green Left rejects the philosophy of an agreement 'at any cost' which also permeates the Böge report, because it results in less Europe and greater inequalities and has as its victims the weaker countries and the weaker social groups.
Europe and the Council should, at long last, understand that there cannot be more and a bigger European Union with less money. The European United Left considers the Commission proposal to be a totally inadequate starting point for financing the objectives of cohesion and the social agenda following enlargement. Any thought, therefore, of further reduction is incomprehensible as far as we are concerned. In the name of the European United Left, I call for a fair division of the costs of enlargement. Not for the poorer countries and regions to pay most. For the unacceptable scandal of the British exemption to end. We are all equal. For the injustice against the 16 regions which are victim of the so-called statistical effect to be addressed fully and positively and for stronger support to be safeguarded during the transitional period of the regions which have not yet completed the convergence process themselves.
Mr President, I want to congratulate Mr Böge on his report and especially his highlighting of the importance of investment in research and development with a view to meeting the Lisbon Agenda objectives. The report also recognises, and rightly so, that education and training should be prioritised in the funding proposed and I believe that the allocation of resources to the development of human capital is vital for long-term investment in the Union’s future.
I do not share the rapporteur’s recommendations relating to the common agricultural policy and I cannot support his suggestion to introduce co-financing of the CAP. This, as I have said on numerous occasions, is something that has never been, is not and never will be acceptable to those of us who are committed to defending farmers with small- and medium-sized farms and our rural communities. We should be under no illusion that in time co-financing of the CAP will inevitably lead to its renationalisation.
Mr President, in practice Parliament’s line on the EU budget shows no evidence of solidarity with the Commission, and this is a great shame. We spend a lot of time in this House talking about a strong EU that would compete with the USA or Asia, yet a strong EU with a small budget is inconceivable, not to say absurd.
It needs to be stated in plain terms that the Temporary Committee’s proposal would leave us worse off than that put forward by the Barroso Commission. It is, however, a vast improvement on the Luxembourg Presidency’s so-called compromise, which was doomed to failure. If the richest EU Member States insist on imposing their opinion on everyone else, the end result will be that the vision of a common Europe, based on solidarity, is shattered. If our aim is to build a Europe of selfish and personal interests, we should go ahead and support a small EU budget. The other possibility, of course, is that the real proposal being put to the new EU Member States is for the enlarged EU to be a Europe of solidarity only in terms of duties. The opposite would apply as far as privileges are concerned, especially those of the financial variety.
I should like to make one final point. It is better for financial perspectives to be agreed over a seven-year period, as has been the case to date, rather than a five-year period.
Mr President, ladies and gentlemen, what do our discussions about the next financial framework boil down to? They are in essence about the tasks that we have to perform at European level. When the Commission’s proposal is along the lines of doing what it does already, and then some new things on top, then it is making matters too easy for itself. What our rapporteur deserves a great deal of credit for is the way he has gone into the details, taking a look at the tasks – including those connected with the Budget – that we in the EU will have to get to grips with in the 21st century, at where more resources are needed – in foreign and security policy – and at where the Commission’s proposals are excessive and we can make cutbacks. What we have here, as a result, is an excellent proposal, and one that will serve as a basis for very serious negotiations with the Council.
A European Union that defines itself solely in terms of the redistribution of as much money as possible is not the European Union I want to see; there are other tasks that we have to perform together. If we require the Member States to consolidate their budgets in order to comply with the Stability and Growth Pact, we cannot at the same time go around dispensing largesse the length and breadth of Europe. This is a task we have to face up to together.
If you say – as Mrs Trüpel, being a Green, does – that 70 cents for culture cannot be excessive if you set it against the expenditure on the Millennium Goals and all the other goals, then your payments end up amounting to 1.19%. What the Greens are proposing, then, is to commit 1.29%. If that is what you want, then I suggest that you tell the people that there is no money left at the national level, but Europe is spending more, and see where that gets you. Our credibility depends on our concentrating not only on the political tasks in hand – and that is how we respond to the referenda – but also on the Budget.
Mr President, ladies and gentlemen, if there is success in the European Union, it is in community, in cooperation, in a common interest in the ongoing development of the kind that is before us. We have to consider how we are going to deal with what we face in the years to come, and the public are watching us closely as we do so. What do our actions do for our credibility?
We know that there are tasks awaiting us that will call for courage and a pro-active approach, that will require that we spell out the fact that this European Union is an economic community with an interest in success. While the consequence of this is that we have to invest in the future by stepping up research and improving education and training, we also have to take care that, in this economic community geared to economic success, people and regions are not left behind, and so there is also a need for assistance for those who may, in the course of these changes and developments, have got into difficulties or are already living under problematic circumstances. It is there in this report.
It is because the report that Mr Böge has presented specifically aims to set out guidelines for this and to make available the resources that we need that we are prepared to support it, but the public also expect their representatives – for such is what we are – to think not only about how to spend money where necessary, but also about the supply side; in other words, they want to know where the money is going to come from. It is, after all, the public who have to foot the bill for all this. It must therefore be acceptable to ask at European level whether the burden of these tasks is equally shared. It is quite clear that nothing now justifies the British rebate.
We all have to go out and show the people of Europe, in all our countries, that we are ready and willing to make the necessary funding available. At the same time, we are ready and able to ensure that the resulting burdens are shared out fairly and in a spirit of solidarity. Solidarity means not just joining together in sharing out resources; it also means making sure that individuals are not overburdened while others stand aside and bid them manage as best they can. We want to ensure together that Europe changes for the better.
Mr President, Rainer Böge’s report before us concerns the future financing of the EU. I wish to say a special thank you to him for his exceptional expertise and hard work. At the same time I wish to thank all the committee members for their constructive cooperation.
The financial frameworks create a basis for the EU’s future policy areas. Particular areas of focus this time are regional, structural and cohesion policy and improved levels of employment and competitiveness. The intention is to increase structural policy financing and rural development funds, to guarantee that there is balanced development. The needs of the new Member States are understood and accepted, but the report quite rightly points out that the more susceptible regions of the old Member States should not be made to pay for the new cohesion policy.
To improve employment levels and boost economic growth, the purpose within the financial frameworks is to invest particularly in research and development, and education and training. This money would be increased to three times the sum in seven years. The priority is absolutely the right one. Economising on these is economising on our own future, and this I wish to warn others against, especially the country holding the presidency.
The aim is to use additional funds to strengthen the European dimension in research and development. I would like to make a strong appeal to the Member States to lose no time in adopting the new financial perspective and the interinstitutional Agreement as proposed by Parliament.
Mr President, I want to concentrate on regional policy, which is a particular concern of mine. I would like to reiterate that one of the great advances achieved by this report consists in the 0.41% allocation to something that is visible in even the smallest European village and makes Europe visible to those who live there.
The European Union’s instrument of solidarity is economic and social cohesion. As we know, the Council is at present proposing a mere 0.37% as a basis for negotiation. I, for one, am prepared to go along with a 4% per Member State limit and with the retention – contrary to what was contained in the original draft – of the N+2 rule for the Cohesion Fund.
I wish again to stress that I do not endorse our group’s proposal, as I do not believe that we need to impose an five-year limit, which is, in terms of regional policy, unacceptable under the present difficult conditions.
The European Union does not have at its disposal the ideal mechanisms for either generating or allocating resources. Nor has it adopted a 10- to 20-year perspective on specific economic and other policies. One has only to remember the long-term lack of effective supervision of agriculture.
Despite the huge efforts it made, which I appreciate, the temporary committee could not, at this stage, have achieved any more than it did, Mr Böge, and there is a chance that Parliament will vote in favour of this compromise. Whereas Parliament considers that resources should be set at 1.08% of gross national product, the Council considers, in contrast, that the figure should be between 1.03% and 1.05% of gross domestic product.
This shows that the future will be less about indices than about the correct mechanisms for distributing resources, and many pitfalls still lie in wait on the path to final agreement in the area of the financial perspective.
Mr President, Madam Vice-President, ladies and gentlemen, I will put aside the thoughts I had gathered for today in order to consider a number of interventions and again explore what they are about.
The Commission has come up with a proposal, and Parliament – by means of the Böge report and of tomorrow’s decision – has shown itself capable of acting and negotiating. At present, the Council – lacking any agreement whatever on a basis for negotiation – is capable of doing neither of those things.
Our proposal is a compromise. I call upon the Heads of State or Government, along with their ministers of finance, to read it through for themselves and to see whether it might make it possible to broker an agreement in the Council without our weakening the European Union. I am addressing the Members of the Council when I say that the proposal they have already put on the table amounts to 40% less for the EU’s competitiveness, 10% less for cohesion and growth and employment, 6% less for rural development and agriculture, 50% less for internal policies and 40% less for the European Union’s role as a global partner. You may thereby get agreement in the Council, but you will not get any agreement from us, not least for the second reason, which is that you are making cuts across the board. If we stick to the status quo, without setting any new priorities, we will need EUR 890 billion. Your proposal envisages EUR 871 billion. If we do not come to an agreement, we will have EUR 931 billion. Your Budget is tighter than the one we have already and more limited than a lack of agreement would make it, and that is why you have to understand that our offer is made with negotiations in mind. If the figure goes below EUR 931 billion, there will not be any!
Mr President, I would like to acknowledge Mr Böge’s determination to carry out this exercise in financial engineering and balancing on the first occasion in the history of the financial perspectives that the European Parliament has voluntarily set its direct ambitions even lower than the Commission’s proposal, which was already minimal. Only the opportunity to facilitate a quick, balanced and fair agreement, which clears up any doubts and anxieties at this time, could justify this. That is how we wish to interpret the Commission's conciliatory words and we would urge the Presidency-in-Office of the Council to do so.
Nevertheless, I am not pleased that Parliament should be demonstrating a minimalist tendency which began with the last Agenda 2000 and which has not helped to increase confidence amongst the European citizens. I am referring to the risk of the budget returning to a renationalising tendency and of basing the Union’s objectives upon insufficient resources. We regret the pressure represented by the initial proposal of six Member States, some of which were perfectly understandable given the current situation, but others are guilty of not sufficiently explaining the added value of each euro spent and the high economic and commercial return resulting from the Union's development.
We regret that the 1% has replaced the ideas by percentage, but, on the other hand, it has also relaunched the debate on the urgency of fundamentally reviewing the system of own resources. What we do not agree with is the fact that the rapporteur applies it exclusively to the funding of the CAP, which is still trying to digest the last Brussels reform; let us not throw our farmers out with the bathwater.
We welcome the effort to maintain the share for the cohesion policy, and also the strengthening of the Union's social policies, growth and employment policies and also justice and foreign policies. We would call on the rapporteur to extend the logical phasing out mechanism, which already acknowledges the regions affected by the amplifying effect of enlargement, and to apply it to the Cohesion Fund. The European Parliament defended it in Agenda 2000 and we do not understand why, when the Presidency-in-Office of the Council is applying it, Parliament is not now doing so.
We also call on the rapporteur to accept Amendment 1, which combats the discrimination that would result from applying the competition and excellence policy in an exclusive manner.
The report presented to the Parliament by Mr Böge is an excellent example of the common work of an enlarged [European Union] of 25 Member States. I do regret that we take no pleasure in that. Finding a decision concerning the Community funds that would be acceptable and apprehensible for all was a very complicated task; however, this successful decision proves that the enlarged European Union is viable and has a long-term vision of economic development. Naturally, we could have come to that decision sooner and better had there been no attempts to oppose national and co-European interests, had there been no deviations in the technical particulars. At times I got the impression that we had convened as a group of accountants instead of society’s leaders. We have to understand that we need to develop a common European vision prior to commencing any financial planning, and this common European vision is being missed by both the citizens and the representatives of the society. Therefore, any discussions about financial plans, annual plans that will specify this perspective, should commence with a discussion about that economic vision, which we all have to develop; only thereafter should we define the spheres, the type of financing and the means required. That is what I miss in the work of the European Commission, and I do regret that today’s speech by the Commission President has been a complaint of a very tired person to Parliament about the problems of negotiations.
Mr President, I fear that this very important debate on the Financial Perspective will breed frustration, because the Council is proposing something of a shoestring budget which does not match Europe’s ambitions. Nevertheless, my thanks go to the rapporteur, Mr Böge, whose task was a difficult one and who managed to accommodate Members’ demands.
To come to the Financial Perspective, it continues to give a great deal of cause for concern and is unacceptable in some points. Following the events of these past few weeks, there is a need to be able to respond to public expectations and not to let a chasm open up between political promises and the action that would serve to achieve the objectives of competitiveness, full employment, research and training and, above all, solidarity. Yes, we are in favour of cohesion policy, provided it does not rule out support to the regions of the old 15-member Union that remain disadvantaged.
Allow me to explain my concern with regard to the Council. The Member States must not be timid about Europe. What can I say about the proposals regarding the common agricultural policy, the CAP, which is poised to become a national agricultural policy or NAP, an appropriate name, with the Council closing its eyes to the needs of farmers as renationalisation looms and a political symbol of Europe is set to disappear? The same concern surrounds regional policy, which our regions need so much, and our major trans-European projects. We shall also be very vigilant with regard to the funding of Natura 2000.
If we are to finance our priorities, there will surely be a need to review the rules governing the calculation of the Union’s resources and to renegotiate the benefits granted during the last century, particularly the British rebate. Mr Barroso has told us that he can count on the European Parliament. Together, we shall perhaps succeed in persuading the Council that it really must make an effort to ensure that the EU budget is not the shoestring budget I dread.
As a member delegated by one of the new Member States onto the temporary committee dealing with the financial perspectives of the enlarged European Union, I would first of all like to emphasise how much it means to us that the European Parliament’s position on this issue, so vital in terms of the new Member States’ process of catching up with the European Union, is no longer being formulated without our involvement, but with our concrete and substantive collaboration. This was the first time we have been able to participate in the committee debate, which proved to be remarkably informative, thought-provoking and, although not entirely free from tensions, certainly pointed the way forward and I congratulate Mr Reimer Böge on his chairmanship of this debate and on the balanced outcome that was achieved.
We are also aware that our participation not only creates opportunities, but brings with it responsibility too. Because of this sense of responsibility, we tried to avoid pushing too hard on issues that cannot realistically be dealt with, given the current situation of the Union, although they are important in terms of our catching up and thus for the progress of the European Union as a whole. Instead, we concentrated on those details, and in some cases matters of a technical nature, that are vitally important for our catching up process in practical terms, but also in terms of their theoretical and political significance. Thus, we think the most important thing at present is to ensure that the structural funds and cohesion funds aimed at promoting catching up are made available to us at an appropriate level, without any tightening of the technical regulations that might cause transitional difficulties for new Member States.
We welcome the Böge report’s affirmation that 0.41% of the Union’s GNI should be allocated for this purpose, with new Member States being able to use this up to a level representing 4% of their gross national income and that the N+2 rule should not be applied to the cohesion funds. In our judgment, this means that even though the new EU budget is of necessity tighter, it will still provide appropriate assistance to foster the catch-up of the new Member States. This, in addition to demonstrating solidarity, will also help to enhance Europe’s competitiveness, boost growth and create jobs.
Mr President, my government says that the British budget rebate is defensible, and it is! On the same basis, net contributors like Germany, Sweden and the Netherlands, should also have a rebate. But over the next few years the British rebate will increase markedly in size and the poorest Member States will have to contribute towards it. That is not defensible.
My government says that the rebate is non-negotiable. This is nonsense. The European Union is a giant machine for negotiating agreements between 25 countries and everything relevant should be considered negotiable if positive benefits can be secured in return.
The rebate was introduced because of imbalances in the workings of the common agricultural policy. The price that Britain should demand for negotiating the rebate is the reopening of the agreement on agricultural spending, an agreement to which it acquiesced.
We should support rural development; we should compensate farmers to ensure that environmental concerns are addressed. However, we should no more subsidise the very existence of farms than we should subsidise factories, quarries or coal mines. The CAP discriminates against farmers in developing nations and penalises our own consumers. A phased but significant programme of cuts in Pillar 1 expenditure should be introduced. That is the price Britain should demand. But to continue arguing that the rebate is simply non-negotiable is neither good for Europe nor best for Britain.
– Mr President, although I congratulate Mr Böge on the work he has done, I should like to add my voice to the voices of all my fellow Members who expressed the wish for decisions on the financial perspectives to be taken now because, apart from anything else, the impression should not be given that the institutional crisis in the European Union is deepening. However, they must not, of course, be taken at the cost of the prospects of the European Union itself. The decisions need to be taken at a satisfactory level for all the Member States. In saying this, I cannot but add that I am sorry that the proposals by the Luxembourg Presidency operate, unfortunately, to a very large degree to the detriment of cohesion policies with the proposed reduction from 0.41% of Community GDP to 0.37%. In all events, I should like to say that it is important that the Presidency at least try to limit the adverse repercussions of its proposals. How? Firstly, with compensation mechanisms for the countries and regions which are disproportionately affected by the mechanism for distributing appropriations proposed by the Commission. Secondly, by reallocating the appropriations lost due to the Ν+2 rule.
Similarly, I should like to say that we are, of course, opposed to the renationalisation and cofinancing of the common agricultural policy and, finally, to add, as there is talk on many sides of the savings which need to be made and of the fact that we cannot hand out additional appropriations, that the European Union budget corresponds in total to 2.5% of public spending in all the Member States. At some point, words and deeds with respect to the European Union will need to coincide.
Mr President, the Union should now demonstrate its ability to act by adopting an ambitious Financial Perspective. The fact is that the Presidency’s proposals, although they do break the 1% barrier, remain timid. That the Union should only be allowed to spend another EUR 40 billion in absolute terms over a seven-year period is disappointing.
Let us imagine for a moment that all of this money were to be invested in research. At the present time, the Americans spend one hundred billion euros more than Europeans on research every year. An amount of 40 billion, spread over seven years, would not even correspond to half of the present annual shortfall, although much of this gap will obviously have to be filled by the private sector.
Europe has run aground. The political gnomes who govern us are allowing demagogues from the extreme Right and Left, including National Socialists and other separatists, to demolish the European dream. Our Union needs more solidarity and therefore more of its own resources in order to overthrow the niggardly accounting system based on net balances and rebates.
I have proposed a European levy of one cent on every litre of petrol, diesel and kerosene sold in the Union. No consumer or economic operator would buckle under the weight of such a tax, which would net more than EUR 40 billion over seven years. Let us dare to break the mould of national self-interest; let us dare to adopt a more European approach. It is impossible to identify precisely where benefits accrue and costs are incurred within a single market. The countries with the most developed economies evidently benefit most from any additional common growth.
The Böge report is good not only because it is a splendid piece of work, but also because it lends itself to being used as a pillar for negotiations, while at the same time being a practicable compromise in itself. It enables the plans of the Union to be put into effect, but without placing an intolerable burden on the contributors. It boldly proposes new solutions for new situations. One such solution, that is often mentioned, is national top-ups, which, incidentally, has already been tried out on us, the new Member States. It is in the interests of Hungary and of all the cohesion countries, that 0.41% of EU income is channelled into supporting convergence. With this, we will be able to develop research and a knowledge-based society and promote road-network construction and job creation. All of this will help to breathe life into the Lisbon dream.
But will anything actually come of it at all? The question for the moment is not so much how to reach agreement on concrete figures with the Council, but whether there will be a Council position at all, in other words, whether the European Council will reach agreement with itself? If the Heads of Government spend their time next week merely bemoaning the outcome of the referenda on the Constitution and fail to decide on the basic principles of the financial framework aimed at serving the interests of the citizens of Europe, then, to the delight of the eurosceptics, the Union really will face a crisis. Reaching a common position geared towards the interests of the new Europe of 450 million citizens will be a good thing for every Member State. Aloofness and selfishness never lead anywhere. The solution is not to turn away from the Union, but to embrace Europe even more. Following the failure of the referenda, can we allow matters to be made worse by the failure of the financial plans for the period after 2007? Fellow Members of this House, let us support the Böge report, let there be at least one piece of solid ground in this situation in which collapse seems imminent and let the citizens of Europe see which institution represents their real interests.
Mr President, members of the Council and the Commission, ladies and gentlemen, the outcome of the referendum has had such a powerful impact on the political debate and on people’s psychology that some commentators have been forced to even wonder whether there is still a need for the European institutions now that the remarkable peace mission carried out by Europe is complete.
We are well aware that Europe is not only useful, but also necessary. In order for Europe to be useful, unified and competitive, however, and therefore perceived as necessary by the people, it must be able to develop its policies and be endowed with the resources to do so. Within this syllogism, which may seem obvious, lies the full significance of the battle that Parliament is waging on the financial perspectives. Therein lies the significance of everything that this House’s rapporteur, Reiner Böge, has been able to instil in a text that I consider satisfactory and pragmatic, without being defeatist.
Without doubt, the question that we are all asking is: ‘Will we succeed in reaching an agreement with the Council?’ A lot depends on the scale of our vote, ladies and gentlemen, and even more on the ability of Heads of Government to resist becoming overwhelmed by the logic of money and their devotion to their own national interests. This afternoon Mr Barroso delivered a clear and determined address, which we welcome. Mr Juncker should apply his remarkable negotiating skills to the pursuit of a dignified agreement and avoid being dragged into a never-ending bilateral mediation which, , risks unjustly and unjustifiably penalising certain parties. My fellow Members, I call on us to defend, with a broad-based and united vote, the right and duty of the Union to exist and to carry out its work.
Mr President, Mr Barroso, Members of the Council, ladies and gentlemen, I would first of all like to point out that one of the fundamental merits of the work of the rapporteur, Mr Böge, is that of regarding the process of European integration as an ongoing political dynamic, with high-profile objectives and ambitions. Confidence, prospects and momentum: these are what the public needs today in order to avoid falling victim to scepticism and resignation.
I would above all, therefore, like to give credit to Mr Böge for having, with great wisdom and balance, produced a sensitive report that required complex analysis and has resulted in effective political proposals. It is an even more worthy outcome considering the difficult climate, due particularly to narrow-minded, intransigent pressure groups, in which his work began and has continued up to now.
The resolution points out the priorities for the revival of Europe: the untouchable status of the cohesion policy, the importance of promoting the competitiveness and development of the Union, the need for an increasingly effective common policy in the area of justice and home affairs, the need to give impetus to external relations and to the dynamics of integration of the single market, in addition to enhancing the concept of flexibility in order to make the European financial framework agile and effective.
We cannot hide the fact, however, that from the way in which it is outlined in Mr Böge’s report, the European Parliament’s position differs significantly from the working document presented by the Luxembourg Presidency on 2 June. We fear that the European Council may approve a compromise with extremely disappointing political and financial content. In the knowledge that we will be faced with a compromise, which will be the outcome of painful mediation, we will never let our readiness to find balanced solutions dwindle. We will do everything possible to avert the possibility of an institutional battle. It must be clear, however, that the Council will not be able to call on our sense of responsibility, in order to involve the European Parliament in an exercise that has the effect of killing off the integration process.
Mr President, the EU has just celebrated the 60th anniversary of a shared peace at a time when two of the founding countries have just expressed their doubts at the ballot box. Faced with the social effects of globalisation, the moral crisis linked to unemployment and inequality is adding to the democratic crisis, not to mention the budgetary crisis. The final decision on the financial perspectives will be crucial to the credibility and legitimacy of the EU and of its institutions.
Two political events are much anticipated. The first is the success of enlargement. It is our duty to reach this stage, in the interests of equality between our countries and our citizens. The contribution recommended by our rapporteur for territorial and social cohesion is necessary, though not adequate: specifically, it lacks increased funding for transport networks. I also support the creation of the growth adjustment fund to help us achieve this objective.
The second event is the future: our old industrial continent is in the process of changing and we must level out the territorial, economic and cultural inequalities. It will only be possible to create new products and new services to combine productivity and solidarity if research and innovation are adequately funded. The doubling of the research budget and the objective of 3% of the EU’s GNI by 2010 absolutely must be respected. On these two political conditions, and on the assumption that our ambitions will be funded by their own new resources, I am supporting the reasonable choice of our rapporteur, so that our Parliament can exercise its full authority in the coming negotiations and bring the Council round to its way of thinking.
– Mr President, the EU’s identity is built on a sense of belonging that comes from a common desire to share.
Cohesion policy has been a very positive instrument and has had considerable success in fostering this sense of belonging. Consequently, the weakening of cohesion policy has led to financial difficulties or to some projects being postponed. Worse still, by moving in this direction, the Union’s sense of belonging will fade and weaken, and may suffer irreversible damage.
Reducing the financial resources of cohesion policy is tantamount to dealing a hammer blow to the European spirit. The winner is selfish interest and the loser is solidarity, and without the latter there cannot be a sense of belonging and a notion of a European entity.
On the subject of the cohesion policy, it would appear to make perfect sense to discuss an aspect that, being fresh in our minds, should help to formulate a cohesion policy that matches our new reality. This new element concerns the need to assess the impact, in the different areas of European territory, of the phenomenon of the invasion of Asian products. In discussions on the Financial Perspective in recent months, attempts have been made to discover who is and who is not a net contributor, by examining the budget with a fine-tooth comb. This kind of negotiation is unpleasant for all involved. I believe that the main reason why this happens is that the EU’s current funding model has been exhausted.
I therefore address my last words to the Council. I feel it is clear that the reform of EU financing cannot be put off, and failure to heed such advice is evidence of political blinkeredness.
I shall finish by congratulating Mr Böge on the excellent report that he has submitted to this House.
– Mr President, it is a matter of political credibility for the European Union, following enlargement, to safeguard the financial resources for the implementation of development, employment, regional convergence and social cohesion policies. This need appears to be all the more urgent following the recent results for the European Constitution in France and the Netherlands.
I truly wish to thank the rapporteur, Mr Böge, for his work, but I believe that it is disappointing for 1.07% in payment appropriations, compared with the 1.14% initially proposed by the European Commission, to be proposed as the position of the European Parliament. This limited financial framework lays down from the outset a European political programme of low expectations, which certainly does not respond to the new and major requirements of our times and of the peoples of Europe.
As for the specific issues, I do not believe that the philosophy of cofinancing the common agricultural policy is acceptable. Any such development would lead to farmers running at different speeds, to greater inequalities between the regions, and would have serious consequences on the financial aspect of the cohesion countries. Similarly, I agree with everyone who said that the adequacy of resources for the Structural Funds and for the Cohesion Fund needs to be safeguarded. Certainly the new countries need to be supported but, at the same time, the regions in the old cohesion countries, which are suffering the consequences of enlargement due to the statistical effect, must be given fundamental support.
If European integration is to reacquire momentum and win the trust of the citizens, it cannot be encaged in administrative and accounting perceptions. Unfortunately, the proposal by the Luxembourg Presidency moves in this restricted direction at a huge cost for the cohesion policies.
In the European Council next week, the Heads of State or Government will have to rise to the occasion and take bold decisions about European priority policies and the need to finance them.
Mr President, I think that, at a time when, following the referenda, Europe is indeed in crisis, it is essential that the institutions should prove that the European Union continues, and indeed, can continue, to function. This is where a decision about the multi-annual plan will be an important credibility test, and hence the great significance of us in this House being able to take a stand tomorrow, which we are in a position to do probably thanks to the remarkable work of our rapporteur, in respect of which we have given the necessary means to be able to realise the enlargement but also – and we owe this again to the rapporteur’s proposals – make the new policy in the Union possible. We hope that, under Luxembourg leadership and with the help of the Commission, the Council will then work out a proposal which forms a real basis of negotiation with Parliament in order to reach agreement. I would like to emphasise today that it is already apparent that, with a view to the future, it will be impossible to work with the EU’s means as they are defined today.
If we are to get the European Union to function properly, 1% is too little and so, in all likelihood, is 1.7%. The British rebate mortgages all of our own resources, but the fundamental decision must be that if the European Union cannot have its genuine own resources at its disposal, the EU will, sooner or later, run aground. The Union must be able to define its own policy with its genuine own means. Only then will we be able to realise our ambitions. Discussions on this at the next multi-annual plan must also form part of the agreement we will be concluding with the Council.
. Mr President, ladies and gentlemen, this morning the European Parliament will vote on its position regarding the forthcoming Financial Perspective for 2007–2013. This will be one of the most important and significant votes in this session of Parliament. The European Parliament has basically supported the European Commission’s proposal, but has changed the structure of the Financial Perspective a little. The European Development Fund has been removed from the framework of the Financial Perspective and a reserve of 24 billion euros has been created. As a result, the amount of expenditure proposed by the European Parliament is apparently smaller – 1.07% of European Union gross national income – but, if the European Development Fund and the reserve are included, we would be close to the European Commission’s proposal.
In the European Parliament’s proposal the main decrease in expenditure relates to sub-programme 1.a, ‘Competitiveness for growth and employment’, and also to administrative expenditure by the EU institutions, channelling extra resources towards the European Parliament’s traditional priorities. The European Parliament has acknowledged that the amount of expenditure allocated in the Commission’s proposal to sub-programme 1.b, ‘Cohesion for growth and employment’, is justified. The total amount of resources channelled into the EU funds is 0.41% of European Union GNI.
Not only is the amount of resources channelled into the EU funds important, but also the principles for the distribution of these resources. Various important questions are dealt with in the European Parliament’s position. The first relates to the Commission’s proposal to set a ceiling of 4% of a Member State’s GNI on the amount of resources which may be received from European Union funds. The European Parliament considers that the setting of a 4% ceiling is based on the experience of the past and that a flexible approach to the setting of ceilings is now needed. It should be remembered that a set of small and economically relatively less developed states have joined the EU. Secondly, the European Parliament considers that there should be a differentiation in the level of cofinancing from EU funds, depending on a Member State’s level of economic development. This means that a higher percentage of cofinancing from EU funds could be allocated to less developed EU Member States.
Mr President, ladies and gentlemen, the second-largest entry in the Financial Perspective is for expenditure on economic and social cohesion. Being concerned with regional policy, I am at one with the rapporteur – whom I congratulate on this excellent report – in believing that the EU’s ability to cope with the past and forthcoming enlargements and to reduce regional disparities is absolutely dependent on a strong and well-funded European regional policy being in place. On the other hand, though, EU structural policy must be equipped with sufficient resources to make it possible, in future, for adequate support to be offered to less developed regions and to those with particular socio-economic problems, including those in the old EU Member States.
While it is of course the Commission proposal that best complies with the guidelines for the EU’s regional policy in the forthcoming planning period, which aim at the reduction of disparities between one region and another, we regard Mr Böge’s proposal as an acceptable compromise in comparison with both it and the quite unacceptable demand made by the six net contributors. Under no circumstances must cuts in the Budget fall hardest upon regional policy. The allocation proposed in the Commission’s draft regulations for cohesion funds for the individual targets is acceptable only if there is an increase of 1.14% in total resources. If cuts are made along the lines envisaged by the Böge report or, indeed, the Council regulation, resources must be more concentrated on resolving the grave problems in the regions most deserving of support. There must be no across-the-board cuts, that is to say cuts made without affecting the relative allocations, for these would unilaterally impose burdens on the convergence regions in the EU’s old Member States.
Mr President, I would like, as others have done, to congratulate the rapporteur Mr Böge on his work. He has done an excellent job in very difficult circumstances. I would also like to align myself with Mr Wynn’s rather than Mr Davies’ remarks about the British rebate, hardly surprisingly. As one speaker has said, we are all equal but some are more equal than others. But the idea in paragraph 51, indent 5 might give a sensible idea of how to proceed, bringing in national parliaments to make our own resources system more transparent.
I wish to raise one specific point which is of great importance. The European Union is going through turbulent times. We have no idea what our policies are going to be by 2013. We have no idea now what our external policies will be, particularly in relation to enlargement. We need a pause for reflection on the length of our commitment to this financial perspective. It is best to go for a five-year period, which is the same as the mandates of the Commission and of the European Parliament, because looking too far in the future would be an abuse of the democratic process. Of course, legislative proposals can be for a longer period, but five years would allow us to sort out our policies on expenditure and own resources.
Of course we need to go for an agreement. I agree with Mr Dehaene that we should give the presidencies as much as encouragement as possible to find one. But this Parliament should not sign up to any agreement at all. As we heard very clearly from our rapporteur, we need one that will be in our interests and the interests of our electorate and that is what we hope will come out of the Council in a few days’ time.
I thank the rapporteur for his enormous hard work and, in particular, for supporting my amendment on the democracy programme, which now forms the last paragraph of the report. I commend it to the Council and the Commission.
Madam President, I too would like to congratulate our rapporteur, Mr Böge, because he has been able to send a crystal clear message to the Commission and the Council indicating what this Parliament wants.
How much money are we prepared to spend on the European project? What financial effort are we prepared to dedicate to the process of European integration at a time when Europe is facing difficulties, when it is at a crossroads?
The rapporteur proposes less than the Commission, but more than the Council has proposed this afternoon. The President-in-Office of the Council says that we must create balances. I would stress what Mr Elles has said: balances are required, but we should remind the Council that with less money we will not create more Europe, we will create less Europe at a time when we need to re-affirm this project.
The referenda that have been held in recent days, as many speakers have mentioned, have reminded us of the need to focus on the real needs of our citizens, and they want us to grow more quickly. In order to do that, we must create more jobs, we must be more productive, we must spend more money on investment, research and development. In short, we must implement the Lisbon reforms. And in order to do that, we need money.
Our citizens have also reminded us that they believe in a social model in which both cohesion and the efficiency of the market are priorities. Without a policy of correcting territorial imbalances, the economic project represented by the European Union could probably survive. What would not survive would be the political project that is at stake here.
We must convince our citizens that together we can deal with our future challenges: the challenges of globalisation, of competition from emerging countries, of relocation of companies and the ageing of the population. And in order to do that we need more money.
As an additional and final point, I would like to express my strong opposition to the beginning of co-funding of the agricultural policy, since that will also mean breaking the social cohesion rules on which the model we believe in has been based.
Madam President, what we are concerned with here is prioritising EU expenditure. It is necessary to be able not only to prioritise what is important but also to give lower priority to what is less important. In setting priorities, we must also be able to distinguish between the common, and most important, tasks of the EU and the important tasks of the Member States. We have not reached the point of doing that in this work on the financial perspectives.
If the Commission’s proposal had been implemented, it would have meant an increase of almost a third in the Swedish membership contribution. It would have reduced the scope for the investments in growth and new jobs that must be made in Sweden, and it would have created major budget problems.
If we want Europe to become the world’s most competitive knowledge-based economy, it does not make sense for us to give priority to the rich Member States’ contributions at the expense of developing a common infrastructure in our weakest regions. Not enough priority has yet been given to this area.
Nor is it sensible of us to give priority to marketing efforts in the developing countries on behalf of European agriculture, at the same time as reducing our most important investments in Europe’s knowledge and research community. If, in your negotiations, you – the Council and the Commission – do not manage to ensure that we are able to achieve the objective of devoting 3% of the European economy to aiding knowledge and research so that European research can take the lead in Europe’s knowledge-based society, then you will fail in setting one of the most important priorities needed by Europe.
The rapporteur has done a fantastic job, involving clear priorities. The Commission did not, and the Council now appears to be reducing the investment that should be made in research. I urge it not to do this. Europe needs aid for research.
Madam President, this is an important debate with major consequences for the future of the Union, and I also want to pay tribute to the rapporteur for the impressive way in which he has carried out what is undoubtedly a very onerous task in producing his report.
There are, however, one or two areas where I have difficulty with his conclusions. First of all, I think it obviously is crucial that EU spending be kept under tight control and that expenditure should be used as efficiently as possible. No national government, I would suggest, could contemplate some of the spending increases that have been suggested for the 2007-2013 period. Taxpayers across the EU have a right to expect politicians to spend wisely and given the recent referendum results, it is clear that many in Europe and not just in Britain share concerns that vast quantities of their money are being spent on major projects of which they do not seem to know enough.
In terms of the overall budget, I can support the current position of the British Government, as well as a number of other governments, and believe that it should be capped at 1% of the total national income of the Union.
On the question of the United Kingdom rebate, I believe that it is justified and certainly I am going to look carefully at the position taken up by our Prime Minister, Mr Blair, at the European Council next week. My one plea, without going back over old ground, is that I hope that the issue of the United Kingdom rebate does not find itself becoming part of a separate set of negotiations about the future of Europe following the results of the referenda in France and the Netherlands this week. It is a serious matter and it needs to be dealt with in a serious way and I am sure there are views on both sides on this, but to tie it into a general set of negotiations and discussions, when critical issues have to be decided for the future of our continent, would seem to me totally inappropriate.
.  Madam President, Mr Barroso, ladies and gentlemen, you have had a rich, constructive, but at times contradictory debate on an excellent report that will certainly help us to reach a compromise. However, as your debate – which was certainly not lacking in contradictions – has shown, the Presidency has to manage these contradictions, which sometimes become even greater when they are presented by the Heads of Government or by the ministers of the various governments. From the starting point of these contradictions, we must try to reach a balance between all these elements so that we can finally resolve the matter and reach a compromise.
You will therefore understand that this task is not a particularly easy one. Similarly, your rapporteur’s task was not an easy one at all. I note that, on certain points, it has been said that action must be taken on the UK’s rebate. The Presidency completely agrees with this; it has put forward proposals in this vein. Others say the opposite, and bring agricultural issues into the equation. Does this mean that we must reduce the EU’s agricultural policy, with all the consequences that would entail? Do we want the countryside of Europe to become a desert? That is a specific and precise question that needs to be answered. I think that, in any case, Europe needs to have priorities and must have a clearer idea of where it wants to go.
The Presidency, or rather Luxembourg, could have signed the Commission’s proposals very happily. It has problems, however, with the wording of these proposals. Having said that, I certainly do not dispute that they form a very solid base from which to prepare for the future of Europe. Unfortunately, on the basis of these proposals alone, we will not reach a compromise next week. We therefore need to look again for this compromise, to see how and to what extent we can reduce the figures proposed without, in future, depriving the Community budget of its impact, its influence and its ability to guide policy. Certain speakers say that we have cut 40% here, 30% there. Nevertheless, I myself have noted that there is real growth under all the headings. In some cases, this growth may be inadequate, but in others it is quite significant and takes account of the priorities that you as MEPs regard as particularly important.
I wonder where we would end up if there were no agreement, if we stuck with a sort of status quo? According to my information, we would probably end up with a budget or financial perspectives of about EUR 835 billion from 2006. The Presidency proposes more. It is more ambitious; it may not be ambitious enough, but it is more so than the Member States, or at least than a number of Member States are prepared to be.
I agree with the idea that Europe needs to find new momentum. We need to fight, first of all, against demagoguery, against those who claim that too much European money is being squandered. I think that we must not under any circumstances tolerate these claims, which damage not only the effectiveness of Europe, but also, ultimately, our entire project. I think that those debates must not take place; they must be thwarted.
Europe needs solidarity. I completely agree with the idea that it needs greater solidarity. The Europe of 25, the Europe of 27, but also the Europe of 15. But we must strike the right balance in this approach based on solidarity, and that is what we have tried to do; we need to distinguish between rich regions, poor regions in rich countries, and poor regions in poor countries, because they are not quite the same thing. That is why I think it is important to find the right balance that will enable everyone to find his or her way.
Europe must also spend its money more effectively. That is a message that we must convey. Perhaps we should define better the added value of European policies, work more to improve the quality of Community expenditure, concentrate our expenditure more, improve coordination between Community expenditure, European expenditure and national expenditure. All of this will certainly enable Lisbon to progress further. I would, in all sincerity, ask the following question: with regard, for example, to life-long learning, do we really need to pass funds via Brussels to support projects in our Member States? Would it not perhaps be preferable to create a framework, to set out rules and to improve cooperation in defining policies?
It is sometimes necessary to be selective, in order to focus our resources where they can really produce the best results. We all agree with the idea that we need to increase investment in research. We also know that the Community budget cannot, on its own, achieve the objectives we have set ourselves. We need better coordination between Community expenditure, national expenditure and contributions, private funding. I think that this may be a field in which the US could provide an example, if we observe how they succeed in managing their spending better, not only quantitatively, but maybe qualitatively too.
I cannot promise you that the Presidency will reach a compromise. I cannot guarantee that this compromise will be as ambitious as you would like. But I can say one thing: if we do not reach a compromise, the situation could not be worse. It will be worse in the sense that we will not be able to define programmes.
Thus, the whole of Europe, everyone who is waiting for something from Europe, everyone who is waiting for money to finance programmes that aim to improve competitivity and cohesion, will all be left hanging, and that is not something that will improve the image of Europe just at a time when it needs to be improved and to be strengthened in the eyes of our citizens.
.  Madam President, Mr Schmit, ladies and gentlemen, I have listened with great interest to your remarks and comments this afternoon. I am struck by how similar your priorities are to those of the Commission, in particular boosting economic growth, job creation, solidarity with the poorest people, those who most need true solidarity in our approach, and also meeting commitments we have made, in other words bringing our commitments, and our finances, into line with our political priorities.
In this debate, you have demonstrated the usefulness of the European budget; you have shown that, very often, spending at European level enables savings at national level and that there is an added value to such spending. Spending at European level very often makes it possible to realise projects that would not otherwise have been achieved. On these two points, the priorities and the usefulness of the budgetary instrument for our Europe, for Europe’s ambitions and for solidarity within Europe, there is therefore considerable convergence between the points of view of the Commission and of the European Parliament.
We have now reached – as we are all aware – a crucial moment, and I think that we could summarise the spirit of today’s debate by saying that we – or in any case most of us, I think – really do want an agreement, and we want a good agreement. We want an ambitious agreement, an ambition for Europe, a Europe that is not a Europe of rebates, and, at the same time, we want a Europe that shows solidarity. That is the conclusion that I, at least, take from this debate. To reach such an agreement, however, we must be prepared to make compromises and, on this subject, I would like to address the Presidency. I am well aware that the Presidency is making extraordinary efforts. I am constantly aware of it. I am in constant contact with the President of the Council, Mr Juncker, and I think that we need to express our gratitude to him, to the Luxembourg Government and to Luxembourg’s diplomats. It is true that the Presidency mainly works with the Member States, but I remember what Mr Schmit has just said. He said that he, personally, could certainly subscribe to the Commission’s initial proposal. I think the same thing with regard to the Böge report, which, I hope, will be voted for tomorrow. Pass your resolution!
I would now call on the Presidency to introduce into this crucial phase of negotiations the message that Parliament will send tomorrow. It is true that contradictions and different points of view have been expressed in this House, but I think that our vote tomorrow will nevertheless express Parliament’s will. As we all agreed during these negotiations, they are not limited to just the Member States – even though their role is decisive, the negotiations are taking place between the Council, Parliament and the Commission. As a result, what we now ask the Presidency – whilst congratulating it on its determination and whilst telling it that we want a compromise and that we are here to help it reach that compromise – is to reach a compromise that is closer to what Parliament will, I hope, vote for tomorrow, and also closer to the Commission’s proposal than to that from certain Member States, even though we recognise that they do have real difficulties that we must not underestimate.
That is my appeal. That is my appeal to the Presidency. It is also my appeal to all MEPs so that we can look forward to this final phase – I hope it is the final one – of negotiations in a spirit of compromise and so that the message that comes out of the next European Council is again a positive one. Once again, Europe will surprise its enemies by showing that, in difficult situations, and particularly in difficult situations, we are capable not only of finding a solution, but of finding a credible solution, in other words a solution that brings together our ambitions and the instruments that we give to the European institutions to achieve those ambitions.
.  Madam President, I would like to close this debate with two short remarks. There is one point on which I am in complete agreement with the Council Presidency, and that is that no headway will be made, either in the Council or in Parliament, if there are those who see their role as being to speak up for special interests, while others see themselves as responsible for brokering compromises. It is for that reason that what this House needs to do tomorrow is to set out a quite definite negotiating position, and to do so by as large a majority as possible.
One thing, though – and this I have to say to Mr Schmit – that one thing I too do not accept is the celebrated chaos theory, according to which all is lost if there is no mutual understanding. Following the vote in plenary tomorrow, we will need to employ the time left to us before the European Council meets in talks and negotiations. Whilst I recognise that the problem lies perhaps in the Council itself rather than in the Presidency, the Council must not get the idea that everything will be sorted out once it reaches a compromise. It is far more important that we should first define our negotiating position, that the Council should set out its position in relation to that, and that Parliament should eventually have to agree.
What matters, then, is that we use the next 10 days in working very hard to hammer out a workable compromise.
That concludes the debate.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is Question Time (B6-0246/2005), and we will be taking a number of questions to the Commission.
The debate on the use of official EU languages within the institutions has not yet produced a reply to the question of how to devise a new system for the use of official languages and how to define working languages and the way in which they should be used. This is needed in order to clarify the terms of the debate and to promote the linguistic, and thus cultural, heritage of the EU Member States.
Will the Commission say how it plans to deal with the question of official languages within the institutions and whether it intends to designate working languages (Council Regulation No 1/58 refers only to official languages (Article 1)), so as to ensure that the choice of one language over another is not left largely to the discretion of senior officials (see the answer to Question H-0159/05(1)) and thereby prevent unfair discrimination?
What proposals will it put forward in order to promote Italy's linguistic heritage following publication of the Eurydice report 'Key Data on Teaching Languages at School in Europe', bearing in mind that it funds the Eurydice network and that proposals are needed in response to the very worrying statistics on Italian language teaching in Europe contained in the report?
. In reply to the honourable Member, the Commission has already pointed out several times, and in particular in its reply to Oral Question H-0159/05 by the honourable Member, that, in accordance with Council Regulation No 1/58 (Article 1) –the first one in the history of EU secondary legislation – all official languages are at the same time working languages and can therefore be used on the same legal terms and on the same basis within the institutions. So it is not correct to say that the current working languages within the European institutions have been reduced to three, namely English, French and German.
As for internal procedures within the Commission, the documents submitted to it are drafted in these three languages at least. It is a rule that has purely internal effects and aims to guarantee that the Commission itself is in a position to understand documents of general interest. The Commission has found no evidence of any discrimination against other working languages as a result of this rule, which was drawn up on the instructions of both the current and former presidents of the Commission.
Moreover, it is normal that, for operational reasons, certain languages are used more than others by Commission staff in their daily business.
No senior management official has the power or the right to require his staff to use one working language rather than another. But sometimes it is the linguistic preferences or knowledge of Commissioners themselves which may require the use of a particular language.
It goes without saying that it is mandatory to maintain internal communication among the Commission departments and inside the other institutions. All these practices are followed with due respect for the equality of languages as official and working languages. The Commission reiterates that it has no intention whatsoever of introducing a specific system involving the privileged use of one or several languages in its services. On the other hand, if the work of its services goes beyond internal business and involves contacts with outsiders, the Commission is committed to making use of as many official languages as possible, taking into account the limitations on available translation resources under the guidelines set out in its Document 638/6.
Secondly, the Commission actively promotes multilingualism within the European Union, as indicated in its communication 'Promoting language learning and linguistic diversity: an Action Plan 2004-2006'. Under the Socrates and Leonardo da Vinci programmes, specific actions and other actions for student and teacher exchanges can be used for the promotion of Italian, as for all other Community languages. Thus, the Lingua Action under the Socrates Programme financed eight different projects to promote the Italian language between 2000 and 2004.
Madam President, ladies and gentlemen, two pieces of information have followed one after the other in recent months. The first concerned dropping the Italian language from Commission press conferences, which was followed by the publication of the Eurydice report – funded by the European Community – in which it emerged that Italian is one of the least studied languages in the world. These two facts would suggest, to a certain extent, that there is an intention to relegate the Italian language in importance.
I would like to discuss a number of points, Commissioner. The fact is, we believe that considering only three languages to be official EU languages is inadequate, partly because six languages are spoken by at least 9% of the European population. Commissioner, I call on you to examine the possibility of introducing at least six working languages, that is to say, the languages that are spoken by at least 9-10% of the European population, namely English, French, German, Spanish, Italian and Polish.
. In procedural terms, we use only some languages in the college, but at the official and working levels, all languages are equal. One of the changes or important phenomena, which one can see in the press conferences on Wednesdays, is that there is the possibility of using all the official languages. With this attitude and with the promotion of language learning, with multilingualism as a policy, not just an administrative part of our daily work, we will achieve significant progress and improvement, within the limits of our possibilities.
The situation for languages from the time of enlargement shows that the Union is functioning – it did not collapse. All languages can be used by communicators within the Union. Speaking as Commissioner for Education, I must say that all our mobility programmes, our activities in the field of education, culture and vocational training strongly promote a language component.
I am sure that, with that awareness and positive philosophy or policy we are on the right track.
Madam President, Commissioner, it strikes me that the problematic thing about the advertisements for jobs with the Commission is that they often specify a mother tongue. Surely, if we are to have equality of opportunity in Europe, the least we can do is to require a certain standard of competence in a language rather than use of it from the cradle. Consideration should be given to whether the present practice might be changed in future.
. I would like to support that idea. Next month we want to introduce the communication on the new language competence indicator, which is now an important part of the growing question of competence and recognition of qualifications.
We have agreed with Member States to promote language learning as early as possible. In a broader context, the 1 + 2 formula is no longer a luxury, but a necessity for the younger generation and for all citizens, who need to learn not only their mother tongue, but also two other European languages, one of which should preferably be that of a neighbour.
That is the policy and basic philosophy supported by the Commission and, if this policy is promoted properly in Member States, multilingualism and language competence will increase markedly in the future European Union. I fully share the interest and support of the distinguished Member of Parliament.
To what extent would the Commission support the Republic of Cyprus' participation in the Partnership for Peace and its association with NATO with a view to furthering mutual interests within the framework of the common European foreign and defence policy?
. The European Union does not have competence in the issue covered in question 32, because it is purely and simply a bilateral issue between a Member State and a third party, namely NATO, which is an international organisation. It is not for the Commission to pass comment on this matter, which lies outside of its remit. That being said, the Commission hopes that both parties can reach a workable solution, which would undoubtedly contribute towards further increasing cooperation and strengthening relations between the EU and the North Atlantic Alliance.
– Mr President, I thank the Commissioner for his reply, which was clear; the point of my question was simply that the common European foreign and defence policy needs to be safeguarded to the maximum possible degree in the bio-strategic country of Cyprus and the reply was perfectly clear.
– Madam President, very briefly, the Commissioner's reply about this being nothing to do with the Commission is unsatisfactory. The European Commission approves the financing of the common European foreign and defence policy and participates in the work of shaping the European Union's foreign policy. Apart from this, we also need to say that my honourable friend's question touches on the foreign relations of the European Union and, as we all know, the dividing lines between classic foreign relations and classic foreign policy are not fixed either in the Treaty or when they are exercised.
Thank you very much for addressing further aspects of this issue. I am convinced that it has been going on for some time and that it is more likely to reach a successful conclusion. Given the situation over the last decade, developments are rather encouraging.
In the sphere of the second pillar, the European Commission really does not have direct power with regard to the Common Foreign and Security Policy, but supports the endeavours of Member States not only on joint policy but also on definitive common action with regard to relations with other organisations and with particular regard to security policies.
I am therefore convinced that, in the hands of the Member States supported by the Union as a whole or, as the case may be, the Commission, this topic can gradually be brought to a successful conclusion. At this time, it is not, however, within our powers to do more than the Commission is endeavouring to do.
What is the time-frame for the incorporation of biometric characteristics into visas, taking into account the time needed to develop and implement the biometric system?
What support will Member States receive for the development and implementation of their own systems, with a view to guaranteeing interoperability with the planned centralised system?
Looking ahead to the implementation of the new system, what progress have the Member States made with the introduction of biometric characteristics?
Does the Commission take the view that compliance with the relevant data protection laws can be guaranteed?
. The Commission’s proposal to amend Council Regulation 1683 provides common security standards for visas and the storage of two biometric identifiers on a storage medium with a sufficient capacity. However, tests have shown that technical problems occur when a chip is introduced in each visa sticker. The Council has therefore decided to anticipate the storage of biometric identifiers in the central part of the visa information system and to consider, at a later stage, whether the additional storage of biometric identifiers and the visa sticker or an additional separate smart card would be necessary. The Council invited the Commission on 24 February 2005 to make every effort to enable the storage of biometric identifiers in the central part of the visa information system from 2006 onwards.
The decision on the additional storage of biometric identifiers on the visa sticker will largely depend on pilot testing, which is currently being carried out. The results of this project can be expected shortly.
In the meantime, the Commission is cooperating closely with the Member States which are responsible for the conversion of VIS into the national structure. The Commission is currently preparing, in close cooperation with Member States, an interface control document which ensures interoperability.
The call for tender which the Member States may publish for the national part of the VIS will be based to a large extent on this interface control document. The Commission is confident that all Member States will be ready to connect their national systems to the central part of the VIS as explained until end 2006.
As far as consular posts are concerned a roll-out plan for the entire project development period becoming operational at the end of 2006 and further development between 2007-2013 should be prepared in cooperation with Member States.
Finally, the Commission considers that the Commission’s proposal to amend Council Regulation 1683 respects all data protection issues. In accordance with the data protection directive 95/46, the Article 29 working party has been consulted and had given its opinion on 11 August 2004. This opinion will of course be taken into full account in the further legislation process if the additional storage of biometric identifiers on the visa sticker or an additional, separate smart card is necessary.
As regards the access of law enforcement authorities to the VIS, the Commission’s services are working on the third pillar legislative proposal in the field of data protection.
Madam President, Commissioner, I recently visited the Australian Parliament, for access to which biometric data are already required, and these make it very likely that checks will be carried out efficiently. Do you think we could test these biometric data out in the European institutions in order to see whether such a system would actually be a practical proposition?
. Madam President, I am obviously unable to give you a tangible answer today. Without doubt, the two requirements that we have to take into consideration are, firstly, the reliability of the technical criteria that have been adopted by the Australian Parliament, and, secondly, interoperability and thus the ability to make these data actually function for a system that has to extend to the 25 Member States.
As I have already said, extremely complex technical trials are underway. We will of course take into consideration the experiences of other countries at technical level, but I obviously cannot anticipate a final solution today.
Commissioner, I recently had the opportunity to view the biometric system that has been introduced at Amsterdam airport to eliminate passport controls between Schengen and non-Schengen areas, which seem to me to work extremely well. Has the Commissioner had the chance to examine that system? If so, does he believe that it could be spread, on a voluntary basis at the moment, to a network of European airports?
. Madam President, as I have already said, we will of course also take into account trials already successfully completed in some European countries, particularly within airport systems. I am unable to tell you whether that particular system is considered, as one might say, exportable, that is, reproducible on a large scale for a European Union of 25. I can assure you that that system will also be taken into consideration in the pilot experiments that will be carried out at a technical level.
Madam President, I am obliged to the Commissioner. I am also rather curious in view of the efforts currently being made by the German Interior Minister to move the project forward as fast as possible.
Have the United States excluded the possibility of deferring the deadline once and for all?
. Madam President, if you mean to refer to the review of the so-called Passenger Name Record (PNR), we have put back by a few weeks the technical meeting between European and US officials, which will take place in July. We will obviously inform Parliament of developments, as I in any case promised.
Given the importance of the media in today's world and the belief that Public Service Broadcasting is worth protecting, can the Commission indicate how it sees the future of Public Service Broadcasting, the need for clear interpretation on how the licence fee is used by broadcasters and whether there is a commonality across Member States in their use of the licence fee as it relates to Public Service Broadcasting?
.  Madam President, the importance of public service broadcasting and the competence of the Member States to define, organise and provide funding mechanisms for this public service are guaranteed by Article 86(2) of the Treaty and by the Amsterdam protocol. As indicated in the Commission communication of 2001 on State aid, however, the role of private operators must not be neglected, as they contribute to ensuring pluralism, to enriching the political and cultural debate and to broadening the choice of programmes. We therefore very clearly recognise the dual system, which characterises the European audiovisual industry and which has a beneficial effect on the media as a whole.
With regard to the public sector at present, it is up to the Member States to organise the funding of this sector. This funding may come entirely from public funds, in whatever form, and, if appropriate, in the form of a licence fee, as in the example put forward by the honourable Member. This funding may also be mixed and consist partly of revenue from the sale of advertising space. There is no objection to the choice of one or other of these systems. However, the Commission must ensure that the rules of the Treaty are complied with, particularly those on State aid as interpreted in the communication of 2001.
Public funding must therefore only be used to achieve the public-service mission and must not exceed what is necessary in this regard: that is the rule of proportionality. Public-service missions must be defined clearly and precisely and there must be a separation of accounts when public-sector operators become involved in commercial activities: that is the rule of transparency. It is therefore not up to the Commission to lay down other rules that would limit the Member States’ room for manoeuvre in this eminently cultural field.
Thank you, Commissioner, for that response. I understand that the Irish Government has recently responded to a letter from the Commission requesting clarification on the role and financing of public service broadcasting in Ireland. Could you tell us what that response was and what was your initial reaction to the letter?
.  Madam President, I have not yet seen the letter from the Irish authorities. I assume that it relates to a normal request from the Commission regarding the completely acceptable State aid allocated to public sector broadcasting.
This State aid needs to be notified and there needs to be an exchange of questions and answers between the Commission and the Member State concerned. In the light of the responses given by the Member State, the Commission assesses whether the situation in the Member States complies with the Treaty, the Amsterdam protocol and the Commission communication of 2001. If it does, the green light is given; if it does not, there are discussions between the Member State and the Commission.
This is a normal procedure that occurs regularly. Usually, there are no problems and the Member States are given the green light fairly rapidly. Problems have arisen in some cases, in particular with the German authorities. With regard to public sector broadcasting, however, the exchange of information between the Member States and the Commission takes place without difficulty.
The disturbing trend towards media concentration at national level is resulting in monopolies and the dominance of certain television stations and their production companies. Given that the MEDIA programme also covers television stations and their production companies (which, it transpires, are neither independent nor small or medium-sized enterprises), will the Commission say to what extent this initiative compromises the fundamental principle of the MEDIA programme, which supports independent producers and SMEs? Will the Commission carry out an assessment of the programme's impact on SMEs, particularly on independent television production companies, and of the practical benefits of using a limited budget to finance the operations of television stations?
. The honourable Member has raised a number of questions regarding the funding of television channels and of independent production companies by the Media Programme. I would like to underline that the Media Plus Programme does not include television channels as direct beneficiaries under any of its schemes.
In the television sector, independent production companies, which are often SMEs, are supported in the production of audio-visual work for television. The aim is to encourage these companies to produce works – any works: fiction, documentaries, animated films – involving no fewer than two broadcasters, preferably more. So it is really the European added value which is at stake. They also have to belong to different language zones, so it is multilingualism which is at stake – a question that was raised before.
The Media programmes recognise the precarious existence of independent production companies in a fragmented European market, companies whose economic livelihood often depends on a single project; and a number of the mechanisms therefore target these important creative activities.
The television distribution funding mechanism was one of the Media Plus Programme actions which was examined in the mid-term evaluation which took place last year. This evaluation confirmed the key role played by the various actions for independent producers, as well as that of measures such as eye-to-eye audio-visual and the development action encompassing new talent, single projects and State funding.
Finally, the second interim evaluation, as requested by the European Parliament in the context of the prolongation of the Media programmes, will be launched very shortly, and will be submitted to Parliament.
– Madam President, Commissioner, thank you for your reply which, I admit, was comprehensive and covered many issues. I was commenting basically on the monopoly of numerous means of communication, but I shall move on. In order for independent producers to be in a position to retain their producer's rights and in order to be able to secure more easily for them the safeguarding of intellectual property rights and thereby strengthen the possibility of attracting investment from private investors, do you agree that the Commission and the Council should take the relevant steps? As far as I know, no such thing has happened to date and Community directives offer no such guarantee. Do you at least have some sort of plan in this direction?
.  The honourable Member has raised the issue of independent producers. It is clear that, in the framework of audiovisual media productions, we need these independent producers. They are the ones who create the most important audiovisual works, and they do so as part of the cultural and linguistic diversity that forms the true wealth of our continent. That is why the conditions for access to subsidies under the MEDIA programme are very clear: it is only open to independent producers. Subsidiaries of television stations, for example, cannot receive subsidies.
I would like to say that MEDIA+ defines very clear obligations, to return to the producers. After seven years at the very most, all the systems will be reviewed so that we can provide even better support to independent producers. Therefore, thanks to the revision of MEDIA, we are going to strengthen measures that aim to support this very important dimension of the European cultural industry.
Towards the end of 2005, the Commission will probably submit a proposal for a new directive on television broadcasting, which will deal, inter alia, with the public service aspect. Public service radio and television are of great importance for democratic, social and cultural needs in society. To enable the public service media to cater for these needs, it is necessary to make it clear in EU legislation that they can use all new techniques and types of media, such as Internet services and WAP services, without contravening internal market rules.
Does the Commission agree with this view of the right of public service broadcasters to use all new techniques and new types of media? In proposing a new directive, does the Commission intend legislation to be adopted relating only to audiovisual content and not to media types or techniques?
.  Last week, the Commission presented its communication ‘i2010: a European Information Society for growth and employment’. In this communication, the Commission states that, by the end of 2005, it will propose a revision of the ‘Television Without Frontiers’ directive to modernise the rules on audiovisual media services, and that is what the honourable Member is referring to.
Thanks to the minimal coordination provisions it contains, this text strengthens the competitiveness of the European audiovisual media industry. Nevertheless, the directive contains no specific rights or obligations for public service broadcasters and there are no plans, at least for the moment, to introduce, as part of the revision process, measures dealing with the use of communication methods and technology by public service broadcasters.
As in the case of the question that I have just answered, I would remind you that it is very important for Member States to be responsible for defining the purpose of their public services and to determine how those services have to be funded so that they can fulfil their mission, as this field still comes under the subsidiarity principle in accordance with the Commission communication of 2001 on State aid and with the rules of the Treaty, including the Amsterdam protocol. However, we also state in that communication – this is also an important point – that the public service may include services that are not programmes in the traditional sense of the word: for example, online information services, insofar, of course, as these services aim to meet the same democratic, social and cultural needs as programmes as such.
Madam President, I would thank Commissioner Reding for her answer. I really do not know, however, whether I should feel reassured or disturbed. There is a conflict here between the rules governing the internal market and public service’s ability to function.
I really want to call upon the Commission to state more clearly than it did just now that public service really is fully able to shape its own activities without this being regarded as restricting the internal market. It is extremely important that the Commission take the opportunity to be clear on this issue to the outside world too. There is great anxiety because our people are very much in favour of public service. Nowadays especially, it is very important to show that we do not believe that the market should take over everything, but that culture and public service should be allowed to continue to play their role.
.  Madam President, I can only repeat what I have already stressed: the Commission is the guardian of the Treaties. Consequently, it has used the articles of the Treaties and the Amsterdam protocol as a basis to authorise exceptions with regard to State aid for public service broadcasting. It is therefore the Member States that define, firstly, the purpose and obligations of their public services and, secondly, the way in which these obligations are funded, by licence fees or by advertising. The Commission simply checks whether what the Member States have laid down is carried out in practice.
In 2001, Commissioner Monti and I therefore published - with the aim of answering any questions that could be raised regarding the interpretation of these articles of the Treaty and of the Amsterdam protocol - a communication, which the European Parliament knows well, specifying all these rules. I can therefore reassure the honourable Member, because both the Commission and Parliament are committed to the dual system and the public broadcasters are absolutely protected, both by the Treaties and by the rules based on them.
Annex I to the Luxembourg Presidency's conclusions of 22-23 March 2005 sets out the European Youth Pact which proposes three lines of action.
Will the Commission make specific proposals and a preliminary assessment thereof in order to achieve the objectives of the Youth Pact, taking into account the need for solidarity between the generations?
. The March 2005 European Council, in adopting the European Pact for Youth, stressed that integrating young people into society and working life and making better use of their potential is essential for growth in Europe. The pact aims to improve the education, training, mobility, vocational integration and social inclusion of young Europeans, whilst facilitating the reconciliation of family life and working life.
The Commission has responded to the pact without delay. It has analysed the possibilities that the pact offers and has made proposals for action. We adopted a communication on 30 May this year, which has been transmitted to Parliament.
At national level the pact, which is an integral part of the Lisbon Partnership for Growth and Jobs, will be implemented through the integrated guidelines proposed by the Commission and to be adopted by the Council in June. The guidelines call, , for action to reduce youth unemployment and to increase access to education and training. The communication outlines how Member States can implement the pact when preparing their national Lisbon reform programmes with reference to the guidelines.
The communication draws attention to the demographic changes facing Europe. It emphasises the need to foster societies that are child- and youth-friendly and the need for solidarity in creating an inclusive Europe, building on solidarity between the generations. It indicates that Member States should follow the integrated guidelines in taking action for achieving a better family and work balance, for example providing facilities for childcare and care for other dependants as part of tackling demographic ageing and a low birth rate.
The communication identifies actions at European level to support the pact: the use of the Social Inclusion Strategy to improve the situation of vulnerable young people; European Social Fund support for projects targeting young people in areas of employment, training and social inclusion; the development of a specific tool for recognition of youth work with a view to including a ‘Youthpass’ in Europass next year; and proposals for a European qualifications framework, hopefully also next year.
As stressed by the European Council, the success of the pact depends on the involvement of all actors, especially youth organisations. The communication invites Member States to consult young people in developing measures for the pact and following it up. It announces the consultation that the Commission will undertake on youth policy, culminating in the Youth at the end of December 2005, to involve Members of the European Parliament and the Parliament itself, as well as young people, Commissioners and other policy makers.
– I thank the Commissioner for his reply, which was complete and very informative. My only question as regards the long list which he gave, which satisfied me completely because it really did cover all the issues, is how all the Commission's plans are to be financed.
. That is a very reasonable supplementary question. I had a very special occasion, the day immediately after the approval date. The following day we held the first online press conference with youth in Brussels, but also in Member States. It was well organised and it is also a contribution to better communication, and to the engagement of young people as we call for future EU policies.
Part of the answer on support is that we would like to use many opportunities in different strands or areas of EU policies – in social policy or strategy, in rural development, in research and of course in education programmes and training and mobility. There is a list of programmes which are connected and there should be an even more coherent way of supporting action vis-à-vis youth, with youth, and for youth.
We also have a special programme for youth and I hope it will be further strengthened for the next seven years. Again it is about the financial perspective. So the most important thing, I would say, is the financially unmeasurable part, which means a more coherent, more supported approach towards youth as a part of Lisbon, as a part of integrated guidelines in all the different areas, supported also by financial resources.
If the attitude of Parliament is the same in this direction - and I would also like to welcome the last report by Mr Böge, which will be voted on tomorrow, the report on the financial perspective - that is a signal in the right direction as regards your question, Mrs Panayotopoulos-Cassiotou.
What role does Commission support for cultural measures play in the context of cross-border cooperation, for example between Bavaria and the Czech Republic or between Austria and Slovakia? What specific measures does the Commission plan to take to protect the shared cultural heritage in border areas?
. Article 151 of the European Community Treaty, which is the base for our cultural cooperation, states that the Community should encourage cultural cooperation between Member States, including in the area of safeguarding cultural heritage and, if necessary, by supporting and supplementing their action in a certain number of areas.
This objective is pursued by the Culture 2000 Framework Programme in support of cultural cooperation in Europe. Implemented in order to encourage artistic and cultural cooperation in Europe and to drive forward the creation of a common cultural area, the Culture 2000 programme supports projects jointly produced and financed by at least three operators from at least three countries taking part in the programme. However, this programme is not specifically aimed at developing cross-border cultural cooperation.
Secondly, while the programme does not establish specific measures for the conservation of the common cultural heritage of border regions, it nevertheless contributes to disseminating know-how and promoting good practices in the field of conservation and preservation of this common cultural heritage. Moreover, the European Union also actively supports the conservation of Europe’s cultural heritage through the structural funds and the Sixth Framework Programme for Research and Technical Development.
Thirdly, in the Interreg IIIA programmes, including those mentioned by Mr Posselt, culture is mainly promoted by supporting networks for creating or intensifying cross-border cultural contacts. Under the entrepreneurship measures, many programmes also cover the promotion of cultural tourism. According to the guidance given in the Commission Communication of 28 April 2000, renovation and development of historic urban centres using a joint cross-border strategy, can also be promoted. This strategy, of course, excludes housing.
Mr President, there are two things I would like to mention, one of them being the reference to historic urban centres. That was very interesting, and I also wish to thank the Commissioner for the excellent reply.
There is in the Czech Republic a castle, now wholly dilapidated, which was the childhood home of the originator of the European ideal, Richard Coudenhove-Kalergi, and in it a European centre for meetings and activities is to be set up. This could be an important project. Secondly, it is my belief that a great congress or conference should be mounted to serve as a sort of fair or contacts forum for all those engaged in cross-border work. A very large number of initiatives are underway in this field, all of them unaware of each other’s existence. One possible venue for this might be the capital of your own country, Commissioner, the only capital city to be situated on a border. I therefore propose that a meeting of these cross-border initiatives be organised in Bratislava, the former Pressburg.
After enlargement, there are many more opportunities to show that this new enlarged Community has much in common in terms of history and culture. In future, by promoting specific actions, cooperation on all levels and building networks, I am sure that Central Europe will be discovered anew after enlargement, because it has a much potential to offer people to feel like members of one broader European family. Thank you for the idea and for all you are doing in this area of promoting cross-border cooperation and togetherness.
Questions 39 to 44 will be answered in writing.
During a debate on 25 January 2005, Prof. Sir Chris Llewellyn Smith, Chairman of the Consultative Committee for the Fusion Programme, said that nuclear fusion could be generating power commercially in 40 years' time, provided that a heavily subsidised programme was adopted. The 7th Framework Programme allocates more funding to nuclear energy (fission and fusion) than to renewable energy. Yet the European Council considers that by 2020 greenhouse gas emissions must fall by 15-20% in relation to the 1990 level. Moreover, the Commission predicts a worldwide rise in employment in the renewable energy sector, which should be providing several million jobs by 2020.
Is it desirable, as part of climate and employment policy, to change the emphasis of the research and development budgets from nuclear energy towards renewable energy, and does the Commission have specific plans for this?
. The EU leads the world in the fight against climate change. It has taken a leading role in the implementation of the Kyoto agreement and is equally instrumental in addressing the global debate on post-2012. However, it must be stressed that the EU cannot solve the world’s energy and climate problems alone, a fact recognised in the conclusions of the Council of 22-23 March, also referred to by the honourable Member, which set out the objectives for all the developed countries and not just the EU.
The objective of reducing greenhouse emissions must be set in the context of sharply increasing global energy demand, which is predicted to rise by 60% by 2030, and increasing concerns over energy dependency in the geopolitically unstable regions of the world.
European energy research thus has to face the threefold challenge of ensuring security of energy supply over the short, medium and long term, enhancing competitiveness and winning the battle against climate change. No single technology can provide the solution; a broad technology portfolio approach is required, embracing actions with a relatively short term perspective and others with a much longer term view.
To achieve the goal of a more sustainable energy system, energy research has to strike a balance between increasing the efficiency, affordability, acceptability and security of existing technologies and sources of energy, whilst simultaneously aiming at a longer-term paradigm shift in the way Europe generates and consumes energy. In this equation, nuclear technologies will continue to play a role, along with the increased uptake of renewable energy sources and other clean energy technologies such as hydrogen and fuel cells and CO2 capture and storage.
Nuclear fusion currently contributes 16% of the EU's energy supply and is, along with renewables, a major source of carbon-free electricity. Moreover, key objectives of the Community research programme on fusion concern the safe management of nuclear waste, the operational safety of nuclear installations and radiation protection, which covers a wider field than energy, such as medical uses.
Fusion has the potential to make a major contribution to the realisation of the sustainable and secure energy supply for the EU within a few decades. Recent technical studies suggest that an adequately funded fast-track fusion development programme, including ITER, could lead to the operation, within thirty years, of a demonstration fusion power plant through which the commercial viability of fusion energy could be established.
In view of the scale and technical challenge of this technology, it can only be pursued at Community level, and indeed, for a major initiative such as ITER, at global level. It is recalled that in the conclusions of the March meeting, the European Council also invited the Commission to forge ahead with ITER, to start its construction before the end of 2005. However, it is clear that the Commission's proposal for the Seventh Framework Programme also puts strong emphasis on non-nuclear energy in general, with a significantly increased the budget compared to the Sixth Framework Programme and an emphasis on renewable energy sources in particular.
Generally, the share of Euratom in the total Framework Programme drops from 7.5 % in the Sixth Framework Programme to 5.9% in the Seventh Framework Programme. The renewables are recognised as being key technologies for Europe in that they are indigenous sources of energy and can be adapted to different regional conditions.
Renewable energy sources for electricity generation, fuel production and for heating and cooling are all given a high profile in the Commission's proposal for the Seventh Framework Programme, within the broader portfolio approach mentioned earlier. As a comparison, the overall level of funding for non-nuclear research is more than four times as much as for fusion.
The potential for job creation in the renewable energy sector must be fully exploited, not only through increased research and development, but also through the adoption of policy measures at European and national levels, to facilitate their penetration into the market. Currently more than 100 000 jobs have been created in Europe in the wind and solar photovoltaic sectors alone. This is a good illustration of the growth potential that can be harnessed through the combination of Community research effort and policy measures, such as feed-in tariff schemes and green certificates. The Commission will therefore continue to provide a substantial level of support to the research and deployment efforts of renewable based energy systems. It fully expects that they will secure a larger share of the energy mix through the resulting improved technological solutions.
Madam President, I am grateful to the Commissioner for his response, and I am delighted with his all-out support for renewable sources of energy. I think this marks an important U-turn. While I think that the European Union has for far too long opted one-sidedly for nuclear energy and, above all, for nuclear fission, I am not certain whether I heard the Commissioner correctly when he said that 16% of our electricity supply would, in future, be derived from nuclear fusion. This is how this figure came through in translation, and I am really amazed by it. I should like to have this clarified. What are the prospects for nuclear fusion and what is the timeframe involved?
. The reference to 16% was in the context that nuclear fusion currently contributes 16% of the European Union’s energy supply. We believe that when we talk about the future, we have to talk about three major principles. Sustainability and ensuring that we do all in our power to be environmentally friendly should be part of our philosophy. That philosophy underlines all our research programmes in the fields of environment, energy supplies and transport. We believe that should be our guiding principle.
Is the Commission aware of the need for more research into deafness and hearing impairment in children, in terms of both the numbers affected and the treatments and care available and the effectiveness of diagnosis at birth or early infancy? Will the Commission include this issue in the 7th Framework Programme?
Madam President, on a point of order: since I am in the House and the Commissioner has taken such a long time over his replies, would it not be possible, as a courtesy, to allow two more questions? Very few questions have been answered.
Firstly, Mr Mitchell, I did not give you the floor; secondly, I had already indicated that we were running late, and thirdly, I would suggest that we should all spare a thought for our friends in the interpreters’ cabins, who have now worked long in excess of their usual hours. That leaves me with no other option but to move to our last question, which is Question 46.
. The question on deafness and hearing impairment is extremely important. According to the Eurostat publication, ‘Key data on health 2002’, it is true that at present there are no data on the prevalence of deafness, hearing impairment, nor on tinnitus in the European Union. However, the Commission agrees that it would be important, as a measurement of a significant aspect of health status, to have comparable and accurate data on such impairments. It would also be useful to evaluate screening, care and treatment available and to develop preventive strategies.
In terms of research, the Commission has given the issue a great deal of attention both in the previous and current framework programmes. As an example, under the fifth programme, the ‘Hereditary deafness’ project – with an EU contribution of EUR 2.8 million and coordinated by the Institut Pasteur in Paris – led to the discovery of half of the genes causing hereditary deafness once mutated. This project strongly contributed to the development of new diagnostic tools to identify these genetic defects early after birth.
More recently, a large FP6 integrated project, Eurohear – coordinated by Inserm in Paris – addressing deafness and hearing impairment just started in December 2004. This project receives a European Union contribution of EUR 12.5 million. It has the objectives of providing fundamental knowledge about the development and function of the inner ear, and identifying the molecular defects underlying hereditary hearing impairments. Achieving these objectives will facilitate the development of therapies for alleviating hearing impairment. Other projects of a lower scale on hearing impairment and rehabilitation were also funded.
More specifically, detection techniques of hearing impairment, notably in the new-born and children, were supported in the context of the successive Ahead projects coordinated by Professor Grandori, in Milan, based on the technique of otoacoustic emissions.
In the context of the Commission’s proposal for the Seventh Framework Programme, the fields of advanced diagnostic techniques and handicaps are, like before, still clearly considered. In addition – and this is new – child health is recognised as a strategic issue, to be addressed across activities of the health theme, including diagnosis and treatment approaches. More specifically, the specificities of children will be taken into consideration in order to foster the translation of clinical research outcomes into clinical practice.
Although research topics have not yet been identified, research into deafness and hearing impairment in children could mature along these lines.
That was an excellent, very helpful reply. I would like to press the Commissioner a little further. As he knows, thousands of babies are born in Europe with a permanent hearing impairment. Some 50% of those are not diagnosed until they are 18 months old. Some 25% are not diagnosed until they are nearly three years old. As a result of that late diagnosis, permanent damage is caused to those young lives. What we now know is that if you have a new-born hearing screening programme, you can give new hope to those children, real potential for them and my plea is that the Commissioner finds a slot within the seventh programme to develop that knowledge further.
. The problem will be given serious consideration. I agree fully with the honourable Member that this is one of the problems that commands our full attention.
Questions 47 to 88 will be answered in writing(2).
That concludes Question Time.
The next item is the report by Mr Moraes, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the protection of minorities and anti-discrimination policies in an enlarged Europe (A6-0140/2005).
. Mr President, this report on the protection of minorities and anti-discrimination policies in an enlarged European Union is an extremely wide report. From the title, Members of this House could see almost immediately that we in the Committee on Civil Liberties, Justice and Home Affairs were dealing with two very big areas.
Firstly we were dealing with extending and deepening the definition of what it means to be a minority in the enlarged European Union. But we were also dealing with unfinished business: we were dealing with the response to the Green Paper on anti-discrimination. Both areas are extremely wide and probably required reports of their own, but we have tried to put these issues together in one report and I hope I have touched on the key issues, however difficult they have been.
Because this has been a difficult report, I want to thank at the very outset the shadow rapporteurs and other colleagues in the Chamber today for all their help in meeting the aims of this report. It has been difficult and there are one or two issues still to be sorted out before the vote tomorrow.
But let me return to the substance of this report. I care very passionately about ensuring that there is a definition of what it means to be a minority in the new enlarged European Union. We know that the protection of minorities was part of the Copenhagen criteria for enlargement of the European Union, but equally we realise that there was no real standard for minority rights in the European Union and in Community policy. And because of this gap, we wanted to ensure that this report took at least one step forward in attempting to make that definition.
That definition is a very wide one. It includes all the traditional definitions that we understood in the existing 15 Member States under Article 13 of the Treaty, where we talked about minorities which suffered from disabilities, the issue of age, religion, sexual orientation, race and ethnic origin. But in the enlarged European Union we also have to understand that we are talking about traditional minorities: linguistic minorities and national minorities.
It is also important to understand the changing nature of the European Union. A recent debate in this House on the Roma identified that minority as probably the largest in the European Union and deserving of a rapid and deep response to the problems that they face.
So this report tries to take on two areas. I shall deal with each of them. First, the response to the Green Paper and Article 13. Here in my report I find that the implementation and transposition of the existing directives which the Commission brought forward and this Parliament voted through, and the strengthening of legislation in relation to discrimination on the grounds of disability, age, religion, sexual orientation, race and ethnic origin, was far too slow. Too many Member States have failed to implement existing directives, and although the legislation is very good and some Member States have transposed it, there is insufficient will in the European Union to transpose what already exists. I hope this report will take one step further with the Commission – and I know the Commission has been making strides on this in bringing Member States to account, but I hope that Member States will see for themselves the benefit of transposing this legislation.
Article 13 legislation, the race equality directive and the employment directive are valuable because they can apply equally to the Roma minority, as they do to second or third generation ethnic minority migrants in Britain or France or Italy. And that is the beauty of this legislation: it is easy to transpose. But it needs the political will of the Member States in order to implement it.
On the definition of minorities, here we have to take seriously the question of traditional, national and linguistic minorities. We have to understand that there are many people in the European Union who want to protect their diversity, but they feel they are a minority and therefore vulnerable. This report seeks to look at those areas, not to impose solutions on Member States, but to have a standard in the European Union that says that if you are a minority you are also a European Union citizen worthy of respect and worthy of carrying on your own cultural traditions, language or whatever it may be.
Finally I want to say that this has been a difficult report but we have to identify that the way any Member State treats its minorities is a measure of how advanced that Member State really is. This is a very important test. We saw it in the Copenhagen criteria and we should see it today: that a Member State can be measured by how it protects its minorities, how it protects diversity within its population. We in the European Union already have the legislation to do this. We must use it, and we must develop a definition of minorities which everyone can accept. There have been difficulties in this report, but I hope that definition will be broadly acceptable to all Members across this House.
.  Mr President, ladies and gentlemen, I would first like to thank Mr Moraes for his excellent report and the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Employment for their invaluable contributions.
The promotion of fundamental rights and the fight against discrimination and for equal opportunities are a priority for the European Commission. At his own initiative, the President of the Commission, Mr Barroso, established a group of Commissioners that is to develop the European Union’s policy agenda in these areas. Your report, Mr Moraes, has drawn to our attention the need for further steps to solve the problems of discrimination and the situation of minorities in the European Union. The Commission shares a number of fears mentioned by Mr Moraes and other Members of Parliament.
Today, the European Union’s anti-discrimination regulations are among the most advanced in the world. Two significant directives were adopted in 2000, which ban discrimination on the grounds of race or ethnic origin, religious belief or conviction, age, disability or sexual orientation. These directives extended the broad range of Community regulations in the area of discrimination on the basis of gender.
As your report correctly noted, our main task will now be to ensure that these regulations work effectively throughout the whole of the enlarged Europe; in other words, that the process of implementing the regulations must be concluded at national level. Certain Member States have, however, failed to meet the deadlines set. The Commission takes its role as a guardian of the Treaties in this area very seriously, and has on a number of occasions taken action against Member States for failing to meet their obligations.
We must similarly ensure that people are aware of their rights, and that they are able to derive full benefit from them. Awareness-raising is a priority for the Commission, and we therefore propose that the European Union designate 2007 as being the European Year of Equal Opportunities for All. This European Year will be an important opportunity to mobilise all participants and to emphasise the benefits of European diversity for the economy as well as for society as a whole. I hope that we shall be able to rely on the support of the European Parliament for this proposal, and on your active participation in this European year.
In 2004, the European Commission carried out a broad public consultation on the Green Paper on equality and non-discrimination in an enlarged European Union. National bodies, organisations concerned with equality, non-governmental organisations, social partners and the general public sent more than 1 500 reactions. We are very pleased that we can take into account the opinions and reactions of the European Parliament in the questions considered in the Green Paper.
With regard to the Green Paper, the Commission adopted an announcement on non-discrimination and equal rights for all. This announcement describes a framework strategy for future activities in this area. This strategy goes beyond merely protecting the rights of individuals, and explores how the European Union can promote positive measures to support the integration of social groups facing considerable structural obstacles to their participation in society.
The Commission will also assess the potential impact and workability of new measures to complement existing European Union regulations in the fight against discrimination. This study will take account of the relative benefits of legislative and non-legislative measures and the costs and benefits of various alternative policies, as well as the need to take care not to open a discussion on the existing legal framework, which might weaken the current level of protection against discrimination.
The Commission is in particular worried about the unusually serious situation concerning the exclusion of and discrimination against Roma communities throughout the European Union, including in the accession and candidate countries. The European Union is now trying to resolve these issues, for example, by using its anti-discrimination legislation and the targeted use of the European Union’s financial resources. This is an area in which the Union cannot act alone, however. A joint effort of international organisations, Member States’ national bodies, and representatives of citizens’ groups is needed. However, I agree that we should evaluate the most effective way of using the Union’s policies and policy programmes to support the inclusion of the Roma.
As the President, Mr Barroso, has confirmed, a group of Commissioners dealing with fundamental rights, anti-discrimination and equal opportunities will consider this question at a future meeting.
. – Mr President, ladies and gentlemen, firstly I should like to congratulate my honourable friend Mr Moraes for his bold approach to the question of discrimination.
As draftsman of the opinion of the Committee on Employment and Social Affairs, I would be happy if we were in a position today to speak about development, cooperation, solidarity, tolerance and a rational and fair distribution of wealth generated.
Unfortunately, however, all this looks more like a theoretical approach to reality which, in its every expression, worryingly unfolds more and more forms of discrimination. The vision finds a strong adversary everywhere.
It is precisely economic liberalisation which is the most basic cause of the exacerbation of economic inequalities, which promotes individual activity to the detriment of social collectiveness. It is economic liberalisation which is the most basic factor, which strengthens xenophobic tendencies, which dynamites industrial relations and creates new armies of the unemployed, which reinforces a particular form of social racism against the elderly and the disabled. It is therefore economic liberalisation which is the most important ally of discrimination, the combating of which needs to be placed at the centre of our political practice.
It is also obvious that the recent refusal by the French and Dutch people to accept the draft Constitutional Treaty conceals causes which are closely connected with some of the existing forms of social discrimination, such as unemployment, poverty and anxiety about the future of the welfare state.
To conclude, over and above theoretical texts, we need to proceed in essence, in practice. We need to give coming generations a society in which colour, creed, sex, origin or sexual preferences are not reasons for discriminatory treatment. We need to fight for a social Europe which places people first, a Europe of participation which invests in education, full employment, quality of life and the elimination of poverty. We owe it to the children of the entire world.
. The work of the rapporteur in this case has been groundbreaking and I would like to thank him for this. It is true that several of the reports touch on anti-discrimination, but this one has gone a step further than previous reports. Protection of minorities means more than simply prohibiting discrimination; it takes political thinking a little closer to creating equal opportunities. However, when the two issues are linked together, numerous problems arise, and so the report has ended up rather large; the issue is complex and so the report examines a whole raft of new connections.
The report deals first of all with protection of minorities. Since minority rights are an integral part of human rights and the latter are among the incontrovertible fundamental values of the European region, there is no doubt that the issue on the agenda is unquestionably important and inevitable. In an enlarging Europe, it is only fair that the problem of dual standards should arise in connection with an issue such as this. While the Copenhagen criteria clearly set out EU expectations with regard to protection of minorities, Member States have not so far been obliged to adjust their policy on minorities accordingly. In the new Member States, which have been bringing their policy on minorities into line with Europe prior to accession, there is a danger that a rise in nationalism might not only bring this process to a halt, but also lead to an increase in anti-minority incidents. This is why a monitoring system is indeed needed.
The specific problems that arose in the course of preparing the report – problems relating to the varied situation of different minorities on the one hand and the universal nature of human rights on the other – were a clear indication that we need a policy like this within the Union. I strongly endorse the section of the report that emphasises that this policy must be based on the fundamental European principles of subsidiarity and self-governance.
.  Mr President, one of the primary expectations of the citizens of the European Union is better protection of their rights. Indeed, we all know that the rights to speak and write freely, to elect one’s representatives and to live as one wishes can have no real meaning for people who, in their daily lives, do not have the necessary material means to ensure their dignity.
The inclusion of the Charter of Fundamental Rights in the Constitutional Treaty is a considerable step forward for European citizens. It shows that the protection of citizens’ rights is at the heart of European integration and Article 1 restates the prime importance of human dignity. The Charter thus also has real legal significance. Let us hope that this will be the case.
The report by my colleague, Mr Moraes, points out the importance of fundamental rights and, in particular, of the protection of minorities in an enlarged Europe. We note that, unfortunately, Article 13, which gives the Community the mission of combating all forms of discrimination, and European legislation in this field, have been implemented poorly or partially by the Member States. It is therefore, above all, absolutely necessary to ensure better transposition, better application of European legislation in this field. We also think that effectively combating discrimination goes hand in hand with a common, coherent European integration policy.
Finally, poverty and social exclusion are a form of discrimination and the eradication of poverty must form part of the policy of combating discrimination. We must put in place mechanisms giving people suffering from exclusion and poverty appropriate access to employment and housing and ensuring that they are represented within the political bodies.
. Mr President, I should like to congratulate the rapporteur on a tremendous and at times nerve-racking job that he has been doing. He has been working on very interesting subjects. With the enlarged European Union we are looking at completely new questions. I have personally come to realise that where the United States might be a melting pot, the European Union is a very rich, colourful and beautiful mosaic of diversity. It is something to be proud of and to cherish. We have taken the first steps on the path of a very important discussion.
The European Union has to respect minority rights, but we should not forget that ultimately each citizen is also an individual and each citizen is therefore entitled to the same rights; secondly, that the European Union should respect the cultural identity of minorities and, at the same time, we must ensure that does not prevent full integration and participation in the community.
With regard to the issue of non-discrimination, unfortunately after so many years it is still necessary to have this debate. As the previous speaker said, there are still many groups, such as women, who face discrimination and who lag behind.
I should like to focus, in particular, on one paragraph that raised some concerns: the paragraph on the rights of gay people. We should be fair to ourselves here. Fundamental rights are for all citizens, not just for some groups. If we are serious about the Charter of Fundamental Rights, that says we should not discriminate on grounds of sexual orientation, then we cannot possibly vote for the amendment tomorrow that seeks to delete a paragraph on homophobia and obstacles to freedom of movement.
This morning we talked about terrorism and the right balance with fundamental rights. I would therefore hope that this House will wholeheartedly endorse this report tomorrow.
. Nowadays, when the crisis of the process of European integration has become evident, I recall the following words of Yehudi Menuhin: ‘Either Europe will become a Europe of cultures or Europe will die’. He said that in January 1999 when opening an exhibition devoted to European minorities. All of us regularly pass the room where this exhibition took place and which now bears his name.
We are discussing today and will tomorrow vote on the report on the protection of minorities and non-discrimination policies, which is absolutely essential for the future of the Union. This report, as adopted by the Committee on Civil Liberties, Justice and Home Affairs, is an excellent text showing a real ability to develop the Union as an area in which fundamental rights, including minority rights, are protected effectively. Nevertheless this report has been supported by little more than half of the Members of the Committee. Moreover it seems that the same split of opinions is taking place all over Parliament.
Why is this so? Maybe the reason is that many of us have a differing or indeed no understanding of minority rights. Surprisingly, we have a consensus when it comes to a number of resolutions telling those outside the EU how to respect human rights and develop democracy, yet we are not ready to support the text saying that these rights have to be respected inside the Union.
Why do we keep silent when the Member States ignore the spirit of the international treaties protecting human rights, for example, the Framework Convention for the Protection of National Minorities?
I believe that tomorrow the majority of Parliament will support the text as it has been accepted by the Committee and therefore will support the Europe of cultures.
. Mr President, ladies and gentlemen, I wish to thank Mr Moraes for his fine work in preparing this text, because we have a real need in Europe to protect minorities and to generate practical initiatives against discrimination. I imagine that at this very time all Members have been subject to real lobbying by EU citizens, even asking us to scrap some of the paragraphs in the Moraes report.
We often profess to be champions of the minorities, before then demonstrating such hypocrisy when it is a question of religious freedom or of recognising free movement and homosexual marriages. Some subject-matters are taboo: there is news today, for instance, that even in Catania, a civilised Italian city, an Italian citizen was refused a driving licence on the grounds of being homosexual. I believe that this fact also speaks volumes about the level of guarantees that we have to put in place against discrimination, and that it is also useful to launch an initiative aimed at ensuring that, with regard to minorities, genuine acts of citizenship, and not just tolerance, are guaranteed.
.  Mr President, I was not, at the time, in favour of including Article 13 in the EC Treaty; not because I condone discrimination – quite the contrary – but because it is not desirable that this be regulated at European level. It is up to the Member States to enact the right sort of regulations. It does not surprise me that Mr Moraes, in his report, concludes that the Member States are dragging their heels when it comes to implementing this policy. Tackling this at EU level does not seem to add any value. Religious convictions are not a personal matter; they must be professed in a community and expressed in one’s attitude to life. The way in which it is suggested in paragraph 22 that in the field of education, discrimination would be on grounds of religion, ignores the meaning of religious conviction for the identity of education.
Finally, I am grateful to Mrs in 't Veld for Amendment 4. Discrimination against Christians should be fought with the same tenacity as other forms of discrimination.
. Mr President, ladies and gentlemen, first of all I congratulate the rapporteur on his enormous efforts in drafting the report, which I believe is still incomplete, however, and certainly not very effective. Protecting fundamental rights, which was a key element in the integration of Europe, and the Charter of Fundamental Rights, declared in Nice in 2000, confirm the importance, not to mention the necessity, of a coherent integration policy aimed at protecting minorities and encouraging the integration of non-EU citizens, particularly in the light of the recent enlargement.
We are all agreed in saying that discrimination is a phenomenon that must be fought, that all men and women must enjoy equal rights and that no one must feel discriminated against on the grounds of race, ethnicity, religion or any other category. I believe, however, that the social inclusion of immigrants, and the protection of minorities and cultural diversity – priority objectives of the European Constitution – do not always have to be achieved at any price in every case. Allow me to express my doubts about those immigrant communities that show obvious signs of intolerance – not to say contempt – towards the host country, its customs, its history and its culture; about those who demand unwarranted autonomy and consider it their right to not respect the laws of the Member State in which they are staying, often illegally. They are the first not to want to integrate.
Immigrants certainly need to be given legal status, allowing those whose situation is in order not to be discriminated against, on condition that they clearly demonstrate their willingness to integrate and to actively contribute to the economic and social development of their host country. In contrast, by guaranteeing every kind of right at any cost – systematically and unconditionally – there is the danger that the only ones who feel discriminated against will be European citizens, who carry out all of their fiscal and social obligations towards the State, respecting its rules.
Finally, I must naturally declare my complete opposition to the paragraph on homophobia and gay couples, regarding ‘family’ only in the traditional sense: a male father, a female mother and children as they are born, male or female. The time allocated to me has unfortunately come to an end, but I would have liked to expand on such issues in this House, as I believe is necessary.
Mr President, I would like to congratulate Mr Moraes on his excellent report, and if the nationalists and homophobes attack you, Mr Moraes, do not be afraid, because it will be proof that you have produced a very good report.
As chairman of the intergroup for traditional national minorities, I would like to emphasise the following points. Firstly, the European Union has no system for the protection of national minorities. We must draw up legal and political standards for the protection of national minorities and for a monitoring system as Mrs Bauer proposed in her opinion.
Secondly, we must distinguish between the traditional national minorities of Mr Moraes’s report and the migrant minorities of the Council of Europe. I have proposed referring to migrant minorities as new minorities. Fundamental rights are indivisible, but the obligations of the State are different: for traditional minorities, we need to guarantee that their identity and language are protected; for migrant minorities, we need to guarantee that they are integrated into society.
Thirdly, we in the European Union must clarify the relationship between non-discrimination and positive discrimination. We have some non-discrimination clauses, but it is not clear. What is the relationship between equal treatment and preferential treatment? We cannot guarantee the rights of national minorities without preferential treatment or positive discrimination. Ladies and gentlemen, I call on you to support this excellent report in full.
Mr President, the new Member States have brought new linguistic and national minorities with them into the EU, which is ever more characterised by linguistic diversity. New demands are being made of the EU policy on minorities, which is laudably addressed by the report.
Already, 46 million inhabitants of the EU now have mother tongues other than their countries’ main languages. The fact that the number of MEPs per country decreases when the EU receives new Member States is a problem. Then, linguistic and national minorities are the first to disappear from the European Parliament. Four minorities disappeared as a result of the last enlargement, and the process will continue if measures are not taken. The issue affects the basis of democracy, since everyone should be represented in, and recognised by, the body to whose legislation they are subject.
As the rapporteur quite correctly says, one prerequisite for an inclusive minority policy is adequate representation in political decision-making. Given the way in which the enlargements are now planned, just about all minorities will disappear from Parliament. That is not desirable.
The issue could be solved, for example, by the EU establishing 30 parliamentary seats earmarked for national linguistic minorities. Obviously, it could be difficult to decide precisely how these were to be defined, but the problem must not be exaggerated. In most cases, we are concerned with population groups that have recognised status in their countries and that are neither anonymous nor invisible.
Europe’s diversity must be made visible. To take away from Europe’s minorities the opportunity of achieving even some fragile representation is a serious matter, affecting the ways in which stability can be secured on our continent. Many wars in Europe have been the result of majorities oppressing smaller groups. I hope that Parliament and the Commission will tackle this issue.
Mr President, I too would like to thank Mr Moraes for the work that has been done on this very sophisticated report, which, as some have already said, demonstrates the growing complexity of the European Union.
At the moment we are looking at the question of whose Europe is it that we are creating; and this report, along with others tonight, is very strong on the fact that this needs to be an inclusive Europe, where people have equality of opportunity to fulfil their potential. We need to be combating the growing movements we see which are based on hatred and exclusion, something that, for many of us, is absolutely unacceptable within this European Union.
I welcome the particular recognition given in this report to the work of local authorities and others from the grassroots up, because we are looking at something of a cultural shift which broadens the European Union. I echo Mr Moraes’ statement on the Article 13 directives. I would hope that the incoming presidency makes that a priority, so that at least the legislation is in place when we come to celebrate the Year of Equalities in 2007.
Mr President, there is a gap between the EU rhetoric on equality, inclusion and diversity, and the reality of experience across the Member States. This report rightly asserts that minority rights issues have not been high enough on the EU agenda. The report also reflects the massive amount of work required in this area if we are to bridge the gap between rhetoric and reality. In my limited time I shall add my voice to two specific calls that the report makes.
A critical requirement in asserting and protecting minority rights is political will. In this regard I echo the report’s call for speedy progress on the Council framework decision on combating racism and xenophobia. Also essential is the availability of comprehensive, reliable and disaggregated data on discrimination. The report correctly identifies this area as one meriting immediate action.
I congratulate Mr Moraes and I welcome the report’s assertion that equal treatment is a basic right and not a privilege, that human rights are indivisible and cannot be bought or sold. The challenge for all of us is to put in place mechanisms, and crucially resources, to realise these goals.
Ladies and gentlemen, while acknowledging the importance of the goals of the report by Claude Moraes and noting the personal sense of responsibility displayed by the rapporteur in seeking out the truth, at the same time it must be said that the process of creating the report has once again clearly demonstrated that, in creating a common minorities and anti-discrimination policy in Europe, it is absolutely vital and essential to take into account the special, unique, historical and political situation of each country; the importance for a country of preserving its identity and its jurisdiction in solving issues regarding minorities and discrimination against them must be respected. As this report was being written, there were on several occasions manifest failures to observe this rule in the proposals submitted by individual Members who are ignorant or inclined to be biased, that is, in the unjust complaints about the policies on minorities implemented by Latvia and Estonia. This is absurd, since the attitude towards minorities in Latvia is no less accommodating than attitudes in other countries.
Ladies and gentlemen, taking into account these repeated open, unjustified and uninterrupted attacks on the two states who have suffered most of all from the totalitarian Soviet regime, I call upon you to understand and acknowledge, at last, that in different cases a solution to problems must be sought which is not standard but that a minorities policy must be created which is individually tailored to the circumstances of each particular state. Thus, for instance, our colleague Tatjana Ždanoka began with an attempt to include in all possible wordings of the resolution the issue of non-citizens that is peculiar to Latvia: she tried to highlight it and frighten Europe with Latvia’s over 400 000 non-citizens, and she created the situation that in many parts of the text of the report’s conclusion various legal terms and such fundamentally separate concepts as ethnic minorities, immigrants, refugees, stateless persons and non-citizens, which are not one and the same, are nevertheless confused. The result is a reduction in the report’s objectivity and quality.
It is time to remember that the repression and destruction of the indigenous nations of the Baltic peoples, and the in-flows of economic migrants are the reasons why, during the occupation of Estonia and Latvia, the ethnic composition of the inhabitants of these states changed significantly, giving rise to a comparatively large number of non-citizens with foreign ideologies. Latvia has been very fair, and the legislature has, for its part, given special rights to the persons who were settled there during the occupation period – rights to naturalise at any time. The fact that many have not wished to do so should be viewed as the expression of their individual wishes, and not as a complaint against these countries. Not just the number of citizens but also their loyalty, their respect for the country, its language and its values ought to be the criteria for gaining citizenship and consolidating society. Exaggerations should be avoided, and it should be understood that, for example, in the case of Latvia a devalued granting of citizenship under the influence of external pressure would constitute discrimination against the indigenous nation, and its identity and the state’s existence would be at serious risk.
– Mr President, the protection of minorities should be not only one of the basic political criteria of Copenhagen for candidate countries, but also a dynamic indicator of democratisation and the consolidation of democratic institutions. From this point of view, the European Union needs to be the strict judge and controller of the conduct of all candidate countries and it needs to do this without the selective sensibilities and calculations which are often dictated by interests and short-term political expediencies.
The issue of minorities should not be used to promote national interests or undermine other countries. The philosophy of the escalation strategy, which uses religious and ethnic minorities as a battering ram, is a source of tension, conflict and the cultivation of mutual distrust which ultimately turns out to be to the detriment of the minorities themselves.
Minorities in Europe can play a bridging role for the purpose of cooperation and consolidating security. The Moraes report endeavours to give a definition of ethnic minority by referring to the definition of the Council of Europe. I believe, however, that what needs to be added to his report, especially in paragraph 7 on the definition, is a clear reference to the international treaties which regulate questions of religious and ethnic minorities.
An international treaty is a sound basis on which to protect the rights of minorities and a secure framework for overturning policies which exploit them for other purposes.
With this comment, I should like to congratulate Mr Moraes on the excellent report which he has presented to us and I believe that we should vote in favour of it tomorrow.
Mr President, I believe that how we treat our minorities reflects the strength of our democracy. It has to be said that no Member State is free from defects when it comes to giving substance to universal human rights.
Unity in diversity is not just a slogan. It has to be put into effect because it is essential to human progress in our Member States and, I would argue, to the very survival of the European Union. Mr Moraes has worked hard and produced a well-balanced and very good report. In Ireland we have still not achieved the progress that we need to achieve in relation to women’s equality, travellers’ and gay rights. I know too that other Member States fall far short of granting full citizenship to minorities. I know that this is a particularly sensitive issue in Latvia and Estonia. However, this report does not seek to be censorious; it attempts to approach these problems in a spirit of solidarity and indeed of seeking help for all states to comply with European values.
I would urge all Members and political groups of this Parliament to support this. I believe it is an excellent report.
.  Ladies and gentlemen, I have listened to your debate with interest. I should like to touch upon just a few points, if I may.
I think it is really important to support and push through the implementation of European legislation in the individual Member States. It is apparent that there is still much to do, and I want to state clearly that the Commission takes its role as guardian of the Treaty very seriously.
I would also like to emphasise the Year of Equal Opportunities, which will give us the chance to raise awareness of these complex and sensitive issues. I should like to conclude by saying that I am convinced that the new strategy adopted by the Commission will provide a suitable framework for future anti-discrimination measures. It is obvious that what is needed is a combination of all available tools, including legislation, and that it is absolutely necessary to focus in particular on those groups that have unfortunately not yet had the opportunity to participate fully in society and the economy.
Ladies and gentlemen, I wish once again to congratulate Mr Moraes on his report. Thank you.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report by Mr Gaubert on behalf of the Committee on Civil Liberties, Justice and Home Affairs on the links between legal and illegal migration and integration of migrants (A6-0136/2005).
.  Mr President, first of all I would like to thank the shadow rapporteurs, with whom I have worked a great deal over the last few months to draft a comprehensive and consistent report on some very sensitive topics: my report relates to legal and illegal immigration and integration policies.
Since time immemorial, humans have emigrated to escape poverty or persecution, in search of happiness, in pursuit of a better future. Today, with globalisation and the proliferation of transport options, migratory flows have become denser and more complex. They are the result of a new aspiration for men and women throughout the world, to go to work in other countries, to benefit from other experiences. They are also the result of inequalities that are present across the world, the result of poverty, the curse of too many regions in the world. In the context of national elections, in some Member States, immigration is a recurring theme in electoral campaigns. Some countries decide to seal their borders and adopt tough measures, while others regularise thousands of illegal immigrants.
The European Union seems to be divided in relation to the issue of immigration. It is true that each Member State has the right to decide how many immigrants it intends to accept, but Europe no longer has internal borders. As a consequence, any national measure has significant direct repercussions on the other Member States. It is therefore now essential for the Member States to organise themselves at European level. The solution to many of the problems they face must be both European and national. Certain political parties systematically make use of election periods to draw prejudicial parallels between insecurity, terrorism and immigration, fostering in our fellow citizens a fear of immigrants and foreigners. This is, of course, unacceptable.
It is vital, firstly, to provide objective, transparent and regular information on immigration policy and, secondly, to launch information campaigns aimed at the population, in order to change people’s perceptions of immigrants as criminals. In my report, I wanted to take a responsible, balanced, comprehensive approach. Responsible, because we need to deal with these subjects with a greater sense of responsibility: we must not forget that we are dealing with men and women, not with goods! I also wanted to take a balanced approach: the Member States must not base their policies either entirely on security considerations or entirely on a spirit of liberalism. We therefore need to transcend national differences and take the heat out of the debate in order to develop a humane and effective European immigration policy. Finally, I wanted a comprehensive approach to increase consistency and effectiveness.
I would like to deal with a number of aspects that I have discussed in my report. Firstly, the need for an active policy of co-development to combat the basic causes of immigration. Secondly, combating illegal immigration by means of stricter controls at our external borders, dismantling human trafficking networks, harsher penalties, very harsh, for businesses that use clandestine workers. Thirdly, legal immigration: if the EU needs to open its borders to legal immigrants in response to the predicted decline in the active population, it must do so in an organised, concerted way. Finally, policy on the integration of immigrants: admission and integration policies are inseparable. The Member States must implement more proactive policies. For their part, immigrants must understand and respect the fundamental values of the host country: learning the language, civic education courses and better integration into the labour market are some of the important elements of this.
Ladies and gentlemen, I think that immigration is a good thing for the country of origin, for the host country and for the immigrants themselves when it is controlled and co-managed. That is the principle of win-win immigration, controlled and managed jointly. Neither welcoming all comers nor setting as an objective the myth of zero immigration is a realistic or particularly responsible position. Each State must accept immigrants depending on its integration capability, its own interests and those of the country of origin.
The subject of immigration is too sensitive, sometimes too tragic, to continue to make it the subject of political sparring matches. One vision must prevail when we discuss it: where are people in all this? Of course, we have to be realistic, but we must also take into consideration the undeniable human brotherhood and the solidarity that it entails. Ladies and gentlemen, Parliament must give a strong and unified signal to the Council and to the citizens of Europe so that rapid progress can be made in immigration and integration policies. I therefore hope that this report will be adopted tomorrow by a large majority.
. Mr President, first of all I congratulate the rapporteur, Mr Gaubert, on his report, which I feel is extremely balanced and well-structured. I believe that it makes an excellent contribution to a European immigration policy, highlighting, on the one hand, the added value of Europe, and, on the other, the importance of close cooperation with third countries.
I will express a number of opinions on the main points in the report. Firstly, with regard to establishing an early warning system, the Commission strongly supports this idea and is drafting a proposal. By summer, it intends to put forward a proposal for a Council decision on the development of a preliminary consultation procedure among the Member States for the adoption of measures in the area of asylum and immigration.
Secondly, with regard to the connection between immigration and development policies, the Commission intends to present a draft communication, again by this summer, in order to develop practical ideas and proposals linking European migration policy with cooperation in the area of development. In this context, particularly sensitive subject-matter will without doubt be examined, such as the so-called ‘brain drain’, which is also an extremely delicate issue for the countries from which the flows of highly-qualified workers originate.
With regard to measures against illegal immigration, moreover, the Commission obviously agrees with the rapporteur’s approach: our action is directed against any kind of trafficking in human beings, in which illegal immigrants are clearly only victims. We are examining proposals for common rules for the dissemination of best practice, with a view to tackling the trafficking in human beings more effectively, by possibly aiming for greater involvement from third countries and promoting closer cooperation between the third countries themselves and the Member States in order to protect maritime borders.
The European immigrant-return policy also deserves much attention. The Hague Programme expressly stipulates the need for European common rules on this matter. In all likelihood before September, the Commission intends to present a proposal for a directive incorporating common, transparent rules – which we will obviously examine together – on the immigrant-return policy, which will take full account of the need to respect the fundamental rights of every man and woman. When discussing fundamental rights, I do not believe that any distinction can be made between a legal immigrant and an illegal immigrant: the fundamental right of respect for human dignity applies indiscriminately to legal and illegal immigrants alike.
We now come to the important subject of legal migration for economic reasons: we are collecting a large number of proposals on the Green Paper issued by the Commission in January, with which you are all familiar. A public hearing will take place on 14 June, and on the basis of the outcome of that extensive consultation we will prepare a proposal before the end of the year. The proposal – as I have already had cause to confirm in this House – will precisely be the product of a large-scale European debate.
Another particularly important matter concerns the recruitment – and the facilitation of recruitment – of seasonal workers and workers employed on a temporary basis. The importance of economic migration is widely recognised: it can be said that, thanks to a genuine European economic migration policy, immigration can represent an opportunity for Europe and its labour market. In some sectors it is even reported that there is a need for certain professionals that cannot be fulfilled by the supply of European workers. As the rapporteur also points out, economic migration is without doubt an extremely sensitive subject for the Member States. I note with great satisfaction, however, that the European public debate on the Green Paper has in some way eased the reluctance of the Member States, which, in certain cases, absolutely refused in principle to tackle the issue of legal migration at European level, and which have now realised that only a policy of this type can bring about real added value.
Finally, I would like to expand on the two extremely important topics of integration and the protection of immigrants. With regard to the first, you are all aware that the proposal that was drafted by myself and approved by the Commission gives particular prominence to integration. In my opinion, integration is an essential part of the European immigration policy. In the second half of 2005, I intend to present a communication on establishing a coherent European framework of integration policies. I am well aware that integration is essentially a national issue, that is to say, that it is incumbent on the Member States to take responsibility for the actual integration policies, but I believe that Europe must not stop encouraging the Member States and intervening to assist them in their integration policies. I believe that without integration, which requires education and access to social services, it is unlikely that we will have a genuinely effective European immigration policy. On this point, I call for Parliament’s vigorous support in order to overcome the difficulties that some Member States still have with the idea of tackling the issue of integration partly through European, and not exclusively national, action. I say this because later in the year we will discuss the Commission’s proposal regarding a European fund for supplementing, but not replacing, national policies on integration.
I have referred to the protection of immigrants because two aspects are involved. The first is the need to obtain reliable data and statistics on immigration. The Commission intends to present a proposal for a regulation laying down the criteria for obtaining statistical data that in many cases we do not currently have, making it extremely difficult to outline a European policy. The protection of immigrants will have to be aimed primarily at the innocent victims of the traffic in human beings, organised by criminal gangs: I am referring in particular to women and children. With regard to these two categories of particularly vulnerable victims of the traffic in human beings – as I have mentioned on other occasions, including in this House – the Commission will present specific protection and safeguard proposals, in order to stamp out trafficking in human beings, on the one hand, and to protect the victims, on the other.
Mr President, I will conclude by confirming my personal satisfaction with Mr Gaubert’s report, which demonstrates how important Parliament’s contribution can be. With regard to the subject-matter in question, Parliament has adopted a stronger and more incisive political approach than in the past. On this matter, I believe that Parliament will be able to be of very great assistance to the policies of the Commission, which will obviously take account of the voice of Parliament.
.  Mr President, first of all I would like to thank the rapporteur and all the members of the Committee on Civil Liberties, Justice and Home Affairs, who have put a great deal of effort into this report, because we have reached a turning point in European immigration policy. We want to send a clear signal in favour of a fair and equitable European immigration policy.
A common European immigration policy is necessary so that people arriving in Europe can be welcomed in a dignified and organised manner. This policy must take account of the needs and rights of the immigrants. That is why a common immigration policy cannot be envisaged without an active integration policy. I am delighted, in this regard, that we are finally discussing the creation of legal routes for immigration into Europe. However, I would take the liberty of warning that we do not want to take this debate in the wrong direction. Above all, legal immigration must make it possible to respond to the needs of everybody, primarily the immigrants. Under no circumstances must we reduce our considerations simply to the need for workers on the European labour market
European immigration policy must be comprehensive, and not sectoral. That is why we must take into account our relations with third countries. However, the discussion must be based on true dialogue and exchange. It would be unacceptable for us to reject our responsibilities with regard to managing migratory flows in third countries. Clauses on migratory flows and readmission agreements are not necessarily included in all the association agreements that the European Union concludes.
I would like to add, finally, that immigration policy and integration policy cannot be separated. I call on the Member States to make it possible to implement minimum criteria for integration in Europe. These criteria should relate in particular to proper integration into the labour market, the right to training, access to education, access to social and health services and the integration of immigrants into social, political and cultural life.
. I should like to join with those who have congratulated the rapporteur on pulling off what was not a very easy job.
Sometimes we have a rather schizophrenic attitude to immigration. On the one hand we continuously stress the need for more economic integration, while at the same time we further tighten the rules on immigration. The result is illegal immigration, human trafficking and abuse of asylum policies. We have shameful scenes in Europe of misery, poverty, and even of people drowning on our shores. That is unacceptable.
We need to accept that Europe has become an immigration continent. We should actually be welcoming immigrants, people who are trying to improve their lot. Those people are not criminals, they are showing initiative. People like that have built the United States. They are dynamic and strong and we need them. These people are trying to improve their lives and that is not a crime.
We need proper European immigration policies with real possibilities for legal immigration. At the same time we need integration policies. Immigrants should be fully included in the community. They should be enabled to participate fully in social, cultural and political life, whether by actual voting rights or mechanisms for representation. My Group is very happy to support the report as it stands. It is balanced and will give the necessary support to the European Commission in setting up its policies.
.  Mr President, Commissioner, I too would like to begin by thanking the rapporteur most warmly on behalf of my group for this outstanding report, which rightly stresses the need for a European policy on immigration, an issue that must not be left, within Europe, solely to the Member States and their occasionally counter-productive self-interest.
In the area of illegal immigration, too, the report calls for greater cooperation between the Member States, and for the sharing of models of best practice to include the sphere of integration. Discussing mass regularisations, the report argues that regularisation should remain a one-off event. There are, however, countries in the European Union that have never known one-off mass regularisations of this kind, my own country, the Federal Republic of Germany, being one of them. As you can see, there is still much to be done in Europe. This report calls on Member States to give their neighbours and other EU Member States early warning, and we have tabled an amendment to paragraph 29 to make explicit reference to the need for information on the introduction of restrictive immigration measures to be exchanged and notified within the European Union, in other words not just such measures as mass regularisations, but also the opposite: if restrictive action is taken, that information should be shared within Europe.
Finally, the report expresses concern about Member States’ tendency to establish ‘preliminary reception centres’ in non-EU states; there has been frequent enough reference in the press to Libya as an example of a country’s inability to guarantee minimal standards for refugees. Turning to legal migration, the report stresses that, although this remains a matter for the nation states, these are less and less able to resolve the numerous problems without help from elsewhere. These have to do not only with the management of migration, but also with immigrants’ right to integration, and so we have also brought in an amendment to paragraph 51, calling, among other things, for local voting rights and participation.
I also want to say how glad I am that this report makes explicit reference to honour killings, an issue that needs to be addressed.
. Mr President, ladies and gentlemen, I too thank Mr Gaubert, who has worked in committee to draw up this report, which in my opinion raises three important points for tackling the issues involved.
The first point is to increase the legal immigration channels; the second point calls on us to act on the causes of immigration and not to respond with repression, criminalisation and rejection; the third point demonstrates that the economic approach may not be the only one in the area of immigration.
I believe that the Gaubert report must contribute to the drafting of the Green Paper. I believe, moreover, that it is necessary to try to adopt the proposals put forward by our group, in particular with regard to residence permits for job seekers, the rejection of the Community priority – because there can be no difference in job seeking between citizens of the European Union and citizens of third countries – and, finally, the right to actively participate in political life and in elections.
I will conclude by expressing a concern: Parliament is carrying out interesting work on immigration whilst the Justice and Home Affairs Council has recently approved closer cooperation for managing migratory flows with Libya, which has now become a privileged partner of ours in the area of immigration even though it continues to offer no guarantees with regard to respect for human rights and safeguarding the right to asylum.
. Mr President, I have heard a number of references this evening to a common European immigration policy. I can assure you all that the British people do not want a common European immigration policy.
In the recent British general election, all the large pro-EU parties made impossible promises about containing immigration. Their pledges were incompatible with EU membership. The Commission itself said so with regard to the Conservative Party’s asylum proposals. But it is internal EU immigration that really demonstrates the futility of their promises. Over 130 000 people from Eastern European countries entered the UK between May and December 2004: ten times the maximum official predictions. We bear no ill-will to the people of the new Member States. But go to London and observe its creaking housing, transport and health systems: it cannot cope with such a large and sudden increase in population.
Now Spain intends to grant legal status to up to 700 000 illegal immigrants. These people will then be free to move to Britain if they wish. Spain’s selfish and irresponsible act demonstrates how Britain can have no independent immigration policy inside the European Union.
Mr President, immigration, integration and asylum are still taboo subjects, particularly in the old EU Member States. Everybody attempts to dodge these issues, and this is undoubtedly why there has been no real follow-up to the 1999 Tampere Programme. One of the reasons behind the ‘no’ vote in the constitutional referendum in the Netherlands was the authorities’ failure to take the issue of immigration seriously. I therefore welcome this debate as an opportunity to hold a frank exchange of views, even though I disagree with a great deal of what is said in the report, and even though I fear that this debate will be anything but frank.
Politicians are too cowardly to deal properly with the issues of immigration and integration. It annoys me when people say that the EU is in favour of legal immigration but opposed to illegal immigration. This is entirely hypocritical. There is in fact no such thing as legal immigration, because in practice people can only immigrate illegally. As few as 5 000 of the 50 000 Poles working in Brussels live and work here legally. The figures are even more striking in the case of non-EU citizens.
It annoys me to hear people declaring war on human traffickers, when we are in fact faced with a more pressing problem in the shape of the people arriving in Europe who are grateful to these traffickers for their services, which unfortunately come at a price. We should call a spade a spade, and adopt common European legislation on immigration. We should state in plain terms that for the most part there is no such thing as immigration into Europe, and that we believe Christians integrate better than Muslims. The truth hurts, but it is preferable to lies, and we should rid ourselves of feelings of colonial guilt. We should state the facts and our opinion of them quite openly, and wherever possible, we should provide assistance to the world’s poorer peoples in their own countries, within the framework of intergovernmental programmes.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mr Gaubert on his excellent work dealing with a very complex and at the same time very necessary report.
It is complex because there are many factors to this problem which, unfortunately, has become an everyday problem –– illegal immigration –– and also combating it by means of legal mechanisms which respond to the legitimate hopes and desires of those who are seeking a better future in our territory.
It is necessary because the Union –– and this Parliament in particular –– must once and for all provide a clear response, a clear demonstration of our common commitment to resolve a problem which has been knocking on our door for too long without an appropriate response.
The promotion of legal migratory channels, the application of measures in favour of the proper integration of immigrants and, above all, the fight against illegal migratory flows, are the three axes upon which I believe the Union’s strategy must be based.
Firstly, we must promote legal immigration by means of responsible policies, and I would stress the word responsible, since the most recent experience, in my country at least, is a clear demonstration of the opposite; ordered immigration within an open society, with stable and flexible mechanisms to provide lasting solutions. We are talking about people, ladies and gentlemen, not figures.
Secondly, we must work for the full integration of immigrants, since that is the only way we can prevent rootlessness, marginalisation and the conflicts which, to an increasing degree and with greater frequency, are arising within our societies; an integration which has a dual meaning –– for the society of destination and for the migrants themselves –– but which, in any event, must be an integral and fundamental part of our common policy.
Finally, we must combat illegal immigration, clandestine immigration and mafias, that is to say human suffering in general, since, as I said before, we cannot forget that we are talking about people.
For these reasons, I would appeal for a common political commitment which leaves behind all demagoguery and all unilateral and irresponsible measures which, simply for the sake of an easy vote and without considering the consequences, could jeopardise the progress we have made and are continuing to make in this field.
I do not think that I am a coward, but it was an honour and a pleasure for me to participate in the drafting of the report and I am pleased that it has won the support both of the Commission and of most of those who have spoken. The question of immigration and integration of migrants has been the subject of decisions within the European institutions for a long time. Tampere and The Hague gave particular prominence to this set of issues and to compliance with the Geneva Convention, and in late 2003 this Parliament approved an epoch-making resolution in the report by Claude Moraes. The present draft – thanks to the sensitivity demonstrated by the rapporteur on this issue – treats illegal migration primarily as a security policy issue and analyses the dual nature of the determining factors of legal migration. People arriving from third countries need to be able to live a decent human life. Providing this is not just a human-rights obligation for EU Member States; it is also increasingly becoming sound economic sense.
This new approach to these issues is inevitable under the relaunched Lisbon process. It is to the credit of the rapporteur that he analyses economic migration not in a laboratory context, imprisoned by papers, but on the basis of the current economic and social situation here and now. Europe is ageing and additional sources of labour are declining; at the same time, meanwhile, unemployment and inactivity are high. The lessons from the French and Dutch referenda also indicate that the citizens of the old Member States perceive the presence of workers from the new Member States in their labour markets as a threat and xenophobia accompanied the debate from start to finish.
Even facts are weak in the face of emotions, however. Data from the German research institute DIW show a dynamic increase in the development of economies that did not impose restrictions on labour supply reinforcements arriving from the new Member States. It thus makes economic sense, too, if workers from the new Members States are no longer kept in quarantine for six years and if they are not put in some intermediate, second place between workers from the old Member States and those from third countries. It is to the credit of the rapporteur that the report avoids the temptation of opting for easy solutions, such as introducing a quota system or a sectoral basis for accepting immigrants. It proposes means for preventing human and economic conflict, improving foreign affairs work and providing effective information. It calls upon Member States to use appropriate statutory means to reduce the vulnerability of people making a living from atypical employment. For all these reasons, as someone who has been involved in working on the report, I wholeheartedly commend the report to you for adoption.
Mr President, how can we fail to respect these men and women who, fleeing poverty or dictatorship or war, are prepared to sacrifice everything to reach the European Union in the legitimate hope of a better life?
Zero immigration and fortress Europe are dangerous and reprehensible utopias. Saying this, though, does not mean that we can just do anything. The acceptance of immigrants needs to be organised and prepared. In this matter, the EU must play its role, including by providing funding. I share the report’s hostility to the setting up of detention centres and to sifting immigrants within the EU or outside its borders. I experienced this, sadly, with the notorious camp at Sangatte. These centres do not solve anything, quite the contrary. They feed tensions of all kinds.
I agree with the report where it puts forward as a principal aim decisively and mercilessly attacking the people smugglers. The same pitiless suppression must be targeted at employers who exploit immigrants completely outside the law. On the other hand, I regret the fact that the report presents EU immigration policy as an adjustment variable for the labour market and as a way of pushing down wages. Good immigration policy involves a real will to support the sustainable development of emerging countries and not cynically viewing them as a democratic source of cheap labour for the needs of the European Union.
– Mr President, the report being debated is a complex text which realistically assesses the problems and which lays down the guidelines for a common European immigration policy, both for legal and illegal immigration, and proposes not only repressive but also preventive measures for preventing and repressing immigration, such as supporting countries so that poverty can be combated, education can be reinforced and future immigrants can be helped in their own country.
The Committee on Women's Rights and Gender Equality helped, with the opinion drafted by my honourable friend, Mrs Kratsa, to ensure that the question of the links between illegal immigration and trafficking in human beings, especially women and children, and the need for access to legal and social protection for the victims is emphasised in the report. The report, irrespective of whether immigration is legal or illegal, calls for the combating of discrimination and the application of programmes to integrate equal rights for men and women.
It is positive that, even with non-economic immigration, equal participation in education, training, work and family reunion is called for. The report also stresses the need for the Member States to address the continuation in the host country of inhumane traditions which even result in crimes of honour against women.
It is also positive that attention is paid to the temporary and illegal nature of jobs taken by immigrants, which is something which affects women in particular.
In the sixth century B.C., the ancient Greek poet Archilogos described abandoning one’s homeland and wandering abroad as one of the most unfortunate situations in which man can find himself. The virtue which is in greatest danger, the poet stresses, is not prosperity or health but the dignity of the immigrant and his family.
I therefore congratulate the rapporteur, Mr Gaubert, and the Commissioner, Mr Frattini, for the humane note which they have introduced both in the report and in the intervention by the Commissioner; I think that it is positive for Europe that policies are being shaped which will help to maintain and support the dignity and integrity of immigrants.
– Mr President, the issue of immigration, both legal and illegal, is a huge issue with many aspects. It is linked to the combating of racism and xenophobia, to asylum policy, to the integration of immigrants, to the possibility of their obtaining legal employment in host countries and, above all, to trafficking in human beings.
The European Commission has been addressing this issue since 1986, with the new Single European Act, and has issued a large number of directives and decisions. I repeat, therefore, what I said this morning. There is an urgent need for all these decisions and directives to be codified. Without codification, we are floating in a sea of documents and decisions.
It has, however, been observed that the Member States either do not implement binding decisions or they are late transposing them into their national legislation. This, however, undermines efforts to achieve a single European policy.
It would be an oversight on my part if I failed to express my warm congratulations to Mr Gaubert on his report. This report takes a number of steps forward. First of all, it calls on the European Commission to strengthen solidarity and common policies at the level of information and the coordination of all structures involved in migration-flow management. However, more important is the highlighting in the report of the need for cooperation with countries of origin and through a proper information system with a view to identifying employment opportunities for persons wishing to migrate. Of course, this cooperation must not reach the point referred to by short-lived Commissioner Buttiglione during his hearing because, God forbid that we should create reception centres – I would say camps – in the countries left by migrants. It would be a crime which our society cannot accept.
Mr President, it is true that legal and illegal immigration are linked, as this report rightly shows, but we can hardly address the issue of legal immigration effectively until and unless we achieve a measure of control on illegal immigration. There are two major issues of very grave concern here. The first is that illegal immigrants themselves are risking their lives, and indeed hundreds are losing their lives, turning the Mediterranean sea into a graveyard and putting us all to shame. Even if they do reach Europe, whether in Malta or Italy, their ordeal is not yet over; indeed, it is just beginning.
The second grave concern is the significant toll that this problem is taking on the countries concerned, particularly on Malta and Italy. In the case of Malta the situation is even more precarious because of sheer numbers. Last week 56 immigrants landed in Malta, but 56 immigrants in Malta is proportionally equivalent to more than 5 600 immigrants landing in Italy. That is the scale of the problem that Malta is facing.
This year we have reason to be optimistic because for the first time we are seeing the European Union finally responding to our repeated calls for action. In particular, I want to refer to last week’s decision of the Council of Ministers to embark immediately on cooperation with Libya to stem the flow of immigrants and to prevent more deaths, not least with the setting-up of a taskforce to patrol the Mediterranean Sea. So finally the European Union is starting to move. Let us hope that it moves in time.
I am very grateful to Commissioner Frattini for his very genuine efforts, and on behalf of the people of Malta I would call upon him to act decisively and urgently. We are counting on you, Commissioner, to address our very serious concerns.
. Mr President, I would just like to express my thanks to all those who have spoken. I can confirm that the work of the Commission will continue in the spirit that is also shared by this Parliament: a European approach that can combine firm action against the traffic in human beings and illegal immigration with strong action in the area of solidarity. Europe’s values are values of solidarity and respect for the fundamental rights of every man and woman. It is from balancing these two requirements that the added value of Europe can result, even in the sensitive area of migration policies.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the recommendation for second reading by the Committee on Civil Liberties, Justice and Home Affairs on the Council common position for adopting a regulation of the European Parliament and of the Council on controls of cash entering or leaving the Community (14843/1/2004 C6-0038/2005 2002/0132(COD)) (Rapporteur: Mr Peillon) (A6-0167/2005).
. First of all I should like to express my thanks to the rapporteur, Mr Peillon, for his clear analysis of the common position of the Council and the conclusions he draws from it. I am very pleased to note that his report shares the view of the Commission that the Union urgently needs a common, effective and balanced approach to the monitoring of large-scale cross-border cash movements.
I also share Mr Peillon’s view that you are now being presented with a proposal which is clearer and more practical than its predecessor. I believe that the adoption of this proposal will provide the Community with a solid measure to enable customs to control significant amounts of cash entering or leaving the Community.
Member States’ experience shows that cash is being used to avoid controls on transfers by the financial institutions. Cash movements are also an easy means of moving terrorist funding. Criminals are helped by the fact that we have varying levels of national controls to check suspect cash movements. We therefore need these measures to complement the existing money laundering controls to remove the possibility for criminals and terrorists to use this gap in controls.
The proposal sets out a control mechanism and reporting rules, which require anyone entering or leaving the Community with more than EUR 10 000 in cash to declare the sums carried to customs. Failure to declare or the provision of false information will require Member States to verify the bona fides of the movement and take further action as necessary.
The proposal also sets out a reporting mechanism to ensure that information obtained is handled and exchanged efficiently and with due care. In addition, this proposal will also help the legitimate traveller by replacing the existing wide range of national approaches with a clear, simple and straightforward Community system. I therefore believe that the proposal you have before you today will close existing loopholes and reinforce our actions to combat terrorism and organised crime.
The straightforward system proposed means that this will be done without placing an undue burden on the traveller or the national administrations concerned. I accordingly look forward to your support for its adoption as soon as possible.
.  Mr President, illegal or clandestine immigration does not only involve people. It also involves capital and cash, which is worrying for European democracy because there is a link between this money entering and leaving illegally and various types of trafficking: people trafficking, which was discussed in the previous debate, organ trafficking, drug trafficking, and also, of course, terrorism, Commissioner, not forgetting all kinds of transnational crime, which are a concern both for the European Union and for the international community.
In this context, the Council’s common position and Parliament’s recommendation for this second reading are moving in an essentially constructive direction. This discussion started three years ago. Parliament had already had the opportunity to express its opinion during the previous Parliamentary term and I think, like you, that the new proposal adopted by a qualified majority of the Council has simplified and enriched the text. It is for that reason, moreover, that MEPs supported it and our fervent wish now is, of course, that this text should now be adopted as soon as possible. Indeed, this is a subject for which, in the end, the major, widely shared preoccupation must be the effective implementation of the text, in addition to the text itself.
I think that the text as presented today should provide the legal instrument needed, in particular, by customs officials responsible for these inspections. I also think that, with the elements and amendments introduced by Parliament, we now have guarantees regarding respect for human rights and the protection of personal data. That is also why I am not especially concerned.
To conclude, I would like to thank the Commission and the Council for the constructive attitude they demonstrated during our various meetings and, with the rapporteurs of the other groups with whom I worked, I hope - and I am optimistic - that, tomorrow, Parliament will adopt this resolution unanimously.
. Mr President, this report calls for tight controls on the reporting of cash entering or leaving the European Union Member States. It is introduced under the convenient guise of the prevention of organised crime, terrorism and money laundering, but what is its real motivation?
An obligation to declare or disclose cash movements could easily be changed to impose an actual limit on the movement of money out of the European Union. Yesterday in this Chamber I spoke of the certainty of the eventual failure of the European single currency. It is obvious that the proposals in this report anticipate a future crisis of confidence in the euro. When that happens the European Commission and European Central Bank will want to prevent the movement of money out of the eurozone. To include Britain in these restrictive measures is to couple insult with injury. It is yet another reason, if one were needed, for Britain’s unconditional withdrawal from the European Union.
. Mr President, before I start my closing remarks I should like to respond to the remark by Mr Batten. I should like to draw his attention to the fact that, as far as the Commission and the Council are concerned, we are absolutely certain that the European Parliament had no intention other than to control cash flows in order to combat terrorism and organised crime.
I should like to comment briefly on the three amendments proposed by the rapporteur. The Commission fully understands the rapporteur’s desire to ensure that full and proper attention is paid to the data protection issues. That certainly deserves underlining at a time when a range of strong enforcement measures are on the table.
The Commission considers that the three amendments proposed do not restrict or enlarge the scope of the existing data protection provisions but instead focus attention on the need to apply them appropriately when dealing with travellers carrying large sums of cash. The Commission considers that drawing attention to this requirement is positive and would accordingly accept the three amendments tabled.
Given the Council’s acceptance of these amendments, I consider that Mr Peillon’s report provides us with a real opportunity to bring the lengthy examination of this proposal to a successful conclusion. I would hope that you can confirm your support during the vote on this proposal.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
This regulation is just one of the many legal foundations offering a basis for an effective fight against terrorism.
Terrorism is the metastasis of modern society. It is a phenomenon that cannot be controlled by one single measure, but demands a wide range of activities from the Member States and the EU as a whole.
Although at first glance this regulation will not bring with it any major demands or changes in terms of border controls, it is nevertheless an important piece in the mosaic of measures against terrorism. We must be aware that the numerous security measures on the borders and within the borders of the EU can make a significant contribution to a higher level of security and protection against terrorist acts.
I would like to take this opportunity to thank the rapporteur, Mr Peillon, for his level of preparedness and cooperation, and for seeking out the best path. I think that this report reflects a good compromise and I support it entirely.
The next item is the report by Mr Rosati on behalf of the Committee on Economic and Monetary Affairs on the proposal for a Council directive amending Directive 92/12/EEC on the general arrangements for products subject to excise duty and on the holding, movement and monitoring of such products (A6-0138/2005).
.   Mr President, today we are debating the proposal for a Council directive amending Articles 7, 8, 9 and 10 of Directive 92/12/EEC. I would remind the House that this Directive sets out general rules for the movement and holding of products that are subject to excise duty. The latter include mainly alcohol and tobacco products, but also liquid fuels. I would further note that Article 27 of the 1992 Directive imposed upon the Commission the duty of submitting a report to the Council on the impact and implementation of Articles 7, 8, 9 and 10 for the period up to 1997. For various reasons outlined by the Commission, the report on the implementation of these articles is only being debated today, after a delay of several years.
I would remind the House that Article 7 relates to the movement of products subject to excise duty by businesses for commercial purposes, Article 8 deals with the movement of products subject to excise duty by private individuals for their own use and Article 9 identifies the threshold at which excise duty becomes chargeable, as well as providing guide levels intended to help establish whether products which have been transported and which are subject to excise duty are intended for commercial or personal use. Finally, Article 10 gives details of the arrangements for charging excise duty and the country in which it is chargeable, as well as outlining the duties of tax representatives and the conditions of distance sales.
A great many doubts have been expressed regarding the provisions of these articles and their practical implementation, not only by private individuals, travellers and tourists, but also by businesses whose professional activities involve trade in and the movement of excisable products. This was the reason behind the Commission’s decision to propose a number of amendments to these four articles, and its primary aim was to comply with two basic principles.
Firstly, the Commission wished to ensure consistency in the implementation of one of the principles of the single market. I refer to the fact that excise duty on products moved for commercial purposes is to be paid in the country of destination, whereas excise duty on products moved by individuals who have purchased the products for their own use is to be levied in the country of origin.
The main aim of the Commission’s proposed amendments to Article 7 is therefore to define movement for commercial purposes. According to the definition given, movement for commercial purposes is considered to be any movement other than that for personal use. The other amendments to Article 7 serve to simplify the language and to incorporate more accurate terminology. Finally, the Commission has also proposed that Article 7 should include a clear indication of the person from whom excise duty is due.
One of the Commission’s amendments to Article 8 is of crucial importance. I refer to its proposal to remove the need for private individuals to transport products themselves in order to purchase the products in question. Instead, it will be possible for such individuals to place distance orders for products subject to excise duty, and to have them delivered to their place of residence. This also applies to what are known as gifts. It amounts to the introduction of a new principle, whereby movement of products for personal use is permitted not only when the products are transported by the individual in question, but also when they are transported by someone else on his behalf and at his expense.
The Commission is also proposing an important amendment to Article 9, namely that the quantitative limits, which to date have not been used as intended, should be abolished. Finally, the Commission is again proposing to amend Article 10 in such a way as to simplify the procedure.
Your rapporteur is of the opinion that any amendments to EU tax legislation should meet the following four criteria. Firstly, such amendments should reflect the thinking behind the single market, or in other words prevent discrimination. Secondly, they should be simple and transparent, so that they can be easily implemented. Thirdly, they should not cause any major disruption to the tax revenues of individual countries. Fourthly, they should also comply with health standards, provided that the individual Member States have relevant policies in place.
Your rapporteur believes that the Commission’s proposals are a step in the right direction in that they meet these criteria, and I therefore support all of its amendments. Parliament’s amendments primarily involve linguistic changes and improvements to the wording of individual provisions, as well as the incorporation of more accurate terminology. The House has also proposed that, when implementing these provisions, it should be the government authorities of the individual Member States that bear the burden of proof as to whether products are intended for commercial use. Under the current rules, it has all too often been the case that this burden has fallen on travellers, which we believe runs counter to the principles of the common market.
Without exception, the amendments we have made serve merely to improve the text and to provide what could be regarded as additional explanations. We support all the Commission’s amendments.
. Mr President, I should like to compliment the rapporteur, Mr Rosati, for his very clear and accurate analysis of the Commission proposal. I am very pleased to note that this report strongly supports the proposal of the Commission, the aim of which is to improve the functioning of the internal market in this area, both for citizens and for trade.
The proposal concerns the so-called ‘duty paid movements’ of excise products between Member States. While it is true that this type of intra-Community movement represents only a small proportion of the total intra-Community movements of excisable products, it must nevertheless be stressed that they mainly involve the European citizens and small and medium-sized companies.
For the European citizens the proposal aims to clarify the existing rules on the movement of goods from one Member State to another. Indeed, from the number of questions that the Commission receives daily on this issue, it clearly appears that the present rules, including the value of the ‘indicative limits’, cause some confusion. The proposal provides clarification on this issue and also enhances the possibilities for citizens to purchase duty-paid goods in the Member States of their choice, without having to declare those goods and pay duty on them in their own Member State. That will better align the system to the principles of a real internal market.
For goods moved for commercial purposes, the Commission proposes to maintain the basic principle that excise duty is payable in the Member State of destination, but to harmonise and simplify the procedures to be followed in that Member State. That will especially benefit small and medium-sized companies such as small wine traders who try to commercialise their products directly in other Member States. Today, the complex rules, which differ considerably between Member States, often deter those companies from doing business in other Member States.
Having regard to the importance of these issues for both citizens and traders, I hope that the positive tone of the report on the table today will be reflected in the vote tomorrow.
.  Mr President, Commissioner, a large majority of my group should approve Mr Rosati’s report. I will not pretend, however, that the text voted for by the Committee on Economic and Monetary Affairs does not bring up a considerable number of difficulties. The expression of divergent interests has resulted in a rather shaky overall construction that contains certain inconsistencies, or even contradictions. Once again, we have seen how sensitive tax matters still are in the European Union. That is why it would be desirable for us to deal with them in strict compliance with the principles that we constantly preach.
The aim of the Commission’s proposal is to move towards the creation of the internal market, to promote the free movement of goods subject to excise duty and, finally, to respond to consumers by enabling them to make their purchases where they see fit. Under these conditions, I am surprised at the proposals of some of my fellow Members which would lead to a situation contrary to this logic, even returning to the situation that existed prior to 1993.
All of that is surprising and even worrying, but let us return to issues of principle. The logic of the internal market very clearly requires the end consumer to pay excise duty in the Member State of acquisition for products intended for private consumption. The existence of indicative limits laying down the maximum quantity of goods that can be transported from one Member State to another has become too rigid an obstacle, which has led the Commission to propose that it should be scrapped. That is a good suggestion, which the Committee on Economic and Monetary Affairs has unfortunately only followed partially, as it agrees in principle to the abolition of the limits, but refers, in an amendment, to those same limits as if they still existed.
Another example of inconsistency is that consumers will in future no longer be obliged to transport the products themselves to benefit from the rule of paying excise duty in the country of acquisition. This, too, represents considerable progress.
For distance sales, in contrast, it is the rule of the destination country that will continue to apply. The problem is that the dividing line between the two cases is not always clear and that the differences in their treatment will, I am sure, lead to a number of practical difficulties.
These considerations led me to propose some amendments that aim to remove the distinction between on-site sales and distance sales, but the Committee on Economic and Monetary Affairs did not go with me. I withdrew, because I was told that people were not ready and that it would involve a revolution. Nevertheless, it would simply be a case of sticking to the logic of the internal market. When European integration is proving to be an extremely complicated business – which is the situation we are now in – we cannot continue to encourage these inconsistencies because the citizens of Europe will judge them very harshly.
. – Mr President, Commissioner, the review of the current legislative framework is considered unavoidable, because we need to give European citizens and businesses clear, simplified laws.
Within the framework of this endeavour, I should like to emphasise two points which I consider could play a decisive role. Firstly, the present proposal for a directive deletes the reference to guide levels. These levels currently operate as single quantitative criteria for the national administrations of the Member States, when they are called on during the importation of products subject to excise to assess if products are or are not being held for commercial purposes. The abolition of guide levels will allow the national administrations to each adopt and apply their own criteria for assessing if products are or are not being held for commercial purposes. I consider that this is not in keeping with the principles of the internal market; on the contrary, it is a step backwards and a trend towards renationalisation. Maintaining guide levels or, where considered expedient, making provision for a study assessing the existing levels or their replacement with new guide levels, would in my view be the proper way forward.
Secondly, in order to harmonise national legislation and complete the internal market in all sectors, the present proposal for a directive will need to be considered as a transitional stage. The final objective will need to be appropriate preparation of national legislation and the internal market, in order to make it possible to harmonise the excise rates imposed by each Member State. This is also dictated by the freedom of the markets which governs the internal market.
I should like, however, to emphasise that the present directive does a great deal to improve the current system. In particular, the proposed provisions for improving the definitions of problematic concepts, such as commercial purpose, for including the definition of gifts in products on which excise is paid in the Member State of destination, for distance sales and, finally, for simplifying mechanisms, help in my view to resolve the current difficulties.
I should like to congratulate the rapporteur, Mr Rosati, on the integrated proposal which he has submitted on this matter and I think that the House should vote in favour of his report tomorrow.
.  The impression is that this perhaps technical question, which we are considering tonight, is in fact related to the problem of governmental policy. How can we combine state control with elements of a free market so as to create optimal conditions for economic development? Obviously, there is no simple answer; however, the experience of economic reforms implemented by us, the new members, is solid proof that the best results may be achieved when the problem is tackled in an integrated manner. I welcome the Commission’s proposal to repeal the indicative qualitative restrictions that are currently used by customs officers of the countries to determine the quantity of excise goods, as designated for personal use, which is permissible for importation, because such a procedure was contradictory to the essential requirements for the functioning of the common market. Indeed, how can we speak about the common market where individuals cannot import goods for their personal use? However, we should not forget the problems related to that matter.
First of all, the border countries, the Eastern border countries in particular, may face a rise in the flow of smuggled goods because the prices of spirits are much lower, both in Russia and Belarus, and the decision to fight against smuggling should not only focus on the strengthening of border protection. I urge the Commission to consider the necessity to reach agreements with neighbouring Eastern states so as to invite them to cooperate in our fight against smuggling.
The other problem we will encounter is the emergence of a small layer of merchants who will carry spirits from one country to another, for example, from Estonia where the excise duty is low, to Finland where the rate of the excise duty, and, respectively, the prices, are higher. The solution to this problem can hardly be found without an integrated approach towards the development of border regions and the creation of new jobs, so as to provide those people with an opportunity to earn their living in another way.
Thus, the economic measures that may contribute to the prevention of negative consequences are always available. Moreover, scientists have proved that the creation of a common market offers many more advantages; that is, GDP per capita in the European Union is higher by 20 percent owing to the presence of the common market. Hence, the advantages outweigh some problems that will emerge as the provisions of this decision are applied.
Mr President, the current minimum tax level for alcoholic drinks may be as low as zero, but other countries have chosen a higher tax level, mainly for health reasons.
Through unfair tax competition, unlimited movement imposes, in principle, upon all countries the policy applied by the Member State with the lowest tax. That would be the effect if we were to use the term ‘personal use’ without a time limitation. Because many alcoholic drinks may be stored for a lifetime, anyone can maintain that a lorry-load of such drinks is for personal use for the next 40 years, an option that would allow smugglers to go free. With a 120-day principle, account could be taken of, for example, birthday parties and of differences in levels of consumption between one country and another, but there would still be a legal reference to what might be regarded as reasonable in terms of personal use.
Voting down this amendment would, in practice, amount to a ban on all EU countries taking any measure whatsoever to combat tobacco and alcohol consumption for health reasons. That can scarcely be the intention of this House, because it would be in conflict with Article 30 of the Treaty.
Mr President, in his English Dictionary of 1755 Samuel Johnson defined excise as ‘a hateful tax’, and this tax and the way it is policed have become a hate object also for my Scottish constituents. They call me in tears to describe having their cars dismantled and their children terrified by customs officers. Okay, they are told, you can appeal to the courts – except that they cannot afford the courts against the customs’ bottomless pockets, and the burden of proof falls on them.
And what good do these exaggerated excise taxes do? They victimise honest retailers who cannot compete with personal purchases abroad, and the much more serious smuggling by organised crime which these taxes promote. They actually reduce overall tax revenue. And then there is the cost of all those extra customs inspectors.
And health. Do excise taxes really discourage smoking and drinking? No! Because the high level of personally imported and smuggled cigarettes and alcohol means that the actual cost of smoking and drinking is cheaper. Excise is not only hateful, it is also pointless, and high rates of excise tax which are out of line with those in other countries are even more pointless. All they do is distort shopping patterns absurdly and provide fertile ground for organised crime to flourish.
You, Mr Commissioner, are responsible for ensuring that the single European market functions properly, with free movement of goods and people; and clearly it does not function where there are large disparities in rates of excise duty. I, we, accept the concept of tax competition. Competition exists in income and corporate taxes, and rightly so. Why not also with excise? Perhaps it is time to abandon excise tax altogether and turn to value added tax as the only consumption tax.
I agree that the amendments should include proposals to facilitate the movement of goods subject to excise duty, with a view to completing the internal market. I also support the fact that they place the burden of proof firmly on state authorities. I also consider it to be a step forward, that the present draft European Parliament resolution includes the quantitative guide levels for cross-border movements of goods subject to excise duty. The Union is not only deepening, however, it is also expanding. This means that differences in income and prices among the Member States will increase considerably for quite some time. On the EU’s eastern borders in particular, for example in Hungary’s neighbour Romania, it will be a long time before prices and incomes can jump to the level of those in higher-income neighbouring countries. Or, if they go ahead and raise them anyway, by means of administratively-set pricing and determining excise duty, then the share of illegal goods in circulation will be considerable. The obvious and catastrophic consequence of this would be movements of goods that are in fact intended for commercial purposes, but are declared as goods for private use when crossing national borders. The outcome of this would be the organised movement of goods under the carelessly applied slogan of internal market deepening. In Hungary, for example, not only would this mean a loss of government excise revenue; it would also harm the retail trade and producers of goods subject to excise duty in general.
My second comment relating to the report is, that it is difficult to square competition and the reduction of indirect taxation with the goal of increasing the role of indirect modes of taxation vis-à-vis direct taxation in the interests of enhancing our competitiveness. In my opinion, one of the lessons to be learned from the shock of last week’s referenda is that EU enlargement not only has long-term, beautiful, ideal effects; it also has immediate consequences for the real economy that can even be negative in the short term. It is unfair that our immediate neighbours should be made to bear these negative consequences alone, under the pretext of the omnipotence of the internal market. In cases where there are significant income and price differences, a transitional period should certainly be allowed, during which – even beyond 2009 as stipulated in the Accession Treaties in cases of proven necessity – more prosperous neighbouring countries can protect their internal market by keeping administratively set thresholds in place and continuing to monitor these thresholds.
. Mr President, I should like to make some comments on the amendments tabled. A number of the amendments modify or add recitals in order to emphasise the need to create an internal market for excise products also. I can assure you that is the very purpose of the Commission proposal. I feel that is already properly reflected in the recitals.
As to the amendment requesting that the Commission review and assess the ‘indicative limits’, I can only say that the Commission has assessed them in its report. That was the basis for its proposal and it has come to the conclusion that they should no longer appear in EU legislation. For this reason, and as the amendment proposed does not reinsert such indicative limits in the directive either, I do not see the need for the Commission to table another report on this issue.
Lastly, as regards the burden of proof that goods are for private use, the amendment in question seems to place that burden entirely on the administration. The Commission approach on this is somewhat different and would seem to be more neutral. It is for the citizen to provide any explanation or proof concerning the purpose of his transporting the goods in question. It is for the administration to decide on the basis of those elements. As such a decision can always be contested, it should be based on firm grounds.
Mr President, I believe that this debate does no more and no less than to highlight the many things that still remain to be done if we are to see a real internal market in every area of our lives.
On the one hand, we need to liberalise, simplify, harmonise or develop minimum standards; on the other, there is of course the need for built-in safeguards, particularly where health is concerned. We are engaged in progressively implementing both. I say ‘yes’ to the internal market, and every effort made towards strengthening it is in the interests of growth and employment and benefits the consumer.
The second point is one that came across clearly in the debate: this is not a codecision procedure. On every issue, this House must be consulted via the codecision procedure, and that includes issues of fiscal policy, and if we want to realise the internal market, we will have to give more attention to tax policy within the European Union. I am in favour of tax competition, but every competition has its limits. Even though excessively wide bands can result in gross distortions of competition, there is a need for action in tax policy too.
Thirdly, and in my capacity as chairman of the ‘small and medium-sized enterprises’ intergroup, I welcome the greater clarity that this proposal affords the public, not to mention – although the Commissioner did so – the simplified procedures that make for greater clarity and make matters easier for SMEs, and hence also for traders. Renewed efforts, though, are needed for we do not yet have an internal market, and so we have not yet heard the last of this proposal.
The debate is closed.
The vote will take place on Wednesday at noon.
The next item is the report by John Bowis, on behalf of the Committee on the Environment, Public Health and Food Safety, on patient mobility and healthcare developments in the European Union (2004/2148(INI)) (A6-0129/2005).
. Mr President, it has been a delight to listen to ‘Commissioner’ Karas! I am sure it is only a matter of time before we see him in that role.
Often colleagues are faced with the question on the doorstep of ‘what does Europe do for me?’. This debate will help them to answer that question, at least in one respect: that this report and this measure are all about giving patients more rights and power over their own health and the right to go to another Member State for treatment if they face undue delay in their own country. That gives great opportunities for patients; it also brings new headaches for the managers of health budgets.
I should like to thank my colleagues who have contributed to the debates we have had on this issue, not least in a hearing that we held in Parliament. I should also like to thank the Commission. I sympathise with the Commissioner who tonight is not too well, but I am sure that this measure will help to find a solution even to that and we will be able to find somewhere for him to travel to in order to find succour! I thank him and his staff for the help they have given as we have discussed this issue. I thank the many people outside Parliament and the Commission who have given their ideas, as we have sought them, on how we should proceed.
This measure starts from people. It does not start from the Commission, Parliament or governments. It starts from people who look to Europe for a solution to their problem. They took the issue to the European Court of Justice. They challenged that court to give them mobility rights and the court did so. It gave them the right, if they faced undue delay in their own country, to go to another country with certain criteria: that the cost was comparable to what they would have paid in their own country and that the treatment was common in their own country. There were one or two other criteria as well. However, the judgment was made. A new opportunity had arisen.
There are many ways in which people who face delays in their own country can be helped. Part of the solution has been the bilateral contracts that we have had between governments and health services. Part of it has been the Interreg system bringing together hospitals across the European Union. I have seen this here in Strasbourg, which, as a city, is working with Lille and Luxembourg.
We have the E-111 and the new Euro-health card behind us. However, the E-112 has not been part of the solution. That form that was supposed to give people the opportunity to go for planned treatment abroad. That has been bureaucratic and obstructive and has to be changed.
We had the high-level reflection group, which looked at the issues, came up with some recommendations, but has gone for the long grass in terms of some of the issues. We now need action, we need guidelines. The patient who wants to use this opportunity needs to know whether his condition qualifies; he needs to know what forms to fill in; he needs to know where he can go; to which doctors and how he can check up on those doctors; if they are OK; can I get help with travel; can my family come and support me, particularly if there is a child involved; and what happens if something goes wrong. Guidance for patients is fundamental and guidance is urgently needed. Just as fundamental is guidance to doctors who will refer patients abroad, as is guidance to the health services and the insurance companies who will have unplanned expenditure and want to know how they will be reimbursed.
There are many issues that we need to look at: information to patients, the transfer of information on patients between countries, checks on doctors, the disciplinary procedures, the complaints procedures that will need to be behind all this, what happens to people who retire abroad to the sun, etc. Now we need certainty. If we do nothing then the courts will go deciding. The Watts case will be next. But I believe that Parliaments, not lawyers, should decide policy.
I should like to conclude by sharing with you the words of Louis Pasteur, that I quoted in my explanatory statement: (Science recognises no borders because knowledge belongs to humanity and is the torch which illuminates the world.)
Let those words be our guide as we give clarity and confidence to our citizens who urgently need both from us.
. Mr President, Mr Bowis is correct in that I have a bit of a nasty stomach problem today. He is right: I am a mobile patient myself. I am very interested in following the debate. I wanted to be here personally because I consider this to be a very important issue, something that we all have to work on in the next few years. The rapporteur is right that people are ahead of us in this respect.
Even though I am not feeling well today, I cannot think of a better place to be, with so many doctors around this evening for this discussion! I feel confident enough in that respect.
I will listen very carefully to the debate and the comments that will be made by the honourable Members. I am very happy that, based on the report, we are thinking along the same lines. I should like to thank the rapporteur, Mr Bowis, for his work on, and the effort he has put into, this report. I welcome it and the support it offers to the Commission for the work that we are trying to do on this issue. There are some issues that we need to take further. Judging by what we have included in our proposal for the new health programme, the terms of reference and the work done by the high-level group on health show that this is along the same lines as the proposal of the report.
The target has to be that a citizen can get the highest level of healthcare in his or her own country. That should be the rule. Nevertheless, things change. People such as myself travel because of business or because they have to wait a long time in their own country or because the specific treatment required is not offered in their country, or even more so, because they feel that they can get better care elsewhere. That is a reality and something that we have to deal with. It is not always possible, and that is why there is a need for legal certainty. That is the very first requirement, with which I agree. However, the reality is that people travel and we have to travel for health.
I heard about an interesting report today, which says that the Polish medical healthcare system has started receiving patients from Germany and the UK. That is welcome in the sense that it will boost the budget of the healthcare system in Poland, provided that it is not at the cost of Polish patients. That is very important.
We will work on final solutions: we take on board that message from the report, but this must always be done in conformity with the principle of subsidiarity and the principle that healthcare services are in the competence of Member States.
Four important points in the report are: the centres of reference; professional mobility, which already causes problems in some of the new Member States because of doctors or healthcare workers moving to other Member States for higher pay; patient safety; and dealing with inequalities. We all have to work in that direction, both within the high-level group and the Commission itself.
. Mr President, the question facing us is how we are going to manage the rights of our EU patients to go to another Member State for medical treatment and have their costs reimbursed now that our courts have handed down these rights to them in the context of our single market.
I thank Mr Bowis for his excellent report. We expected nothing less from him. This is a first step on that road and is a response to the impressive communication from the High Level Reflection Group, which was set up in response to the ECJ judgments. However, I agree with our rapporteur’s view that a sense of urgency is missing from the communication in relation to policy and spending priorities. We are also at risk of being driven by the courts rather than the statute in this most important of areas.
I would favour the minimum legal framework necessary for both providers and purchasers of cross-border healthcare, but we should not underestimate the complexity of the task. As we know, health policy and health budgets are competences of the individual Member States: this is strictly subsidiarity. So the financial implications of these new patient rights need structuring, not least at the level of health insurance cover, which varies greatly throughout the 25 Member States from demand control to supply control systems.
The attempt to deal with this issue in the General Services Directive is ill-advised and I welcome the Commission’s change of mind. That directive is about service mobility in the EU, not customer or patient mobility. It is particularly not about customers who will not be paying their own bills, customers who may need aftercare and follow-up treatments when they return home.
Our public likes the option of travelling to another EU country if treatment is not available at home: the obvious first choice. Treatment may not be available for certain specialities, or there could be an unacceptable delay in accessing the required treatment. Large-scale patient mobility should be unnecessary if a Member State discharges its responsibilities with a well-run, efficient health service.
In 2002 Ireland was forced to set up the National Treatment Purchase Fund to reduce its ever-lengthening waiting list. In that year alone, almost 2 000 Irish patients were sent to the UK for treatment. We are adept at exporting our patients. Another 650 opted to go to Member States on E112 forms that same year – difficult as those forms are. But only one patient opted to travel to Ireland for elective treatment. By comparison, 137 000 opted to travel to Spain.
These figures highlight the urgent need to manage this right to access treatment throughout the EU. Our patients, doctors and taxpayers deserve to have it managed properly. They want and expect to be offered sound guidance on policy and procedure.
I should like to ask the Commissioner what the next move will be and when. Does he accept that a properly structured service is urgently needed in this area?
.  Mr President, ladies and gentlemen, I too, of course, would like to thank Mr Bowis for his splendid report, which will enable us to counter, yet again, the widespread prejudice according to which Europe does not care about its citizens’ actual worries and needs.
While the public, without a doubt, fear unemployment, they also worry about not always getting the best possible treatment when ill and away from home. Anywhere in Europe, anyone can have an accident, become ill and need medical help and treatment, and so it cannot be acceptable that only two thirds of Member States should have their own legislation on the protection of patients in place. In my own country, for example, 90% of what patients are entitled to is founded upon widely-dispersed case law, none of which is summarised in a single, comprehensive and binding document. It is past high time for current patients’ rights and minimum standards to be brought into line across the EU. Everyone – irrespective of whether it is in Spain, Latvia or Poland that they fall ill – must have the same rights as they do in France, Finland or the Czech Republic, for example the right to expert advice that they can understand, the right to documentation relating to treatment and the right to see their patient records.
What we also need, though, is greater transparency in the reimbursement of costs. Even though the ECJ has shed light on which of the costs incurred abroad are reimbursed, Regulation 1408/71 is still unequally applied. The existing legislation on reimbursement of costs needs to be approximated, and there is an urgent need for a single legal framework on patient mobility. The Internet health portal announced by the Commission also needs to be put in place as soon as possible to carry all the important information that is needed not only by patients and their families, but also by professionals – including such things as data on the fields in which hospitals and doctors specialise, as well as data enabling doctors’ performances to be evaluated and data on patient safety. One might say that what we need is a Europe-wide ranking of the kind that exists here and there at national level. If people are to make sound decisions on where and how they want to be treated, they have to be well informed, and one in every four Europeans already uses the Internet as a source of health information.
Let me conclude by pointing out that we must not limit Centres of Reference to the treatment of rare illnesses; they are also needed to deal with all the other conditions that require a particular combination of resources and expertise, such as cancer, epilepsy and multiple sclerosis. In a Europe in which patients are mobile, there will be a need for more legal certainty, transparency and even greater quality. Subsidiarity notwithstanding, this gives us our great opportunity to enable Europe itself to do much, much more for its citizens. Let us follow where Mr Bowis’ report leads in working towards this end.
.  Mr President, thank you. Health is of course very important to everyone and is essential to our quality of life. This excellent report by Mr Bowis – and I have to say that the original report, that is to say the one before it was approved by the Committee on the Environment, Public Health and Food Safety, was actually far better than what is before us now – is in any case a step in the right direction in promoting public health.
The report contains a lot of sensible ideas, and I dare say that it is perhaps left up to others, including myself, to say the injudicious things, because the language in the report could have been more forceful, of course. The version after it passed the Committee contains many ‘would it not be nice if’ and ‘this and that would need to be promoted’ and the conclusion is yet again that the responsibility for health and health care really lies with the Member States. I already knew that. That is how it is provided for in the Treaty, but the question is, of course, whether that is tenable in the long term. How do we really help sick people, for example in the case of long waiting lists in my own country or the lack of specialist knowledge?
I should therefore like to seize the opportunity of arguing in favour of the European Union adopting a bigger role in health and health care. If somebody is ill, they should be given the possibility of receiving medical care abroad. Keeping the borders closed for medical care for all kinds of administrative, procedural or financial reasons is ultimately not in the interest of the consumer, and that is what we are here for, after all. The right to see a doctor abroad has already been recognised by the Court of Justice, and, as Mr Bowis rightly suggests, why not enshrine it in European legislation?
We live in a modern society peopled by well-educated, mobile and responsible citizens, and they should be able to decide where they want to be treated and how. Opening up borders for patients also encourages health care in our own countries to achieve better quality, cutting waiting lists and making specialist knowledge available.
Having said that, I should like to underline the EU’s positive role in health care, and the presence of the Commission at this ungodly hour is appreciated all the more. This health care in the European Union is an exception to the rule that the European Union is often associated with the negative image of bureaucracy and drafting senseless and unnecessary rules. We do good work here, and it goes without saying that we will be voting for Mr Bowis’ report with great enthusiasm.
. Mr President, I would like to thank John Bowis for an excellent report. I only regret that my main committee, the Committee on Employment and Social Affairs, did not get its act together to draw up an opinion on this subject. As the committee responsible for Regulation (EC) No 1408/71, we have an interest in it, as do I as Parliament’s rapporteur during the previous term.
I am rather concerned about the tone of some of the comments that I have just been hearing. Let us be clear: patients have the right to move under certain circumstances. It is not a free-for-all, and I do not think Parliament should be giving that impression. Not least because some colleagues who sit in Member State parliaments would be a little upset to see us moving their budgets as a matter of course because we choose to. It is right that we need greater clarity around the rules on this, but I welcome the recognition in this report that healthcare is a service to people in need, it is not an ordinary consumer product. Therefore, it should not be in the services directive. That is not the appropriate place either to deal with questions of reimbursement. We will have a real mess unless we do this properly and in a considered manner, as has been proposed in this report.
. – Mr President, Commissioner, it would be an oversight on my part if I too failed in turn to congratulate Mr Bowis who, through his report, has expressed his knowledge and experience on these matters.
The opinion of the European Parliament on the serious issue of patient mobility is important as a lever for exerting pressure on the European Commission to take clearer measures on this issue. European patients have rights which must also be protected by law, so that they can have the corresponding social cover wherever they may be in the Europe of free movement.
It is important, I believe, to promote simple, daily information for patients as regards their rights and to recognise the peculiarities of groups of patients such as the elderly, the illiterate and pensioners, as Amendment 37 also emphasises.
In addition, the protection of patients' personal data is important. Provision is made for the creation of a database of medical information on patients; however, as provided for in Amendments 48, 49, 50, 67 and 68, certain protective measures must be taken to prevent abuse.
I also consider it necessary to clarify the situation in cross-border areas. In other words, patients must be treated in hospitals as close to their place of residence as possible. Numerous European countries which border each other, such as France, Belgium, Luxembourg and Germany, have developed close cooperation mechanisms, mechanisms which start with road transport and extend to health issues. It is only natural that certain citizens resident in cross-border areas should be able to go for treatment to hospitals in neighbouring countries which are closer to home than treatment centres in their own country. I call on you, therefore, to support Amendment 41, paragraph 8.
Finally, I should like to stress that health services cannot be compared with goods offered for sale. I therefore consider that the question of patient mobility and of services in general should not be included in a general services directive. Nonetheless, we do need a proposal for action on mobility, with a specific timetable, which takes account of the conclusions of the High Level Group on Health Services and Medical Care.
.   The protection of public health is a priority goal for any state and for any public health service. Cooperation in this field, particularly at Member State level, should in theory increase the treatment options available, not only by making it possible to receive treatment after having moved to another EU Member State, but also by allowing patients to travel to other facilities if appropriate medical care is unavailable in their home country.
The problem of mobility poses a multitude of risks, however. These are primarily due to the economic and political differences that exist between the old and rich EU Member States and the new Member States, whose development has been held back until today as a result of the Soviet totalitarian rule to which they were previously subjected. Whereas citizens of the 15 old Member States mainly move around the EU in order to avoid waiting lists or in search of cheaper treatment, the majority of citizens in the new Member States are denied medical care. The main reason for this is the mass exodus of skilled workers, or in other words highly-educated doctors and nurses, to rich countries. Mr Bowis was right to highlight this ‘brain drain’ in his report, as it poses an enormous threat to the health of less wealthy citizens.
What is more, the various liberal ideas that are currently in vogue, which include viewing health care as a service and a market commodity and making it more difficult to acquire specialist qualifications, as well as the various economic programmes that advocate job cuts at the expense of health-care systems and that merely improve the economic situation of private medical centres, will not solve the growing number of problems we face in the health-care sector or create new jobs. The end result of this will be an increase in the cost of medical care and a deterioration of public health.
I welcome Mr Bovis's report on patient mobility and healthcare developments in the European Union. I support the Commission's action plan for healthcare in Europe, which would genuinely guarantee people's safe freedom of movement.
Particularly at a time when Europe is much troubled by the question of 'European solidarity versus national identity', it is important to demonstrate to citizens that the European institutions are preparing simplified mechanisms and improved healthcare for their citizens. The fact that, on the basis of the principle of Subsidiarity, Member States and their politicians are responsible for providing healthcare is one of the serious obstacles to the free movement of people.
Patients face no waiting list when it comes to paying for health insurance, which they do loyally, promptly and regularly, yet when they urgently need a service in return for their money, healthcare is denied them or delayed. Patient mobility could help to improve the currently inadequate healthcare in some Member States. Effectively, waiting lists cause patient's treatment to be postponed, something that may even, from a medical point of view, might be seen as a threat to their health and their lives. Waiting lists can be for plastic surgery. Patients having to wait for, say, a hip replacement, are ruining their health in the meantime with painkillers, long-term use of which can cause dependence, bone marrow decay and stomach ulcers.
Furthermore, some Member States are at present remedying their healthcare deficiencies to their advantage; I use the word 'advantage' to refer to purchasing the services of cheap labour in the form of doctors and nurses from Eastern Europe. As far as Europe's future is concerned, I therefore consider patient mobility to be far preferable to health worker mobility. When doctors and nurses leave Eastern European States, healthcare suffers there. According to Slovak Medical Association statistics, more doctors left Slovakia than graduated from the country's three medical faculties. It is therefore clear that, in the future, gaps will appear on the map of Europe, a state of affairs that, again, is no solution.
Mr President, thank you. First of all, I should like to congratulate Mr Bowis on the clarity of his report and of his stance on something that is a live issue.
It is an unfortunate fact that health care is far from ideal in many countries. What is worse, in many countries, questions are being asked about quality and accessibility at a time when waiting lists and waiting times are getting longer. Under normal circumstances, patients benefit from care close to home, in their own countries at any rate. In the situation of reduced quality, it becomes appealing for patients to look across the border.
Recent court judgments have encouraged patients to look elsewhere for an answer to their health problems. I totally agree with the rapporteur’s giving first place to the improvement of quality in health care; shopping across the border does not solve anything. It is, of course, practical to make joint arrangements about transnational treatments in border regions, and the departure of patients to other countries can be an incentive to invest more in national health care, although that is an unwieldy way of stimulating quality. It is therefore unacceptable for patient mobility to be regulated in the Services Directive by way of afterthought, and the Committee on the Environment, Public Health and Food Safety was right to delete patient mobility from that directive.
We are faced, however, with an urgent problem. There is a considerable difference in quality between the Member States. The varying chances of survival for, for example, bladder cancer are shocking. In Austria and Iceland, the chance of surviving bladder cancer is twice that in Poland. Instead of dreaming up procedures, laws and regulations which should guide the free movement of patients, the Commission would be wiser to invest in the exchange of knowledge in the most dynamic way possible. Patients with bladder cancer in Poland deserve high-quality treatment too. All bladder cancer patients want to benefit from Austrian knowledge and expertise. Let us therefore take this step forward and not invest unnecessarily in mobility that patients do not want anyway. Nobody enjoys waking up from a general anaesthetic in a strange environment. I would therefore speak for quality rather than mobility.
Mr President, firstly, I wish to thank Mr Bowis for this excellent report. Around Europe, there are many patients and people who are in need of care who have a lot to gain from the vision we are presenting in this House of increased opportunities to move across borders.
There are, unfortunately, politicians and bureaucrats in Europe who frown upon increased mobility and freedom of choice. They regard freedom of choice as a threat to their own ability to plan and regulate, in other words as a threat to their own power. That is why, in so many Member States including Sweden, it may be impossible for patients even to seek care in another part of the country. With this report, we clearly show that we are not on the side of the bureaucrats in this conflict, but on that of the patients.
I wish, however, to emphasise that I too think that health care is a national matter. Our task is to tear down borders and ensure that patients can seek care wherever they need to. Freedom of movement provides, firstly, competition between health care systems that drives development forward and, secondly, a more efficient use of health services’ scarce resources. In Sweden, patients may need to queue up for years, waiting for treatment for which there is overcapacity in other countries. By tearing down the borders, we create the preconditions for both development and efficiency. This means an improvement in healthcare in our Member States, with more people’s needs being met.
I would call upon my fellow MEPs to vote in favour of Amendment 5, tabled by Mr Bowis, Mrs Oomen-Ruijten and myself on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats. The amendment entails adding a new paragraph, 4a, about not stating in the resolution that we are to remove health services and medical care from the Services Directive. If there are any service companies operating in an environment characterised by regulations and monopolies that prevent mobility and competition, it is specifically companies providing medical treatment and healthcare. To crown it all, the removal of healthcare services from the directive is not a subject that even belongs within this debate, in which we are discussing the mobility of patients, not that of healthcare providers.
It is important to emphasise people’s knowledge of healthcare in different countries. We need informed patients who are able to benefit from the opportunities we are opening up to them. I therefore want to conclude by inviting you all to a seminar on 15 June in Brussels where we shall, for the first time, present a proper factual comparison from the patient’s perspective of Europe’s healthcare systems. You are all sincerely welcome to attend.
– Mr President, we must today, I believe, make it abundantly clear to the European public that, while every jot and tittle of Mr Bowis’ excellent report cries out for Europe to take an initiative, this cannot justify the charge of over-regulation that is levelled against it. If implemented, every single thing that the report demands and proposes would add value to the European citizen’s participation in the European Union.
Let me say, then, that, second only to growth and employment policy, it is social and health policy to which demographic change presents the greatest challenge of all, not only in view of the ballooning costs in that area, but also in terms of the realisation of our four freedoms, of the expanding internal market and of the public’s greater mobility.
European citizenship is something that we all want. Europe’s citizens have fundamental rights; medical care and help in an emergency are, within the European Union, among them, and they cannot be restricted to a citizen’s own country. As a community founded upon solidarity, we have to be there for each other, above all when we need each other. That is why I am very much in favour of the suggestions that there should be a Commission proposal specifically dealing with the issue of patient mobility. I am very keen that patient mobility should not be subject to the Services Directive, and social and health services should be treated separately rather than now being thrown in the same pot as the Services Directive. This is not solely about them as a commodity, but also about quality and clear definitions, about a legal framework and the clarification of who pays and who gets what.
My view is that the report has come at the right time, for these are issues that we are currently discussing at so many different levels. We should take the report as the starting point for a wide-ranging debate on health and social provision and for a debate on how to achieve a better balance of national competence in relation to European responsibility.
. Mr President, I wish to thank the honourable Members for this very interesting debate. It was also very useful for me to see how we can take this work further.
Let me begin by reassuring Mrs Doyle that I share her concern about the urgency of this whole issue. I am really concerned about every single aspect of this complex issue which we call patient mobility, because it is not just about moving patients from one country to another. Members have mentioned the problems with professional mobility and the burden on healthcare systems. But we cannot do everything at once. One complication is that most of this lies within the competence of the Member States. The processes in the Union are rather slower than in the Member States, but when it comes to coordination or whatever method we choose, it takes even longer.
Nevertheless, I shall tell you what I plan to do in the near future. Everything has to be done, but it is a matter of choosing priorities. Some things are easier or more urgent. The first one you have all mentioned: legal certainty. This has to be dealt with. I will not take a position on the Services Directive. I am waiting for the conclusion of the discussions. I can assure you that if eventually it is decided not to include health in the Services Directive - I am speaking hypothetically here - we will bring forward a different proposal.
As soon as you decide what to do with the Services Directive!
It is not final yet, but let me put it like this: no time will be wasted. That is the first priority.
We will have our health portal by the end of the year. This is moving forward, as you know, the provision of information about access to healthcare is more an issue for the Member States, but we shall, nevertheless, include it in our health portal.
I will speed up the progress of the High Level Group, so that they can deal with the various issues they are working on. I shall give priority to a health programme for the gathering of data information, because it seems that this might not be progressing as well as we think, but because of faults in the system we are not receiving the right information. So it might be progressing better than we think. So I shall give priority to gathering data information.
Centres of reference are very important and are included in the report. In 2006 there will be at least a pilot project. However, we also encourage them within Member States, because they is needed there as well.
Patient safety is important. The Luxembourg presidency and the UK presidency are giving it priority. I hope that by the end of the UK presidency we will have some more concrete conclusions on that.
The use of information technology for facilitating payments, records and so on and the use of e-Health information technology have been mentioned.
Patients’ rights are important. I am proud to say that the country I know best has already adopted legislation in this respect. It is a question of subsidiarity, but we will encourage the Member States to adopt some kind of charter of patients’ rights, which may or may not be binding depending on the legal system of each Member State.
Finally, another project which is important and which we will finance through the new health programme – provided it survives the Financial Perspectives debate – will be the financing of a new strand in health cooperation between Member States. This will provide vital resources at European level to turn the discussions on cooperation into practical reality, including the other information and the centres of reference mentioned earlier.
In conclusion, I apologise again for taking so much time, but I wish to thank everybody for this debate. I will keep Parliament informed on the progress of the High Level Group.
Thank you, Commissioner. That concludes the debate.
The vote will take place on Wednesday at noon.